



EXHIBIT 10.1
______________________________________________________________
LOAN AGREEMENT
Dated as of April 13, 2018
By and Among
Borrowers (as defined herein)
And

SOCIETE GENERALE
as Lender
_________________________________________________________________











--------------------------------------------------------------------------------






Table of Contents
Page
1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION            1

1.1
Specific Definitions                            1

1.2
Index of Other Definitions                        20

1.3
Principles of Construction                        23

2.
GENERAL LOAN TERMS                            24

2.1
The Loan                                24

2.2
Interest; Monthly Payments                        24

2.2.1
Generally                            24

2.2.2
Default Rate                            24

2.2.3
Taxes                                24

2.2.4
Status of Lenders                        25

2.2.5
Treatment of Certain Refunds                    25

2.2.6
Increased Costs                        25

2.2.7
New Payment Date                        26

2.3
Loan Repayment                            26

2.3.1
Repayment                            26

2.3.2
Mandatory Prepayments                    27

2.3.3
Voluntary Prepayments                    27

2.4
Release of Properties                            27

2.4.1
Sale of Properties                        27

2.4.2
Release Upon Substitution                    29

2.4.3
Release on Payment in Full                    32

2.5
Payments and Computations                        33

2.5.1
Making of Payments                        33

2.5.2
Computations                            33

2.5.3
Late Payment Charge                        33

3.
CASH MANAGEMENT AND RESERVES                    33

3.1
Cash Management Arrangements                    33

3.2
Substitution Repairs                            34

3.3
Taxes and Insurance                            35

3.4
Capital Expense Reserves                        36

3.5
Rollover Reserves                            36

3.5.1
Rollover Reserve                        36

3.5.2
Special Rollover Reserve                    37

3.5.3
Special Rollover Letter of Credit                38

3.6
Common Charges Reserve                        39

3.7
Casualty/Condemnation Subaccount                    40

3.8
Security Deposits                            40

3.9
Cash Collateral Subaccount                        40



i

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


3.10
Grant of Security Interest; Application of Funds            40

3.11
Property Cash Flow Allocation                    41

3.12
Letters of Credit.                            42

4.
REPRESENTATIONS AND WARRANTIES                43

4.1
Organization; Special Purpose                    43

4.2
Proceedings; Enforceability                        43

4.3
No Conflicts                                44

4.4
Litigation                                44

4.5
Agreements                                44

4.6
Title                                    45

4.7
No Bankruptcy Filing                            45

4.8
Full and Accurate Disclosure                        46

4.9
Tax Filings                                46

4.10
ERISA; No Plan Assets                        46

4.11
Compliance                                47

4.12
Major Contracts                            47

4.13
Federal Reserve Regulations; Investment Company Act; Bank Holding
Company                                48

4.14
Easements; Utilities and Public Access                48

4.15
Physical Condition                            48

4.16
Leases                                    48

4.17
Fraudulent Transfer                            50

4.18
Ownership of Borrower                        50

4.19
Purchase Options                            50

4.20
Property Management Agreement                    50

4.21
Hazardous Substances                            50

4.22
Name; Principal Place of Business                    51

4.23
Other Debt                                51

4.24
Assignments of Leases and Rents                    51

4.25
Insurance                                51

4.26
FIRPTA                                51

4.27
Fiscal Year                                51

4.28
Intellectual Property/Websites                    51

4.29
Operations Agreements                        52

4.30
Illegal Activity                            52

4.31
Patriot Act; Foreign Corrupt Practices Act; Anti-Money Laundering52

4.32
Condominium.                            52

4.33
421-a Tax Benefits at Laurel Property.                53

5.
COVENANTS                                54

5.1
Existence                                54

5.2
Real Property Taxes and Other Charges                54

5.3
Access to Properties                            55

5.4
Repairs; Maintenance and Compliance; Alterations            55



ii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


5.4.1
Repairs; Maintenance and Compliance            55

5.4.2
Alterations                            56

5.5
Performance of Other Agreements                    57

5.6
Cooperate in Legal Proceedings                    57

5.7
Further Assurances                            57

5.8
Environmental Matters                        58

5.8.1
Hazardous Substances                        58

5.8.2
Environmental Monitoring                    58

5.8.3
O & M Program                        60

5.9
Title to the Properties                            60

5.10
Leases                                    60

5.10.1
Generally                            60

5.10.2
Material Leases                        60

5.10.3
Minor Leases                            61

5.10.4
Additional Covenants With Respect to Leases        63

5.10.5
SNDA                                63

5.11
Estoppel Statement                            63

5.12
Property Management                            64

5.12.1
Property Management Agreement                64

5.12.2
Termination of Manager                    65

5.13
Special Purpose Bankruptcy Remote Entity                65

5.14
Assumption in Non-Consolidation Opinion                65

5.15
Change in Business or Operation of Properties            65

5.16
Debt Cancellation                            66

5.17
Affiliate Transactions                            66

5.18
Zoning                                    66

5.19
No Joint Assessment                            66

5.20
Principal Place of Business                        66

5.21
Change of Name, Identity or Structure                66

5.22
Indebtedness                                66

5.23
License; Intellectual Property; Website                67

5.23.1
Licenses                            67

5.23.2
Intellectual Property                        67

5.23.3
Website                            67

5.24
Compliance with Restrictive Covenants                67

5.25
ERISA                                    67

5.26
Prohibited Transfers                            68

5.26.1
Generally                            68

5.26.2
Transfer and Assumption                    68

5.27
Liens                                    71

5.28
Dissolution                                71

5.29
Expenses                                72

5.30
Indemnity                                73

5.31
Patriot Act Compliance; Anti-Money Laundering Laws        74

5.32
Approval of Major Contracts                        75



iii

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


5.33
Condominium Covenants                        76

5.34
Post-Closing Obligations                        78

6.
NOTICES AND REPORTING                        78

6.1
Notices                                78

6.2
Borrower Notices and Deliveries                    79

6.3
Financial Reporting                            80

6.3.1
Bookkeeping                            80

6.3.2
Annual Reports                        80

6.3.3
Monthly/Quarterly Reports                    81

6.3.4
Other Reports                            82

6.3.5
Annual Budget                        82

6.3.6
Additional Operating Expenses                83

6.3.7
Breach                                84

7.
INSURANCE; CASUALTY; AND CONDEMNATION            84

7.1.1
Insurance                            84

7.1.2
Coverage                            84

7.1.3
Policies                            87

7.1.4
Condominium                            88

7.2
Casualty                                88

7.2.1
Notice; Restoration                        89

7.2.2
Settlement of Proceeds                    89

7.3
Condemnation                                89

7.3.1
Notice; Restoration                        89

7.3.2
Collection of Award                        90

7.4
Application of Proceeds or Award                    90

7.4.1
Application to Restoration                    90

7.4.2
Application to Debt                        91

7.4.3
Procedure for Application to Restoration            92

7.5
Condominium Documents                        92

8.
DEFAULTS                                    93

8.1
Events of Default                            93

8.2
Remedies                                95

8.2.1
Acceleration                            95

8.2.2
Remedies Cumulative                        96

8.2.3
Severance                            96

8.2.4
Delay                                97

8.2.5
Lender’s Right to Perform                    97

9.
SPECIAL PROVISIONS                            97

9.1
Sale of Mortgage and Securitization                    97

9.2
Securitization Indemnification                    101

9.3
Severance of Loan                            103



iv

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


9.4
Costs and Expenses                            104

10.
MISCELLANEOUS                                104

10.1
Exculpation                                104

10.2
Brokers and Financial Advisors                    109

10.3
Retention of Servicer                            109

10.4
Survival; Successors and Assigns                    109

10.5
Lender’s Discretion; Rating Agency Review Waiver            109

10.6
Governing Law                            110

10.7
Modification, Waiver in Writing                    111

10.8
Trial by Jury                                112

10.9
Headings/Schedules                            112

10.10
Severability                                112

10.11
Preferences                                112

10.12
Waiver of Notice                            113

10.13
Remedies of Borrower                        113

10.14
Prior Agreements                            113

10.15
Offsets, Counterclaims and Defenses                    113

10.16
Publicity                                114

10.17
No Usury                                114

10.18
Conflict; Construction of Documents; Reliance            114

10.19
No Joint Venture or Partnership; No Third Party Beneficiaries    115

10.20
Yield Maintenance Premium                        115

10.21
Assignments and Participations                    115

10.22
Waiver of Marshalling of Assets                    116

10.23
Creation of Security Interest                        116

10.24
Cross Default; Cross Collateralization                116

10.25
Contribution Among Borrowers                    116

10.26
Joint and Several                            117

10.27
Intentionally Omitted                            117

10.28
Acknowledgement and Consent to Bail-In of EEA Financial Institutions

117
10.29
Set-Off                                    118

10.30
Negation of Implied Right to Cure Events of Default        118

10.31
Counterparts                                118

10.32
Registered Obligations                        118

10.33
Confidentiality                            119







Schedule 1    -    Identity of Borrowers and Location of Properties
Schedule 2    -    Intentionally Omitted
Schedule 3    -    Exceptions to Representations and Warranties
Schedule 4    -    Organization of Borrower



v

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


Schedule 5    -    Definition of Special Purpose Bankruptcy Remote Entity
Schedule 6    -    Allocated Loan Amounts
Schedule 7    -    Rent Roll
Schedule 8    -    Secondary Market Transaction Information
Schedule 9    -    Intellectual Property/Websites
Schedule 10    -    Violations
Schedule 11        Property Management Agreement
Schedule 12        Physical Conditions Reports
Schedule 13        Condominium Documents and Condominium Boards
Schedule 14        Intentionally Deleted
Schedule 15        Tenant’s paying Real Property Taxes Directly
Schedule 16        Zoning Reports
Schedule 17        Qualified Replacement Managers
Schedule 18        Environmental Reports
Schedule 19        Notes




vi

--------------------------------------------------------------------------------






LOAN AGREEMENT
LOAN AGREEMENT dated as of April 13, 2018 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) by and among each
of the entities listed on Schedule 1 (each a “Borrower” and collectively
together with their respective permitted successors and assigns, “Borrowers”)
and SOCIETE GENERALE. (together with their respective successors and/or assigns,
“Lender”).





--------------------------------------------------------------------------------






1.DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1.1    Specific Definitions. The following terms have the meanings set forth
below:
Acceptable Appraisal:  an appraisal of the Property in its then “as is”
condition, prepared not more than sixty (60) days prior to any relevant date
hereunder (e.g. prior to a release or Substitution of a Property) by a member of
the American Institute of Real Estate Appraisers selected or approved by Lender,
which appraisal shall (a) meet the minimum appraisal standards for national
banks promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA), (b) shall comply with the Uniform Standards of Professional Appraisal
Practice (USPAP) and (c) otherwise be in both form and substance satisfactory to
Lender in its reasonable discretion.
Acceptable Replacement Guarantor: one or more Persons that satisfy the criteria
set forth in clauses (1) through (4) of the defined term “Qualified Transferees”
for whom Lender shall have received a credit check reasonably acceptable to
Lender and whose identity, experience, financial condition and creditworthiness,
is acceptable to Lender in Lender’s reasonable discretion and whose net worth
and liquidity meet the requirements of the Guaranty, and for which Lender has
received a Rating Comfort Letter from each applicable Rating Agency and, in each
case, either Controls Borrowers or owns a direct or indirect interest in
Borrowers.
Affiliate: as to any Person, any other Person (i) which directly or indirectly
through one or more intermediaries Controls, or is Controlled by, or is under
common Control with, such Person; or (ii) which, directly or indirectly,
beneficially owns or holds twenty-five percent (25%) or more of any class of
stock or any other ownership interest in such Person; or (iii) twenty-five
percent (25%) or more of the direct or indirect ownership of which is
beneficially owned or held by such Person; or (iv) which is a member of the
family (as defined in Section 267(c)(4) of the Code) of such Person or which is
a trust or estate, the beneficial owners of which are members of the family (as
defined in Section 267(c)(4) of the Code) of such Person; or (v) which directly
or indirectly is a general partner, controlling shareholder, managing member,
officer, director or trustee of such Person.
Allocated Loan Amount: with respect to each Property, the amount set forth with
respect to such Property on Schedule 6 hereto.
Anti-Corruption Laws: any laws, rules and regulations of any of any Governmental
Authority applicable to Borrower, Guarantor or any of their direct or indirect
members, partners or owners concerning bribery or corruption, including the
United Stated Federal Corrupt Properties Act of 1997 (15 U.S.C.§8 78d Jan/et
seq.) and the U.K. Bribery Act of 2010.
Anti-Money Laundering Laws: any laws, rules and regulations of any Governmental
Authority applicable from time to time to Borrower, Guarantor or any of their
direct or indirect partners, members or owners related to money laundering or
terrorist financing.
Appraised Value: as to any Property, the “as-is” appraised value of such
Property as shown in an Acceptable Appraisal.


2



--------------------------------------------------------------------------------





Approved Bank shall mean a bank or other financial institution, the long-term
unsecured debt rating of which are at least “A” by S&P, Fitch and DBRS and “A2”
by Moody’s and the short-term unsecured debt ratings of which are at least “A-1”
by S&P, “F1” by Fitch, “R-1” by DBRS and “P-1” by Moody’s.
Approved Capital Expenses: Capital Expenses incurred by a Borrower, which
Capital Expenses shall either be (i) included in the Approved Capital Budget for
the Property owned by such Borrower for the current calendar month or
(ii) approved by Lender in its reasonable discretion.
Approved Leasing Expenses: actual out-of-pocket expenses incurred by a Borrower
and payable to third parties that are not Affiliates of any Borrower or
Guarantor (or payable to third parties that are Affiliates of any Borrower or
Guarantor but only to the extent such expenses are on market terms at market
rates comparable with expenses that would have been incurred in an arm’s length
transaction) in leasing space at a Property pursuant to Leases entered into in
accordance with the Loan Documents, including brokerage commissions and tenant
improvements, which expenses are (A) specifically approved by Lender, in its
reasonable discretion in connection with approving the applicable Lease, or
(B) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, and Lender shall have received (and approved, if
applicable, in its reasonable discretion) a budget for such tenant improvement
costs and a schedule of leasing commission payments payable in connection
therewith or (C) otherwise approved by Lender, which approval shall not be
unreasonably withheld or delayed. Approved Leasing Expenses shall in its
reasonable discretion be substantiated by executed Lease documents and/or
brokerage agreements, as applicable.
Approved Major Lease Leasing Expenses: actual out-of-pocket expenses incurred by
Borrowers and payable to third parties that are not Affiliates of any Borrower
or Guarantor in re-leasing space demised under a Major Lease at a Property
pursuant to replacement Leases entered into in accordance with the Loan
Documents, including brokerage commissions and tenant improvements, which
expenses are (A) specifically approved by Lender in its reasonable discretion in
connection with approving the applicable Lease or (B) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed. Approved
Major Lease Leasing Expenses shall be substantiated by executed Lease documents
and brokerage agreements.
Approved Operating Expenses: during a Cash Management Period, (A) operating
expenses incurred by a Borrower that (i) are included in the Approved Operating
Budget for the Property owned by such Borrower for the current calendar month,
(ii) are for real estate taxes, insurance premiums, Common Charges, electric,
gas, oil, water, sewer or other utility service to such Property, (iii) are
other similar operating expenses that are non-discretionary in nature,
(including, without limitation, expenses necessary to comply with material
obligations of Borrower, as landlord under any Leases, or to comply with
material agreements and other instruments affecting the Property with respect to
which the failure to comply could reasonably be expected to result in a Material
Adverse Effect but only to the extent that such expenses are in the nature of
operating expenses) or (iv) are Emergency Expenditures or (B) other expenses
approved by Lender; provided, however, that Approved Operating Expenses shall
not include fees payable to Property Manager under the


3



--------------------------------------------------------------------------------





Property Management Agreement in excess of four percent (4%) of the Rents from
the applicable Property.
Available Cash: as of each Payment Date during the continuance of Cash
Management Period, the amount of Rents, if any, remaining in the Deposit Account
after the application of all of the payments required under clauses (i) through
(vi) of Section 3.11 (a) hereof.
Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy”, as
amended from time to time, and any successor statute or statutes and all rules
and regulations from time to time promulgated thereunder, and any comparable
foreign laws relating to bankruptcy, insolvency or creditors’ rights.
Bankruptcy Proceeding: with respect to any Person, (i) consenting in writing to
the appointment of a conservator, receiver, trustee, custodian or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to it or of or relating to all, or
substantially all, of its property, or for the winding-up or liquidation of its
affairs, (ii) admitting in writing its inability to pay its debts generally as
they become due or (iii) filing a petition, or otherwise instituting, or
consenting in writing to the institution against it or, proceedings to take
advantage of any law relating to bankruptcy, insolvency or reorganization or the
relief of debtors under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law.
Business Day: any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.
Calculation Date: the last day of each calendar quarter during the Term.
Capital Expenses: expenses that are required to be capitalized under GAAP.
Cash Management Period: shall commence upon Lender giving notice to the Clearing
Bank and Borrowers of the occurrence of any of the following: (i) the Stated
Maturity Date, (ii) an Event of Default or (iii) if, as of any Calculation Date,
the Debt Service Coverage Ratio is less than 1.35:1 (a “DSCR Cash Management
Period”) or (iv) the commencement of a Lease Sweep Period; and shall end upon
Lender giving notice to the Clearing Bank that the sweeping of funds into the
Deposit Account may cease, which notice Lender shall only be required to give if
(1) the Loan and all other obligations under the Loan Documents have been repaid
in full or (2) the Stated Maturity Date has not occurred and (A) with respect to
the matters described in clause (ii) above, such Event of Default has been cured
and no other Event of Default has occurred and is continuing or (B) with respect
to the matter described in clause (iii) above, Lender has determined that the
Properties have achieved a Debt Service Coverage Ratio of at least 1.40:1 for
two (2) consecutive Calculation Dates or (C) with respect to the matter
described in clause (iv) above, such Lease Sweep Period has ended.
Code: the Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.


4



--------------------------------------------------------------------------------





Common Charges:    with respect to each Property, all common charges,
assessments and any other amounts payable by the owner of the Unit comprising
such Property pursuant to the terms of the Condominium Documents applicable to
such Property.
Common Elements: with respect to each Property, has the meaning given such term
in the Condominium Documents applicable to such Property.
Condo Association (i) with respect to the 200 Riverside Property, 200 Riverside
Boulevard at Trump Place and (ii) with respect to the Laurel Property, the
Laurel Condominium.
Connection Income Taxes: means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Control: with respect to any Person, either (i) ownership directly or indirectly
of forty-nine percent (49%) or more of all equity interests in such Person or
(ii) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, by contract or otherwise, and the terms Controlled,
Controlling and Common Control shall have correlative meanings.
Cornell Lease: Leased dated as of October 5, 2007 between 1240 First Avenue LLC
(predecessor-in-interest to Borrower), as landlord, and Cornell University, a
New York education corporation, for and on behalf of Joan & Sanford Weill
Medical College, as tenant.
Debt: the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.
Debt Service: with respect to any particular period, the scheduled interest
payments due under the Note in such period.
Debt Service Coverage Ratio: as of any date, the ratio calculated by Lender of
(i) the Net Operating Income for the twelve (12)‑month period ending with the
most recently completed calendar month to (ii) the Debt Service with respect to
such period.
Default: the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.
Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) four percent (4%) above the Interest Rate,
compounded monthly.
Deposit Bank: Wells Fargo Bank, National Association, or such other bank or
depository selected by Lender in its discretion.
Eligible Account: a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts (or
subaccounts thereof) (A) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (B) if a Securitization has occurred, as to which Lender has
received a Rating Comfort Letter from each of the applicable Rating Agencies
with respect to holding funds


5



--------------------------------------------------------------------------------





in such account, or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authorities. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
Eligible Institution: a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch,
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (i) “AA” by S&P, (ii) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (iii) “Aa2” by Moody’s;
provided, however, for purposes of the Deposit Bank, the definition of Eligible
Institution shall have the meaning set forth in the Deposit Account Agreement.
Emergency Expenditures: the incurrence of expenses that were necessary in order
to (A) avoid imminent bodily injury, harm or damage to individuals or any
Property, (B) avoid the suspension of any necessary service to any Property, or
(C) comply with Legal Requirements, and, in each such case, Borrower shall give
Lender notice of such Emergency Expenditures as soon as practicable and provided
that at no time may management fees payable to Property Manager be considered an
Emergency Expenditure.
ERISA: the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder.
ERISA Affiliate: means any trade or business (whether or not incorporated) which
is a member of the same controlled group of corporations or group of trades or
businesses under common control with Borrower or Guarantor, or is treated as a
single employer together with Borrower or Guarantor under Section 414 of the
Code or Title IV of ERISA.
Excluded Taxes: means any of the following Taxes imposed on or with respect to a
Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.2.3, amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes


6



--------------------------------------------------------------------------------





attributable to such Lender’s failure to comply with Section 2.2.4 and (d) any
withholding Taxes imposed under FATCA.
Environmental Reports: those certain Phase I environmental site assessments
described on Schedule 18 hereto.
FATCA: means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
Fiscal Year: each twelve (12) month period commencing on January 1 and ending on
December 31 during each year of the Term.
GAAP: generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.
Government Lists: (i) the Specially Designated Nationals and Blocked Persons
Lists maintained by the Office of Foreign Assets Control (“OFAC”), (ii) any
other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC that Lender
notified Borrowers in writing is now included in “Government Lists”, (iii) any
similar lists maintained by the United States Department of State, the United
States Department of Commerce, the United Nations, the European Union, any
European Union member state, the United Kingdom or (iv) any similar lists
maintained pursuant to any Executive Order of the President of the United States
of America that Lender notified Borrowers in writing is now included in
“Government Lists”.
Governmental Authority: any court, board, agency, department, committee,
commission, central bank, office or authority of any nature whatsoever
(including any political subdivision or instrumentality thereof) for any
governmental or quasi-governmental unit (whether federal, state, commonwealth,
county, district, municipal, city, parish, provincial or otherwise) (whether of
the government of the United States or any other nation) now or hereafter in
existence having jurisdiction over Borrower, Guarantor, any Property and/or any
Lender (including any supra-national bodies such as the European Union or the
European Central Bank and any intergovernmental organizations such as the United
Nations).
Guarantor: New York City Operating Partnership, L.P., a Delaware limited
partnership, or any other Person that now or hereafter guarantees any of
Borrowers’ obligations hereunder or any other Loan Document.
Indemnified Taxes: means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or Lender under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes
Interest Period: (i) the period from the date hereof through the first day
thereafter that is the last day of a calendar month and (ii) each period
thereafter from the 1st day of each calendar


7



--------------------------------------------------------------------------------





month through the last day of each such calendar month; except that the Interest
Period, if any, that would otherwise commence before and end after the Maturity
Date shall end on the Maturity Date. Notwithstanding the foregoing, if Lender
exercises its right to change the Payment Date to a New Payment Date in
accordance with Section 2.2.5 hereof, then from and after such election, each
Interest Period shall be the period from the New Payment Date in each calendar
month through the day in the next succeeding calendar month immediately
preceding the New Payment Date in such calendar month.
Interest Rate: a rate of interest equal to 4.516% per annum (or, when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate).
Lease Sweep Period: the period which shall commence and end as hereinafter
provided.
A Lease Sweep Period shall commence on the first Payment Date following the
occurrence of any of the following:
(i)the date that is twelve (12) months prior to the end of the term of any Major
Lease (including any renewal terms); or
(ii)    the date required under a Major Lease by which the applicable Major
Tenant is required to give notice of its exercise of a renewal option thereunder
(and such renewal has not been so exercised); or
(iii)    any Major Lease (or any material portion thereof) is surrendered,
cancelled or terminated prior to its then current expiration date; or
(iv)    any Major Tenant shall discontinue its business at its premises (i.e.,
“goes dark”) or give notice that it intends to discontinue its business provided
that a Lease Sweep Period shall not occur by reason of the fact that Cornell is
not operating its business at the Laurel Property so long as Cornell’s long term
debt rating is not rated lower than “Investment Grade” by any rating agency
(i.e., not less than Baa3 by Moody’s, BBB- by S&P or BBB- by Fitch) at the time
Cornell ceases to operate its business at the applicable Property or any time
thereafter that Cornel is not then operating its business at such Property; or
(v)    the occurrence and continuance (beyond any applicable notice and cure
periods) of a material default under any Major Lease by the applicable Major
Tenant thereunder; or
(vi)    the occurrence of a Major Tenant Insolvency Proceeding.
A Lease Sweep Period shall end upon the earlier to occur of (x) the date that
funds in an amount equal to $175 per square foot of the space demised under the
Major Lease (or Major Leases) that gave rise to the subject Lease Sweep Period
have been accumulated in the Special Rollover Reserve Subaccount (or Borrower
has provided Lender with a Special Rollover Letter of Credit in such amount and
as set forth in Section 3.5.4 hereof) or (y) the occurrence of any of the
following:


8



--------------------------------------------------------------------------------





(1)    with respect to a Lease Sweep Period caused by a matter described in
clauses (i), (ii), (iii) or (iv) above, upon the earlier to occur of (A) the
date on which the subject Major Tenant irrevocably exercises its renewal or
extension option (or otherwise enters into an extension agreement with Borrowers
and acceptable to Lender in its reasonable discretion) with respect to all of
the space demised under its Major Lease, and in Lender’s good faith judgment,
sufficient funds have been accumulated in the Special Rollover Reserve
Subaccount (during the continuance of the subject Lease Sweep Period) to pay for
all anticipated Approved Major Lease Leasing Expenses for such Major Lease and
any other anticipated expenses in connection with such renewal or extension, or
(B) the date on which all of the space demised under the subject Major Lease (or
portion thereof) that gave rise to the subject Lease Sweep Period has been fully
leased pursuant to a replacement Lease or replacement Leases entered into in
accordance with Section 5.10 hereof, and all Approved Major Lease Leasing
Expenses (and any other expenses in connection with the re-tenanting of such
space) have been paid in full;
(2)    with respect to a Lease Sweep Period caused by a matter described in
clause (v) above, if the subject Major Tenant default has been cured, and no
other Major Tenant default has occurred for a period of three (3) consecutive
months following such cure; or
(3)    with respect to a Lease Sweep Period caused by a matter described in
clause (vi) above, if the applicable Major Tenant Insolvency Proceeding has
terminated and the applicable Major Lease has been affirmed, assumed or assigned
in a manner satisfactory to Lender in the exercise of Lender’s reasonable
discretion.
Lease Termination Payments: (i) all fees, penalties, commissions or other
payments made to any Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (including in
connection with any Bankruptcy Proceeding), (ii) any security deposits or
proceeds of letters of credit held by any Borrower in lieu of cash security
deposits, which such Borrower is permitted to retain pursuant to the applicable
provisions of any Lease and (iii) any payments made to any Borrower relating to
unamortized tenant improvements and leasing commissions under any Lease.
Leases: all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, a Property or the Improvements relating thereto, including
any guarantees, extensions, renewals, modifications or amendments thereof and
all additional remainders, reversions and other rights and estates appurtenant
thereunder.
Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities (including those
regarding fire, health, handicapped access, sanitation, ecological, historic,
zoning, environmental protection, wetlands and building laws and the Americans
with Disabilities Act of 1990, Pub. L. No. 89-670, 104 Stat. 327 (1990), as
amended, and all regulations promulgated pursuant thereto) affecting any
Borrower, any Loan Document or all or part of any Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and


9



--------------------------------------------------------------------------------





authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instrument, either of record or
known to any Borrower, at any time in force affecting all or part of any
Property.
Lender: shall have the meaning set forth in the introductory paragraph hereto.
Lender’s Consultant: a licensed hydrologist, a licensed engineer or other
qualified environmental consulting firm engaged by Lender.
Letter of Credit shall mean an irrevocable, unconditional, transferable (without
payment of any transfer fee by the transferring or transferee beneficiary
thereof), clean sight draft letter of credit acceptable to Lender in its
reasonable discretion (either an evergreen letter of credit or one which does
not expire until at least thirty (30) Business Days after the Stated Maturity
Date or payment of the subject obligation or completion of the subject activity
for which such Letter of Credit was provided) in favor of Lender and entitling
Lender to draw thereon, in whole or in part, in New York, New York or such other
domestic location approved by Lender in its reasonable discretion or pursuant to
procedures of the issuing bank provided that such issuing bank allows for draws
(including partial draws by facsimile), issued by a domestic Approved Bank or
the U.S. agency or branch of a foreign Approved Bank, to an applicant/obligor
that is not a Borrower. Any Letter of Credit delivered to Lender in connection
with the Loan shall, in addition to any other requirements set forth herein, be
subject to the terms and conditions set forth in Section 3.12 hereof.
Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, preference, assignment, security interest, PACE Loan or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing, on or affecting all or any part of any Property or any
interest therein, or any direct or indirect interest in any Borrower or Sole
Member, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.
Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing and/or securing the Loan which has been
delivered to Lender and executed by Borrower and Guarantor, in each case, in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) the Promissory Notes made by Borrowers to Lender in the
aggregate principal amount equal to the Loan (collectively, the “Note”) as more
particularly described on Schedule 21 hereto, (ii) the Mortgage, Assignment of
Leases and Rents and Security Agreement made by Borrowers in favor of Lender
(the “Mortgage”), (iii) each Assignment of Leases and Rents from a Borrower to
Lender (collectively, the “Assignments of Leases and Rents”), (iv) each
Assignment of Agreements, Licenses, Permits and Contracts from a Borrower to
Lender, (v) each Deposit Account Control Agreement (collectively, the “Clearing
Account Agreements”) among each Borrower, Lender, Property Manager and the
Clearing Banks, (vi) the Deposit Account Agreement (the “Deposit Account
Agreement”) among Borrowers, Lender, Property Manager and the Deposit Bank,
(vii) the Consent and Subordination of Manager from Borrower and Property
Manager and (viii) the Guaranty of Recourse Obligations made by Guarantor (the
“Guaranty”); as each of the foregoing may be (and each of the foregoing defined


10



--------------------------------------------------------------------------------





terms shall refer to such documents as they may be) amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time (including
pursuant to Section 9.3 hereof).
Lockout Date: May 1, 2019.
Major Contract: (i) any management, brokerage or leasing agreement or (ii) any
cleaning, maintenance, service or other contract or agreement of any kind (in
each case, other than Leases) of a material nature (materiality for these
purposes to include, without limitation, contracts which extend beyond one year
(unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind)), in either case entered
into by a Borrower relating to the ownership, leasing, management, use,
operation, maintenance, repair or restoration of a Property.
Major Lease: the Cornell Lease (or any replacement Leases demising all or
substantially all of the space currently demised under the Cornell Lease).
Major Lease Termination Payments: (i) all fees, penalties, commissions or other
payments made to any Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Major Lease (including in
connection with any Major Tenant Insolvency Proceeding), (ii) any security
deposits or proceeds of letters of credit held by any Borrower in lieu of cash
security deposits, which such Borrower is permitted to retain pursuant to the
applicable provisions of any Major Lease and (iii) any payments made to any
Borrower relating to unamortized tenant improvements and leasing commissions
under any Major Lease.
Major Tenant: any tenant under a Major Lease.
Major Tenant Insolvency Proceeding: (A) the admission in writing by any Major
Tenant of its inability to pay its debts generally, or the making of a general
assignment for the benefit of creditors, or the instituting by any Major Tenant
of any proceeding seeking to adjudicate it insolvent or seeking a liquidation or
dissolution, or the taking advantage by any Major Tenant of any Insolvency Law
(as hereinafter defined), or the commencement by any Major Tenant of a case or
other proceeding naming it as debtor under any Insolvency Law or the instituting
of a case or other proceeding against or with respect to any Major Tenant under
any Insolvency Law or (B) the instituting of any proceeding against or with
respect to any Major Tenant seeking liquidation of its assets or the appointment
of (or if any Major Tenant shall consent to or acquiesce in the appointment of)
a receiver, liquidator, conservator, trustee or similar official in respect of
it or the whole or any substantial part of its properties or assets or the
taking of any corporate, partnership or limited liability company action in
furtherance of any of the foregoing. As used herein, the term “Insolvency Law”
shall mean Title 11 of the United States Code (11 U.S.C. §§ 101 et seq.) as the
same has been or may be amended or superseded from time to time, or any other
applicable domestic or foreign liquidation, conservatorship, bankruptcy,
receivership, insolvency, reorganization, or any similar debtor relief laws
affecting the rights, remedies, powers, privileges and benefits of creditors
generally.
Material Adverse Effect: a material adverse effect on (i) a Property, (ii) the
business, profits, operations or condition (financial) of Borrowers, Guarantor
or a Property (or, with respect to a


11



--------------------------------------------------------------------------------





Property, its physical condition), (iii) the enforceability, validity,
perfection or priority of the lien of the Mortgage or the other Loan Documents,
(iv) the ability of Borrowers to perform their material obligations under the
Mortgage or the other Loan Documents or (v) the ability of Guarantor to perform
its material obligations under the Guaranty or (vi) the rights of any Borrower
as a unit owner under any Condominium Documents.
Material Alteration: any alteration affecting structural elements of a Property
the cost of which exceeds five percent (5%) of the Allocated Loan Amount for the
applicable Property; provided, however, that in no event shall (i) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(iii) alterations performed as part of a Restoration, constitute a Material
Alteration.
Material Lease: all Leases which (A) individually or in the aggregate with
respect to the same tenant and its Affiliates cover more than five (5%) of the
rentable square feet at any Property, (B) provide the tenant thereunder with an
option or other preferential right to purchase all or any portion of any
Property, (C) are entered into with a tenant who is an Affiliate of any Borrower
or (C) demises all or any portion of the 200 Riverside Property.
Maturity Date: the date on which the final payment of principal of the Note (or
the Defeased Note, if applicable) becomes due and payable as therein provided,
whether at the Stated Maturity Date, by declaration of acceleration, or
otherwise.
Minor Lease: any Lease that is not a Material Lease.
Monthly Operating Expense Budgeted Amount: the monthly amount set forth in the
Approved Operating Budget for the Property to which such amount relates,
incurred or to be incurred for or as of the calendar month in which such Payment
Date occurs (provided, however, that, the Monthly Operating Expense Budgeted
Amount shall not include fees payable to Property Manager under the Property
Management Agreement in excess of four percent (4%) of the Rents for the
applicable Property with respect to any calendar month).
Net Operating Income: for any period, the actual net operating income of the
Properties for such period determined by Lender in its sole and absolute but
good faith discretion (based on customary underwriting standards for securitized
loans), on a cash basis of accounting, after deducting therefrom deposits to
(but not withdrawals from) any reserves required under this Agreement, and
without giving credit for non-recurring extraordinary items of income and
without deduction for non-recurring extraordinary items of expense (without
duplication of amounts deposited into reserves for the payment of operating
expenses and the actual payments of such operating expenses from such reserves).
Net Sales Proceeds: with respect to the sale of any Property, the gross proceeds
of such sale less all reasonable and customary transaction costs approved by
Lender in its reasonable discretion.


12



--------------------------------------------------------------------------------





NRSRO: any credit rating agency that has elected to be treated as a nationally
recognized statistical rating organization for purposes of Section 15E of the
Exchange Act, without regard to whether or not such credit rating agency has
been engaged by Lender or its designees in connection with, or in anticipation
of, a Securitization.
Officer’s Certificate: a certificate delivered to Lender by a Borrower which is
signed by a senior executive officer of Borrowers.
Operations Agreements: any other covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of a Property, together with all amendments, modifications or supplements
thereto.
Other Charges: all ground rents, maintenance charges, impositions other than
Taxes, and any other charges, including governmental charges and claims, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof.
Other Connection Taxes: means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
PACE Loan: shall mean (i) any “Property-Assessed Clean Energy loan” or (ii) any
other indebtedness, without regard to the name given to such indebtedness, which
is (a) incurred for improvements to a Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (b) repaid through
multi-year assessments against a Property.
Par Prepayment Date: the Payment Date that occurs in March, 2028.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, as the same may be amended from time to time, and corresponding provisions
of future laws
Patriot Act Offense: any violation of the criminal laws of any Governmental
Authority, or that would be a criminal violation if committed within the
jurisdiction of the United States of America, any of the several states or any
Governmental Authority, relating to terrorism or the laundering of monetary
instruments, including any offense under (a) the criminal laws against


13



--------------------------------------------------------------------------------





terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
the (e) Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.
Payment Date: the 1st day of each calendar month or, upon Lender’s exercise of
its right to change the Payment Date in accordance with Section 2.2.8 hereof,
the New Payment Date (in either case, if such day is not a Business Day, the
Payment Date shall be the first Business Day thereafter). The first Payment Date
hereunder shall be June 1, 2018.
Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policies, (iii) Liens,
if any, for Taxes or Other Charges not yet due and payable or Taxes or Other
Charges being contested in good faith in accordance with Section 5.2 hereof,
(iv) any workers’, mechanics’ or other similar Liens on a Property provided that
any such Lien is bonded or discharged within thirty (30) days after a Borrower
first receives notice of such Lien, (v) rights of existing and future tenants
pursuant to Leases entered into in accordance with this Agreement, (vi) banker’s
liens, rights of setoff and other similar liens existing solely with respect to
cash and other investments on deposit in one or more accounts maintained by or
on behalf of Borrower, in each case granted in the ordinary course of business
in favor of the bank or banks with which such accounts are maintained, solely
securing amounts owing to such bank with respect to cash management and
operating account arrangements, (vii) liens securing assessments or charges
payable to a property owner association or similar entity, which assessments are
not yet due or delinquent and (viii) liens on financed equipment to the extent
the same constitute Permitted Equipment financing pursuant to Section 5.22
hereof, (ix) liens created by pledges of indirect not controlling equity
interests in a Borrower but only to the extent that the foreclosure of such
pledge and lien would constitute a Permitted Transfer hereunder such other title
and survey exceptions as Lender approves in writing in Lender’s reasonable
discretion.
Permitted Transfers:
(i)    a Lease entered into in accordance with the Loan Documents; or
(ii)    a Permitted Encumbrance; or
(iii)    a Transfer and Assumption pursuant to Section 5.26.2 hereof;
(iv)    A release of Property pursuant to Section 2.4.1 or a Substitution
pursuant to Section 2.4.2; or
(v)    any Transfer in respect of, or of a direct or indirect interest in, any
Person listed on a nationally or internationally recognized stock exchange or
stock quotation system; or
(vi)    any offer, sale, listing, transfer or issuance of securities in the
REIT, provided that either (A) such securities are listed on a nationally
recognized stock exchange or (B) such securities are sold in the ordinary course
of business and in accordance with all


14



--------------------------------------------------------------------------------





applicable and legal requirements to retail investors in a manner consistent
with previous offerings and sales conducted by the REIT to date:
(vii)    any offer, sale, listing transfer or issuance of securities in any
subsidiary of the REIT, provided that:
(A)    such Transfer shall not (x) cause the transferee (other than Sponsor or a
Qualified Real Estate Investor), together with its Affiliates, to acquire
Control of any Borrower or to acquire or to increase its direct or indirect
interest in any Borrower to an amount which equals or exceeds forty-nine (49)%
(y) result in any Borrower no longer being Controlled by Sponsor;
(B)    if such Transfer would cause the transferee, together with its
Affiliates, to acquire or to increase its direct or indirect interest in any
Borrower to an amount which equals or exceeds ten percent (10%),such transferee,
and all other Persons that shall then become an owner of ten percent (10%) or
more of an indirect interest in any Borrower, shall be a Qualified Transferee;
(C)    after giving effect to such Transfer, (i) Sponsor or a Qualified Real
Estate Investor shall continue to Control the day to day operations of each
Borrower and (ii) the REIT or a Qualified Real Estate shall continue to Control
Sponsor;
(D)    each Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity; and
(E)    if such Transfer shall cause a Qualified Real Estate Investor together
with its Affiliates to acquire Control of Borrowers or to increase its direct or
indirect interest in Borrowers to an amount which equals or exceeds forty-nine
percent (49%), (x) Borrowers shall pay to Lender an assumption fee of 0.50% of
the then outstanding Principal (unless a Transfer and Assumption or other
Permitted Transfer requiring payment of an assumption fee has previously
occurred, in which event the assumption fee shall be 1.00% of the then
outstanding Principal) and (y) to the extent that Lender determines that the
pairings in the most recently delivered non-consolidation opinion with respect
to the Loan no longer apply, Borrowers shall deliver to Lender a
non-consolidation opinion in form and substance reasonably satisfactory to
Lender and satisfactory to the applicable Rating Agencies.
(viii)    provided that no Event of Default shall then exist, a Transfer of a
direct or indirect interest in any Borrower to any Person provided that:
(A)    such Transfer shall not (x) cause the transferee (other than Sponsor or a
Qualified Real Estate Investor), together with its Affiliates, to acquire
Control of any Borrower or to acquire or to increase its direct or indirect
interest in any Borrower to an amount which equals or exceeds forty-nine (49)%
(y) result in any Borrower no longer being Controlled by Sponsor;


15



--------------------------------------------------------------------------------





(B)    other than with respect to a transfer of the type set forth in clause (v)
above, if such Transfer would cause the transferee, together with its
Affiliates, to acquire or to increase its direct or indirect interest in any
Borrower to an amount which equals or exceeds ten percent (10%), (x) Borrowers
shall provide to Lender thirty (30) days prior written notice thereof and
(y) such transferee, and all other Persons that shall then become an owner of
ten percent (10%) or more of an indirect interest in any Borrower, shall be a
Qualified Transferee;
(C)    after giving effect to such Transfer, (i) Sponsor (or a Qualified Real
Estate Investor) shall continue to Control the day to day operations of each
Borrower and (ii) the REIT (or a Qualified Real Estate Investor) shall continue
to Control Sponsor; and
(D)    each Borrower shall continue to be a Special Purpose Bankruptcy Remote
Entity; and
(E)    if such Transfer shall cause a Qualified Real Estate Investor together
with its Affiliates to acquire Control of Borrowers or to increase its direct or
indirect interest in Borrowers to an amount which equals or exceeds forty-nine
percent (49%), (x) Borrowers shall pay to Lender an assumption fee of 0.50% of
the then outstanding Principal (unless a Transfer and Assumption or other
Permitted Transfer requiring payment of an assumption fee has previously
occurred, in which event the assumption fee shall be 1.00% of the then
outstanding Principal) and (y) to the extent that Lender determines that the
pairings in the most recently delivered non-consolidation opinion with respect
to the Loan no longer apply, Borrowers shall deliver to Lender a
non-consolidation opinion in form and substance reasonably satisfactory to
Lender and satisfactory to the applicable Rating Agencies.
If any Transfer will result in Guarantor no longer owning a direct or indirect
equity interest in any Borrower (or otherwise receiving consideration to act as
Guarantor), Guarantor shall (in connection with such Transfer) be replaced with
an Acceptable Replacement Guarantor or another replacement guarantor acceptable
to Lender in its sole discretion. Such replacement guarantor(s) shall as a
condition to a Transfer described in the preceding sentence execute and deliver
a guaranty of recourse obligations (in substantially the form as the Guaranty
delivered to Lender by Guarantor on the date hereof) on or prior to the date of
such Permitted Transfer, pursuant to which, in each case, such replacement
guarantor(s) agree(s) to be liable under each such guaranty of recourse
obligations from and after the date of such Permitted Transfer; whereupon
Guarantor being replaced shall be released from any further liability under the
Loan Documents to which it is a party from and after the date of such Transfer
and such replacement guarantor(s) shall be a “Guarantor” for all purposes from
and after the date of such Transfer.
Person: any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.


16



--------------------------------------------------------------------------------





Physical Conditions Reports: collectively, those certain reports described on
Schedule 12 hereto.
Plan: (i) an employee benefit or other plan established or maintained by a
Borrower or any ERISA Affiliate or to which a Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is subject to Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.
Pooling and Servicing Agreement: any pooling and servicing agreement or similar
agreement entered into as a result of a Secondary Market Transaction.
Properties: collectively, the Units, the Common Elements and Improvements
thereon owned by Borrowers and encumbered by the Mortgage; together with all
rights pertaining to such real property and Improvements, and all other
collateral for the Loan as more particularly described in the Granting Clauses
of the Mortgage and referred to therein as the Mortgaged Property. The location
of each Property is identified on Schedule 1 hereto.
Property Management Agreement: that certain Property Management and Leasing
Agreement by and between Borrowers and Property Manager dated as of the date
hereof, pursuant to which Property Manager is to manage the Properties, as same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with Section 5.12 hereof.
Property Manager: New York City Properties, LLC or any successor, assignee or
replacement manager appointed by Borrower in accordance with Section 5.12
hereof.
Qualified Real Estate Investor : an investment bank, insurance company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government plan, real estate company, investment fund, real
estate investment trust, or an institution substantially similar to any of the
foregoing, provided that in each case that such Person
(i) has total assets (in name or under management) in excess of (One Billion
Dollars $1,000,000,000) and capital/statutory surplus or shareholder equity in
excess of Five Hundred Million Dollars ($500,000,000) (in both cases, exclusive
of the Property),
(ii) has Liquid Assets (as defined in the Guaranty) of at least Fifteen Million
Dollars ($15,000,000);
(iii) regularly engaged in the business of owning and controlling (either
directly or through funds under management) in at least ten (10) shopping
centers of not less than 50,000 square feet each (exclusive of the Property) and
totaling at least 500,000 square feet; and
(iv) has not within the past seven (7) years:
(A) been the subject of a Bankruptcy Proceeding,


17



--------------------------------------------------------------------------------





(B) material governmental or regulatory investigation which resulted in a final,
nonappealable conviction for criminal activity involving moral turpitude,
(C) shall have been the subject of a final, nonappealable judgment that such
person defrauded its creditors,
(D) shall have been the borrower (or shall have Controlled a borrower) under a
loan which was accelerated by the lender thereunder (unless such lender accepted
a deed-in-lieu of foreclosure in satisfaction of such borrower’s obligations);
provided that, the Property shall be managed at all times by a Qualified Manager
and such Qualified Real Estate Investor shall not cause a breach of the
representations and warranties contained in Sections 4.10, 4.26, and/or 4.31
hereof. Without limiting Borrowers’ rights with respect to Permitted Transfers,
any wholly owned Affiliate of a Qualified Real Estate Investor shall be deemed
to constitute a Qualified Real Estate Investor hereunder.
Qualified Replacement Manager: shall mean either:
(A) a property manager identified on Schedule 17 hereto provided that at the
time of engagement such property manager is not the subject of a bankruptcy or
similar insolvency proceeding; or
(B) a property manager which (i) is a reputable management company having at
least seven (7) years’ experience in the management of shopping centers, (ii)
has, for at least seven (7) years, managed at least five shopping centers of at
least 30,000 square feet each, (iii) at the time of engagement as property
manager, is managing at least 3,500,000 square feet, in the aggregate, of
shopping centers and (iv) is not the subject of a bankruptcy or similar
insolvency proceeding.
Qualified Transferee: a transferee for whom, prior to the Transfer, Lender shall
have received evidence that the proposed transferee (1) has never been convicted
of, or pled guilty or no contest to, a felony (other than a felony involving a
motor vehicle/DUI), (2) has never been convicted for, or pled guilty or no
contest to, a Patriot Act Offense and is not on any Government List, (3) has not
during the past seven (7) years been the subject of a voluntary or involuntary
(to the extent the same has not been discharged) Bankruptcy Proceeding and
(4) has no material outstanding judgments or litigations or regulatory actions
continuing or threatened against such proposed transferee or its interests.
Rating Agency: prior to the final Securitization of the Loan (or if a
Securitization has not occurred), each of Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”), DBRS,
Inc., Kroll Bond Rating Agency, Inc. and Morningstar, Inc. or any other
nationally-recognized statistical rating organization which has been designated
by Lender, and after the final Securitization of the Loan, any of the foregoing
that have rated any of the securities issued in connection with the
Securitization.


18



--------------------------------------------------------------------------------





Rating Comfort Letter: a letter issued by each of the applicable Rating Agencies
which confirms that the taking of the action referenced to therein will not
result in any qualification, withdrawal or downgrading of any existing ratings
of Securities created in a Secondary Market Transaction. In the event that no
Securities have been created in a Secondary Market Transaction or no Rating
Agency exists, notwithstanding anything contained herein or in any other Loan
Document, no “Rating Comfort Letter” shall be required.
Real Property Taxes: all (i) real estate assessments, water rates or sewer
rents, maintenance charges, impositions, vault charges and license fees
(collectively, “Real Estate Taxes”) and (ii) personal property taxes, in each
case, now or hereafter levied or assessed or imposed against all or part of the
Properties.
Regulation AB: Regulation AB under the Securities Act and the Exchange Act, as
such Regulation may be amended from time to time.
Regulation S-K: Regulation S-K of the Securities Act, as such regulation may be
amended from time to time.
Regulation S-X: Regulation S-X of the Securities Act, as such regulation may be
amended from time to time.
Regulatory Change: at any time hereafter, (i) any change in any Legal
Requirement (including by repeal, amendment or otherwise) or in the
interpretation or application thereof by any central bank or other Governmental
Authority or (ii) any new or revised request, guidance or directive issued by
any central bank or other Governmental Authority and applicable to Lender.
REIT: American Realty Capital New York City REIT, Inc., a Maryland corporation.
Related Loan: a loan to an Affiliate of any Borrower or any Guarantor or secured
by a Related Property, that is included in a Securitization with the Loan, and
any other loan that is cross-collateralized with the Loan.
Related Property: a parcel of real property, together with improvements thereon
and personal property related thereto, that is “related” (within the meaning of
the definition of Significant Obligor) to the Property.
Release Amount: with respect to any Property released pursuant to Section 2.4.2
hereof, the amount equal to 115% of the Allocated Loan Amount for such Property
as set forth on Schedule 6 hereto.
REMIC Trust: a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.
Rents: all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues,


19



--------------------------------------------------------------------------------





profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of each Borrower, Property Manager or any of their agents or employees from any
and all sources arising from or attributable to each Property and the
Improvements, including all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of each Property or rendering of services by
a Borrower, Property Manager or any of their agents or employees and proceeds,
if any, from business interruption or other loss of income insurance.
Sanctions: any economic or financial sanctions or trade embargoes (or similar
measures) imposed, administered or enforced from time to time by (a) the United
States of America (including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State), (b) the United
Nations Security Council, (c) the European Union or any member state thereof, or
(d) Her Majesty’s Treasury of the United Kingdom.
Sanctioned Person: any Person that is a designated target of any Sanctions or
otherwise a subject of any Sanctions, including as a result of being (a) owned
or controlled directly or indirectly by any Persons (or Person) that are
designated targets of any Sanctions, or (b) organized or operating under the
laws of, or a citizen or resident of, any country that is subject to any
Sanctions.
Servicer: a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any Pooling
and Servicing Agreement.
SG: Société Générale.
Significant Obligor: has the meaning set forth in Item 1101(k) of Regulation AB
under the Securities Act.
Sole Member: New York City Operating Partnership, L.P, a Delaware limited
partnership, the sole member of Borrowers.
Sponsor: New York City Operating Partnership, L.P., a Delaware limited
partnership.
State: as to any Property, the state in which such Property is located.
Stated Maturity Date: May 1, 2028, as such date may be changed in accordance
with Section 2.2.4 hereof.
Surveys: collectively, the surveys of the Properties prepared by surveyors
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policies, and containing a certification of such
surveyor satisfactory to Lender.
Taxes: means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


20



--------------------------------------------------------------------------------





Term: the entire term of this Agreement, which shall expire upon repayment in
full of the Debt.
Title Insurance Policies: the ALTA mortgagee title insurance policies issued
with respect to each Property and insuring the Liens of the Mortgage.
Transfer: (i) any sale, conveyance, transfer, encumbrance, pledge, lease or
assignment, or the entry into any agreement to sell, convey, transfer, encumber,
pledge, lease or assign, whether by law or otherwise, of, on, in or affecting
(x) all or part of any Property (including any legal or beneficial direct or
indirect interest therein), (y) any direct or indirect interest in any Borrower
(including any profit interest), or (y)  any direct or indirect change of
Control of any Borrower.
UCC: the Uniform Commercial Code as in effect in the State or the state in which
any of the Cash Management Accounts are located, as the case may be.
Yield Maintenance Premium: an amount equal to the greater of (i) one percent
(1%) of any applicable prepayment, or (b) the present value as of the Prepayment
Date of the Calculated Payments determined by discounting such payments at the
Discount Rate. As used in this definition, (i) the term “Prepayment Date” means
the date on which the applicable prepayment is made; (ii) the term “Calculated
Payments” means the monthly payments of interest only which would be due from
the Prepayment Date through the Par Prepayment Date based on the Principal
amount of the Loan being prepaid on the Prepayment Date and assuming an interest
rate per annum in the amount, if any, by which the Interest Rate exceeds the
Yield Maintenance Treasury Rate; (iii) the term “Discount Rate” means the rate
which, when compounded monthly, is equivalent to the Yield Maintenance Treasury
Rate, when compounded semi‑annually. The calculation of the Yield Maintenance
Premium shall be made by Lender and shall, absent manifest error, be final,
conclusive and binding upon the parties.
Yield Maintenance Treasury Rate: the yield calculated by Lender by the linear
interpolation of the yields, as reported in the Federal Reserve Statistical
Release H.15‑Selected Interest Rates under the heading U.S. Government
Securities/Treasury Constant Maturities for the week ending prior to the
Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates (one
longer and one shorter) most nearly approximating the Par Prepayment Date.  In
the event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Yield Maintenance Treasury Rate.  In no event,
however, shall Lender be required to reinvest any prepayment proceeds in U.S.
Treasury obligations or otherwise.
Zoning Reports: Collectively those certain zoning reports delivered to Lender in
connection with the Loan and identified on Schedule 16 hereto.

1.2    Index of Other Definitions. The following terms are defined in the
sections or Loan Documents indicated below:
“200 Riverside Property” Schedule 1
“421-a Finalization Process” 4.33(c)
“421-a Tax Benefits” - 4.33


21



--------------------------------------------------------------------------------





“Additional Operating Expense” - 6.3.6
“Allocated Amount” - 10.25
“Annual Budget” - 6.3.5
“Applicable Taxes” - 2.2.3
“Approved Additional Operating Expense” - 6.3.6
“Approved Annual Budget” - 6.3.5
“Approved Capital Budget” - 6.3.5
“Approved Operating Budget” - 6.3.5
“Assignments of Leases and Rents” - 1.1 (Definition of Loan Documents)
“Award” - 7.3.2
“Borrowers’ Recourse Liabilities” - 10.1
“Broker” - 10.2
“Calculated Payments” - 1.1 (Definition of Yield Maintenance Premium)
“Capital Reserve Subaccount” - 3.4
“Cash Collateral Subaccount” - 3.9
“Cash Management Accounts” - 3.10
“Casualty” - 7.2.1
“Casualty/Condemnation Prepayment” - 2.3.2
“Casualty/Condemnation Subaccount” - 3.7
“Cause” - Schedule 5
“Clearing Account” - 3.1
“Clearing Account Agreements” - 1.1 (Definition of Loan Documents)
“Clearing Bank” - 3.1
“Common Charges Subaccount” - 3.6
“Conditional Resignation” -.5.33(e)
“Condemnation” - 7.3.1
“Condominium Board” - Schedule 13
“Condominium Documents” - Schedule 13
“Confidential Information” - 10.34
“Delaware Act” - Schedule 5
“Deposit Account” - 3.1
“Deposit Account Agreement” - 1.1 (Definition of Loan Documents)
“Disclosure Document” - 9.2(a)
“Discount Rate” - 1.1 (Definition of Yield Maintenance Premium)
“DOF” - 4.33
“DSCR Cash Management Period” - 1.1 (Definition of Cash Management Period)
“Easements” - 4.14
“Endorsement” - 5.26.2
“Environmental Laws” - 4.21
“Environmental Insurance Subaccount” - 3.3(c)
“Equipment” - Mortgage
“Event of Default” - 8.1
“Exchange Act” - 9.2(a)
“Exchange Act Filing” - 9.1(d)
“Final Certificate of Eligibility” 4.33(c)


22



--------------------------------------------------------------------------------





“Fitch” - 1.1 (Definition of Rating Agency)
“Guaranty” - 1.1 (Definition of Loan Documents)
“Hazardous Substances” - 4.21
“HPD” - 4.33
“Improvements” - Mortgage
“Increased Costs” - 2.2.4
“Indemnified Liabilities” - 5.30
“Indemnified Party” - 5.30
“Independent Director” - Schedule 5
“Insolvency Law” - 1.1 (Definition of Major Tenant Insolvency Proceeding)
“Insurance Premiums” - 7.1.2
“Insured Casualty” - 7.2.2
“Intellectual Property” - 4.28
“Issuer” - 9.2(b)
“Late Payment Charge” - 2.5.3
“Laurel Borrower” -4.16
“Laurel Property” Schedule 1
“Lender’s Consultant” - 5.8.1
“Liabilities” - 9.2(b)
“Licenses” - 4.11
“Loan” - 2.1
“Monthly Interest Payment Amount” - 2.2.1
“Moody’s” - 1.1 (Definition of Rating Agency)
“Mortgage” - 1.1 (Definition of Loan Documents)
“Nationally Recognized Service Company” - Schedule 5
“New Payment Date” - 2.2.5
“Note” - 1.1 (Definition of Loan Documents)
“Notice” - 6.1
“O & M Program” - 5.8.3
“OFAC” - 1.1 (Definition of Government Lists)
“Permitted Equipment Financing” - 5.22
“Permitted Indebtedness” - 5.22
“Permitted Investments” - Deposit Account Agreement
“Policies” - 7.1.2
“Prepayment Date” - 1.1 (Definition of Yield Maintenance Premium)
“Principal” - 2.1
“Proceeds” - 7.2.2
“Proposed Material Lease” - 5.10.2
“Proxy” -.5.33(e)
“Qualified Carrier” - 7.1.1
“Quick Park” -4.16
“Real Estate Taxes” – 1.1 (Definition of Real Property Taxes)
“Register” - 10.21
“Released Property” - 2.4.2
“Remedial Work” - 5.8.2


23



--------------------------------------------------------------------------------





“Rent Roll” - 4.16
“Required Records” - 6.3.7
“Restoration” - 7.4.1
“Review Waiver” - 10.5
“Rollover Reserve Subaccount” - 3.5.1
“RPTL Section 421-a” - 4.33
“S&P” - 1.1 (Definition of Rating Agency)
“Second Quick Park Amendment” -4.16
“Secondary Market Transaction” - 9.1(a)
“Securities” - 9.1(a)
“Securities Act” - 9.2(a)
“Securitization” - 9.1(a)
“Security Deposit Subaccount” - 3.8
“SG Group” - 9.2(b)
“Significant Casualty” - 7.2.2
“Single Member Bankruptcy Remote LLC” - Schedule 5
“SPE Breach” - 8.1(i)
“Special Member” - Schedule 5
“Special Purpose Bankruptcy Remote Entity” - 5.13
“Special Rollover Letter of Credit” - 3.5.3
“Special Rollover Reserve Subaccount” - 3.5.3
“Sponsor” - 4.33
“Springing Recourse Event” - 10.1
“Subaccounts” - 3.1
“Substitute Loan Documents” - 2.4.2
“Substitute Property” - 2.4.2
“Substitution” - 2.4.2
“Substitution Date” - 2.4.2
“Substitution Repairs” -3.2
“Substitution Repairs Subaccount” - 3.2
“Tax and Insurance Subaccount” - 3.3
“Toxic Mold” - 4.21
“Transfer and Assumption” - 5.26.2
“Transferee Borrower” - 5.26.2
“Underwriter Group” - 9.2(b)
“Unit” - Schedule 1
“Updated Information” - 9.1(b)(i)



1.3    Principles of Construction. Unless otherwise specified, (i) all
references to sections and schedules are to those in this Agreement, (ii) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular provision, (iii) all
definitions are equally applicable to the singular and plural forms of the terms
defined, (iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP and (vi) the words “to Borrower’s Knowledge” or “to
Borrower’s actual Knowledge” shall mean with respect to Borrower, to the
knowledge (or if so specified to the “actual” knowledge) of the officers,
directors, members or employees of Borrower, Sole Member, or Sponsor or any
Affiliate of the foregoing with the applicable oversight responsibility for the
Properties and Borrowers.

2.    GENERAL LOAN TERMS

2.1    The Loan. Subject to and upon the terms and conditions set forth herein,
Lender is making a loan (the “Loan”) to Borrowers on the date hereof, in the
original principal amount (the “Principal”) of $50,000,000 which shall mature on
the Stated Maturity Date. Each Borrower acknowledges receipt of the Loan, the
proceeds of which are being and shall be used to (i)  repay and discharge
existing loans relating to the Properties, (ii) fund certain of the Subaccounts,
and (iii) pay transaction costs. Any excess proceeds may be used for any lawful
purpose. Borrowers shall receive only one borrowing hereunder in respect of the
Loan and no amount repaid in respect of the Loan may be reborrowed. The Loan
shall be evidenced by the Note and shall be repaid in accordance with the terms
of this Agreement, the Note and the other Loan Documents.

2.2    Interest; Monthly Payments.

2.2.1    Generally. From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrowers shall pay interest on the unpaid
Principal from the date hereof through and including April 30, 2018. On June 1,
2018 and each Payment Date thereafter for the remainder of the Term, Borrowers
shall pay interest on the unpaid Principal accrued at the Interest Rate during
the Interest Period immediately preceding such Payment Date (the “Monthly
Interest Payment Amount”). All accrued and unpaid interest and unpaid Principal
shall be due and payable on the Maturity Date. If the Loan is repaid on any date
other than on a Payment Date (whether prior to or after the Stated Maturity
Date), Borrowers shall also pay interest that would have accrued on such repaid
Principal to but not including the next Payment Date.

2.2.2    Default Rate. During the continuance of an Event of Default, the entire
unpaid Debt shall bear interest at the Default Rate, calculated from the date
such payment was due or such underlying Event of Default shall have occurred and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

2.2.3    Taxes. Any and all payments by Borrowers hereunder and under the other
Loan Documents shall be made free and clear of and without deduction for any and
all Taxes, except as required by applicable Legal Requirements. If any Borrower
shall be required by applicable Legal Requirements to deduct any Taxes from or
in respect of any sum payable hereunder to Lender, the following shall apply:
(i) such Borrower shall make such deductions, (ii) such Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Legal Requirements and (iii) if the Taxes deducted
are Indemnified Taxes, then the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.2.3), Lender receives
an amount equal to the sum it would have received had no such deductions been
made. Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable Legal Requirements any Other Taxes. Borrowers shall
jointly and severally indemnify Lender for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.2.3) payable or paid by Lender or required
to be withheld or deducted from a payment to Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to Borrowers by Lender shall be conclusive absent manifest error. Payments
pursuant to this Section 2.2.3 shall be made within ten (10) days after the date
Lender makes written demand therefor. Each party’s obligations under this
Section 2.2.3 shall survive any assignment of rights by, or the replacement of,
a Lender, and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

2.2.4    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrowers on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrowers) duly executed copies of IRS Form W-9, IRS Form
W-8ECI, IRS Form W-8BEN or -8BEN-E, or such other withholding certificates that
may be required as will permit payments made under any Loan Documents to be made
without withholding (including backup withholding) or at a reduced rate of
withholding. If any form or certification previously delivered expires or
becomes obsolete or inaccurate in any respect, the Lender agrees to update such
form or certification or promptly notify Borrowers in writing of its legal
inability to do so.

2.2.5    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 2.2.3 (including by the
payment of additional amounts pursuant to Section 2.2.3), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.2.5 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.2.5, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 2.2.5 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

2.2.6    Increased Costs. If as a result of any Regulatory Change or compliance
of Lender therewith, the basis of taxation of payments to Lender or any company
Controlling Lender of the principal of or interest on the Loan is changed or
Lender or the company Controlling Lender shall be subject to (i) any tax, duty,
charge or withholding of any kind with respect to this Agreement (excluding (a)
Indemnified Taxes, (b) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (c) Connection Income Taxes); or (ii) any
reserve, special deposit or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities, of Lender
or any company Controlling Lender is imposed, modified or deemed applicable; or
(iii) any other condition is imposed on Lender or any company Controlling Lender
and Lender determines in its reasonable discretion that, by reason thereof, the
cost to Lender or any company Controlling Lender of making, maintaining or
extending the Loan to Borrowers is increased, or any amount receivable by Lender
or any company Controlling Lender hereunder in respect of any portion of the
Loan to Borrowers is reduced, in each case by an amount deemed by Lender in good
faith to be material (such increases in cost and reductions in amounts
receivable being herein called “Increased Costs”), then Lender shall provide
notice thereof to Borrowers and Borrowers agree that they will pay to Lender,
upon receipt of prior written notice of not less than ten (10) Business Days of
such fact and a reasonably detailed description of the circumstances, promptly
pay Lender such additional amount or amounts as will compensate Lender for such
Increased Cost (excluding any consequential, punitive, special, exemplary and/or
indirect damages) as are allocable to the Loan (provided such additional amounts
are then being charged by Lender to its borrowers under similar loans generally)
and are not prohibited by such Legal Requirements to be charged back. If Lender
requests compensation under this Section 2.2.6, Lender shall, if requested by
notice by Borrowers to Lender, furnish to Borrowers a statement setting forth
the basis for requesting such compensation and the method for determining the
amount thereof.

2.2.7    New Payment Date. Lender shall have the right, to be exercised not more
than once during the term of the Loan, to change the Payment Date to a date
other than the first day of each month (a “New Payment Date”), on thirty (30)
days’ prior written notice to Borrowers; provided, however, that any such change
in the Payment Date: (i) shall not modify the amount of regularly scheduled
monthly principal and interest payments, except that the first payment of
principal and interest payable on the New Payment Date shall be accompanied by
interest at the interest rate herein provided for the period from the Payment
Date in the month in which the New Payment Date first occurs to the New Payment
Date, and (ii) shall change the Stated Maturity Date to the New Payment Date
occurring in the month set forth in the definition of Stated Maturity Date.

2.3    Loan Repayment.

2.3.1    Repayment. Borrowers shall repay the entire outstanding principal
balance of the Note in full on the Maturity Date, together with interest thereon
to (but excluding) the date of repayment and any other amounts due and owing
under the Loan Documents. No Borrower shall have any right to prepay or defease
all or any portion of the Principal except in accordance with Section 2.3.2
below, Section 2.3.3 below and Section 2.3.4 below. Except during the
continuance of an Event of Default, all proceeds of any repayment, including any
prepayments of the Loan, shall be applied by Lender as follows in the following
order of priority: First, accrued and unpaid interest at the Interest Rate;
Second, to Principal; and Third, to any other amounts then due and owing under
the Loan Documents, including the Yield Maintenance Premium (if such repayment
or prepayment occurs prior to the Par Prepayment Date). If prior to the Stated
Maturity Date the Debt is accelerated by reason of an Event of Default, then
Lender shall be entitled to receive, in addition to the unpaid Principal and
accrued interest and other sums due under the Loan Documents, an amount equal to
the Yield Maintenance Premium applicable to such Principal so accelerated.
During the continuance of an Event of Default, all proceeds of repayment,
including any payment or recovery on one or more of the Properties (whether
through foreclosure, deed-in-lieu of foreclosure, or otherwise) shall, unless
otherwise provided in the Loan Documents, be applied in such order and in such
manner as Lender shall elect in Lender’s discretion.

2.3.2    Mandatory Prepayments. The Loan is subject to mandatory prepayment in
certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2 hereof. Each Casualty/Condemnation Prepayment, after deducting
Lender’s reasonable out-of-pocket costs and expenses (including reasonable
out-of-pocket attorneys’ fees and expenses) in connection with the settlement or
collection of the Proceeds or Award, shall be applied in the same manner as
repayments under Section 2.3.1 above, and if such Casualty/Condemnation
Prepayment is made on any date other than a Payment Date, then such
Casualty/Condemnation Prepayment shall be deposited by Lender into the
Casualty/Condemnation Subaccount to be applied by Lender (in the same manner as
repayments under Section 2.3.1) on the next succeeding Payment Date. Provided
that no Event of Default is continuing, any such mandatory prepayment under this
Section 2.3.2 shall be without the payment of the Yield Maintenance Premium.
Notwithstanding anything to the contrary contained herein, each
Casualty/Condemnation Prepayment shall be applied in inverse order of maturity
and shall not extend or postpone the due dates of the monthly installments due
under the Note or this Agreement, or change the amounts of such installments.

2.3.3    Voluntary Prepayments. Provided no Event of Default shall be
continuing, Borrowers shall have the right, only on a Business Day, from and
after the Lockout Date to voluntarily prepay the Loan in whole (but not in part
except in connection with a sale of a Property pursuant to Section 2.4.1 or if
required in connection with a Substitution pursuant to Section 2.4.2 hereof)
provided that (i) Borrowers give Lender at least fifteen (15) days’ prior
written notice thereof and (ii) if such prepayment is made on or prior to the
Par Prepayment Date, such payment is accompanied by the Yield Maintenance
Premium applicable thereto. Any prepayment made after the Par Prepayment Date
and any voluntary prepayment made in connection with a Casualty/Condemnation
Prepayment pursuant to Section 2.3.2 above, shall be made without payment of the
Yield Maintenance Premium. In all cases, any such prepayment received by Lender
on a date other than a Payment Date shall include interest that would have
accrued on such prepaid Principal to, but not including, the next Payment Date.

2.4    Release of Properties.

2.4.1    Sale of Properties. On any Payment Date after the Lockout Date, any
Borrower may obtain the release of any Property owned by it from the Lien of the
Mortgage encumbering such Property (and related Loan Documents) thereon upon a
bona fide third-party sale of such Property, provided each of the following
conditions are satisfied:
(a)    The sale of such Property is pursuant to an arm’s-length agreement to a
third party not Affiliated with any Borrower or Guarantor, and in which no
Borrower and no Affiliate of any Borrower and/or Guarantor has any beneficial
interest;
(b)    Borrowers shall make a prepayment in an amount of Principal equal to the
Release Amount for the Property in question together with any Yield Maintenance
Premium applicable thereto and in accordance with Section 2.3.3 hereof;
(c)    Both immediately before such sale and immediately thereafter, no Event of
Default shall be continuing;
(d)    Concurrently with such sale, the Borrower owning the Property being
released shall dissolve and liquidate;
(e)    After giving effect to such release, each remaining Borrower shall remain
a Special Purpose Bankruptcy Remote Entity;
(f)    Except with respect to specific representations and warranties which have
been updated by Borrower and/or Guarantor to reflect updated facts (which due to
their nature no longer are true and correct as a result of the passage of time
such as, by way of example only, representations relating to financials and/or
rent rolls), the representations and warranties made by Borrowers and/or
Guarantor in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such sale (and after
giving effect to such sale);
(g)    Borrowers shall have given Lender at least twenty (20) days’ prior
written notice of such sale, accompanied by a copy of the applicable contract of
sale and all related documents, and drafts of any applicable release documents
(which shall be subject to Lender’s approval);
(h)    Borrowers shall have delivered to Lender a copy of the final closing
settlement statement for such sale at least one (1) Business Day prior to the
closing of such sale;
(i)    Borrowers shall have paid to Lender all reasonable out-of-pocket costs
and expenses (including reasonable out-of-pocket attorneys’ fees) incurred by
Lender in connection with such sale and the release of such Property from the
Lien of the Loan Documents;
(j)    To the extent that the Clearing Account is solely in the name of the
Borrower that owns the Property that is being released, as a condition to such
release, the name of the Borrower on the Clearing Account will be changed with
the Clearing Bank to the name of a remaining Borrower;
(k)    Borrowers and Guarantor shall execute and deliver such documents as
Lender may reasonably request to confirm the continued validity of the Loan
Documents and the Liens thereof;
(l)    after giving effect to such release and repayment, the Debt Service
Coverage Ratio for all of the Properties then remaining subject to the Liens of
the Mortgage shall be no less than the greater of (i) the Debt Service Coverage
Ratio immediately preceding such release and (ii) 1.90:1; (it being acknowledged
by Lender that Borrower may prepay the Loan in an amount sufficient to satisfy
this condition provided that such prepayment is accompanied by the applicable
Yield Maintenance Premium (if any)) and
(m)    in the event that, after taking into account the prepayment of Principal
pursuant to subclause (b) above, the loan-to-value ratio (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust; and which shall exclude the value of personal
property or going concern value, if any) is greater than 125%, Borrowers shall
also make payment of Principal in an amount such that the loan-to-value ratio
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust; and which shall exclude the value
of personal property or going concern value, if any) is no more than one hundred
and twenty five percent (125%). Additionally, throughout the term of the Loan,
if an Event of Default is continuing, then Borrowers shall pay to Lender, with
respect to any payment of the Debt pursuant to this Section 2.4.2(m), an
additional amount equal to the Yield Maintenance Premium.

2.4.2    Release Upon Substitution. Subject to the terms and conditions set
forth in this Section 2.4.2, any Borrower shall have the one-time right to
obtain, on any Business Day, (i) the release of the 200 Riverside Property (such
Property, the “Released Property”) from the Lien of the Mortgage thereon (and
related Loan Documents) and (ii) the release of the applicable Borrower’s
obligations under the Loan Documents with respect to such Released Property
(other than those obligations expressly stated to survive), by simultaneously
substituting another property (or properties) (each, a “Substitute Property”)
for the Released Property. For the avoidance of ambiguity, the parties agree
that the Laurel Property cannot constitute the Released Property under this
Section 2.4.2. Any such substitution (a “Substitution”) shall be subject, in
each case, to the satisfaction of the following conditions precedent:
(a)    Borrowers shall request such Substitution by written notice to Lender
given at least 30 days prior to the date on which the Substitution is to occur
;setting forth the date of the proposed Substitution (the “Substitution Date”);
(b)    no Event of Default shall have occurred and be continuing at the time
that the Substitution request is made or on the Substitution Date;
(c)    No more than one (1) Substitution may occur during the Term;
(d)    no Substitution shall occur during the twelve (12) month period preceding
the Stated Maturity Date;
(e)    No Substitution shall occur prior to the Lockout Date;
(f)    Borrowers shall have provided to Lender all industry standard property
due diligence material similar to the due diligence material provided to Lender
in connection with the origination of the Loan (e.g., title, survey, leases,
engineering report, environmental report and Acceptable Appraisal) with respect
to each Substitute Property at least 20 days before the Substitution Date, which
due diligence materials are subject to Lender’s review and approval, not to be
unreasonably withheld, delayed or conditioned;
(g)    (i) if the Loan has been the subject of a Securitization, Borrowers shall
deliver to Lender a Rating Comfort Letter as to the Substitution, which Rating
Comfort Letter Lender agrees to request promptly after receipt of Borrower’s
request for a Substitution and (ii) if the Loan has not been the subject of a
Securitization, such Substitution shall have been approved by Lender in its
reasonable discretion;
(h)    after giving effect to the Substitution, the Debt Service Coverage Ratio
for all of the Properties shall be no less than the Debt Service Coverage Ratio
for all of the Properties immediately preceding such Substitution (it being
acknowledged by Lender that Borrower may prepay the Loan in an amount sufficient
to satisfy this condition provided that such prepayment is accompanied by the
applicable Yield Maintenance Premium (if any);
(i)    Borrowers shall have delivered to Lender an Acceptable Appraisal of the
proposed Substitute Property and each proposed Released Property indicating an
Appraised Value of the Substitute Property (as reflected in such Acceptable
Appraisal) that is equal to or greater than the Appraised Value of the Released
Property as of the Substitution Date (as reflected in such Acceptable
Appraisal);
(j)    Lender shall have received (x) tenant estoppel letters in substantially
the same form as those delivered from existing tenants in connection with the
closing of the Loan, and showing no landlord or tenant defaults, for all Leases
at the Substitute Property which would reasonably be expected have a Material
Adverse Effect, and (y) if reasonably requested by Lender, subordination,
non-disturbance and attornment agreements, substantially in the form requested
by Lender in connection with the origination of the Loan (or such other form
required by any applicable lease provided the same would be satisfactory to a
prudent lender for loans with similar financing arrangements as those contained
herein);
(k)    Borrowers (including any new borrowing entity formed to hold title to the
Substitute Property) and Guarantor shall execute and deliver such other
consents, certificates, documents, agreements or instruments as Lender may
reasonably request (the “Substitute Loan Documents”) (including, without
limitation, a mortgage or deed of trust and assignment of leases and rents
granted by the applicable Borrower to Lender with respect to the Substitute
Property and any modifications to this Agreement or the other Loan Documents
necessitated by the substitution) together with evidence that Borrowers
(including any new borrowing entity formed to hold title to the Substitute
Property) have the organizational authority to undertake and complete the
Substitution and that such amendments and other documents have been duly
authorized and validly executed by or on behalf of Borrowers;
(l)    Borrowers shall deliver or cause to be delivered to Lender (i) an opinion
of counsel opining as to the enforceability of the Substitute Loan Documents and
(ii) if a new Borrower is formed to hold title to the Substitute Property, a new
substantive non-consolidation opinion including such new Borrower; each in
substantially the same form and substance as the opinions of counsel originally
delivered on the date hereof in connection with the Loan and the Properties or
such other form as is reasonably acceptable to Lender;
(m)    Borrowers shall deliver an Officer’s Certificate certifying that all
information delivered to Lender by or on behalf of Borrowers in connection with
the Substitution is true, accurate and complete in all material respects;
(n)    Borrowers shall deliver to Lender an Officer’s Certificate stating that
the representations and warranties set forth in Article 4 hereof applicable to
the Substitute Property are true and correct in all material respects;
(o)    Borrowers shall deliver or cause to be delivered to Lender a copy of the
deed conveying to the applicable Borrower, all right, title and fee interest, in
and to the Substitute Property;
(p)    Supplementing clause (h) above, Borrowers shall deliver or cause to be
delivered to Lender a phase I environmental site assessment report at Borrowers’
expense, and, if recommended under such environmental site assessment report, a
Phase II environmental report which concludes that the Substitute Property does
not contain any Hazardous Substance except for Hazardous Substances in
compliance with applicable Environmental Laws, including nominal amounts of such
substances commonly incorporated in or used in the operation of properties
similar to the Substitute Property (in either case in compliance in all
materials respects with all Environmental Laws) and is not subject to any
material identified risk of contamination from any off-site Hazardous Substance.
(q)    Supplementing clause (h) above, Borrowers shall deliver or cause to be
delivered to Lender a Physical Conditions Report acceptable to Lender in its
reasonable discretion with respect to the Substitute Property which (A)
indicates that the Substitute Property is in good condition and repair and free
of damage or waste or (B) in the event the same recommends that any repairs be
made with respect to the Substitute Property, includes an estimate acceptable to
Lender in its reasonable discretion of the cost of such recommended repairs, and
in such event Borrower shall (x) subject in all respects to the terms and
conditions of this Section 2.4.2, promptly commence and diligently prosecute
such recommended repairs to completion by no later than such date as Lender
shall notify to Borrower on or before the Substitution Date, and (y) deposit
with Lender an amount equal to one hundred twenty-five percent (125%) of such
estimated cost that shall constitute additional security for the Loan, which
deposit shall be transferred by Lender to the Substitution Repairs Subaccount to
be disbursed and applied with respect to such repairs in accordance with Section
3.2 hereof;
(r)    Supplementing clause (h) above, Lender shall have received a title
insurance policy (or a marked and signed commitment to issue such policy)
insuring the Lien of the Mortgage as a first mortgage lien on the Substitute
Property dated as of the date of the Substitution (to be redated the date of
recording of the applicable Mortgage with respect to the Substitute Property),
providing coverage in the amount of 125% of the Allocated Loan Amount of the
Substitute Property, free and clear of all exceptions (including past due and
unpaid real estate taxes) from coverage other than Permitted Encumbrances, and
containing such endorsements and affirmative coverages as are legally available
with respect to the Substitute Property similar to such endorsements and
affirmative coverages with respect to the Loan and the Properties set forth in
the Title Insurance Policies as of the date hereof. Lender also shall have
received copies of paid receipts showing that all costs of or premiums for such
endorsements and title insurance policies have been paid;
(s)    Borrowers shall have paid all reasonable out-of-pocket costs and expenses
incurred by Lender (including, without limitation, reasonable out-of-pocket
attorneys’ fees and disbursements) in connection with the Substitution, and
Borrowers shall have paid all recording charges, filing fees, taxes or other
similar expenses (including, without limitation, mortgage and intangibles taxes
and documentary stamp taxes) payable in connection with the Substitution;
(t)    Borrowers shall have delivered to Lender a release of Lien (and related
Loan Documents) for the Released Property for execution by Lender which shall be
in a form appropriate in the jurisdiction in which the Released Property is
located and would be satisfactory to a prudent lender and contains standard
provisions, if any, protecting the rights of the Lender together with all other
certificates, documents and instruments Lender reasonably requires to be
delivered by Borrowers in connection with such release and an Officer’s
Certificate certifying that such documentation (A) is in compliance with all
applicable law, and (B) will effect such release in accordance with the terms of
this Agreement;
(u)    Guarantors shall have delivered to Lender a reaffirmation, in form and
substance reasonably satisfactory to Lender, of its obligations under the
Guaranty with respect to the Properties (after giving effect to such
Substitution) and Borrowers shall have delivered to Lender a reaffirmation, in
form and substance reasonably satisfactory to Lender, of its obligations under
the Loan Documents (after giving effect to such Substitution);
(v)    as of the Substitution Date the Substitute Property will be covered by
all insurance policies required to be maintained pursuant to Article 7 hereof;
(w)    if the Substitute Property is in a flood plain area, Borrowers shall
deliver on the date of Substitution evidence of flood insurance meeting the
requirements of Article 7 hereof;
(x)    Borrower shall have delivered to Lender such other documents, instruments
and agreements as Lender may reasonably require relating to such Substitution
(including any documents as may be reasonably required by a special servicer in
a Securitization).

2.4.3    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrowers, upon payment in full of the Debt in accordance
herewith, release or, if requested by Borrowers, assign to Borrowers’ designee
(without any representation or warranty by and without any recourse against
Lender whatsoever) other than a representation as to the unencumbered ownership
of such Lien and the outstanding principal balance of the Loan, the Liens of the
Loan Documents if not theretofore released. In connection with the release of
the Lien, Borrowers shall submit to Lender, not less than twenty (20) days prior
to the date of repayment (or such shorter time as is acceptable to Lender in its
sole discretion), a release of Lien (and related Loan Documents) for execution
by Lender. Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and contain standard provisions protecting the
rights of the releasing lender. In addition, Borrowers shall provide all other
documentation Lender reasonably requires to be delivered by Borrowers in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all Legal Requirements, and
(ii) will effect such release in accordance with the terms of this Agreement.
Borrowers shall pay all costs, taxes and expenses associated with the release of
the Lien of the Mortgage, including Lender’s reasonable attorneys’ fees.

2.5    Payments and Computations.

2.5.1    Making of Payments. Each payment by a Borrower or Borrowers shall be
made in funds settled through the New York Clearing House Interbank Payments
System or other funds immediately available to Lender by 3:00 p.m., New York
City time, on the date such payment is due, to Lender by deposit to such account
as Lender may designate by written notice to Borrowers. Whenever any such
payment shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the first Business Day thereafter. All such payments
shall be made irrespective of, and without any deduction, set-off or
counterclaim whatsoever and are payable without relief from valuation and
appraisement laws and with all costs and charges incurred in the collection or
enforcement thereof, including attorneys’ fees and court costs.

2.5.2    Computations. Interest payable under the Loan Documents shall be
computed on the basis of the actual number of days elapsed over a 360-day year.

2.5.3    Late Payment Charge. If any Principal or interest due under any Loan
Document is not paid by Borrowers on the date on which it is due other than in
connection with the principal amount due on the Maturity Date or following
acceleration of the Loan; or if any or other sum due under any Loan Document is
not paid by Borrowers on the date on which it is due, subject to any applicable
grace or cure period, Borrowers shall pay to Lender upon demand an amount equal
to the lesser of four percent (4%) of such unpaid sum or the maximum amount
permitted by applicable law (the “Late Payment Charge”), in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment.
Such amount shall be secured by the Loan Documents.

3.    CASH MANAGEMENT AND RESERVES

3.1    Cash Management Arrangements. Each Borrower shall at all times direct all
tenants under Leases (other than tenants under short term or seasonal Leases for
a term of less than two (2) months) to cause all Rents relating to its Property
to be transmitted directly into an Eligible Account (the “Clearing Account”)
established and maintained by Borrower at a local bank selected by such Borrower
and reasonably approved by Lender, which shall at all times be an Eligible
Institution (the “Clearing Bank”) as more fully described in the Clearing
Account Agreements. Without in any way limiting the foregoing, if Borrowers or
Property Manager receive any Rents (including, for the avoidance of doubt, Rents
under any short term or seasonal Leases for a term of less than two (2) months),
then (i) such amounts shall be deemed to be collateral for the Loan and shall be
held in trust for the benefit, and as the property, of Lender, (ii) such amounts
shall not be commingled with any other funds or property of Borrowers or
Property Manager and (iii) Borrowers or Property Manager shall deposit such
amounts into the Clearing Account within two (2) Business Day of receipt. Funds
deposited into each Clearing Account shall be swept by the applicable Clearing
Bank on a daily basis into Borrower’s operating account, unless a Cash
Management Period is continuing, in which event such funds shall be swept on a
daily basis into an Eligible Account at the Deposit Bank controlled by Lender
(the “Deposit Account”) and applied and disbursed in accordance with this
Agreement. Funds in the Deposit Account if invested, at Lender’s discretion,
shall be invested in Permitted Investments. Lender will also establish
subaccounts of the Deposit Account which shall at all times be Eligible Accounts
(and may be ledger or book entry accounts and not actual accounts) (such
subaccounts are referred to herein as “Subaccounts”). The Deposit Account and
any Subaccount will be under the sole control and dominion of Lender, and no
Borrower shall have any right of withdrawal therefrom. In the event of a
termination of the existing Clearing Account Agreement on or before the
effective date of such termination and provided no Event of Default is then
continuing hereunder,  Borrowers shall appoint a successor Clearing Bank
reasonably approved by Lender, any failure by Borrowers to do so shall be an
Event of Default hereunder. Borrowers shall pay for all expenses of opening and
maintaining all of the above accounts.

3.2    Substitution Repairs. If required pursuant to either Section 2.4.2(t)
hereof in connection with a Substitution, Borrowers shall deposit with Lender
the aggregate amount required pursuant to such Section 2.4.2(t) hereto as being
required to complete the remediation work described therein (the “Substitution
Repairs”) and Lender shall cause such amount to be transferred to a Subaccount
(the “Substitution Repairs Subaccount”). Provided no Event of Default shall have
occurred and is continuing, Lender shall disburse funds held in the Substitution
Repairs Subaccount to Borrowers, within fifteen (15) days after the delivery by
Borrowers to Lender of a request therefor (but not more often than once per
month), in increments of at least $5,000, accompanied by the following items
(which items shall be in form and substance satisfactory to Lender in its
reasonable discretion): (i) an Officer’s Certificate, limited to the knowledge
of Borrower (A) certifying that the Substitution Repairs or any portion thereof
which are the subject of the requested disbursement have been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, (B) identifying each Person that supplied materials or labor in
connection with such Substitution Repairs or any portion thereof and (C) stating
that each such Person has been or, upon receipt of the requested disbursement,
will be paid in full with respect to the portion of the Substitution Repairs
which is the subject of the requested disbursement; (ii) copies of appropriate
Lien waivers or other evidence of payment satisfactory to Lender in its
reasonable discretion; (iii) with respect to disbursements in excess of $75,000,
at Lender’s option, a title search for the applicable Property indicating that
it is free from all Liens not previously approved by Lender; (iv) a copy of each
License required to be obtained with respect to the portion of the Substitution
Repairs which is the subject of the requested disbursement; and (v) such other
evidence as Lender shall reasonably request that the Substitution Repairs which
are the subject of the requested disbursement have been completed and paid for.
Provided no Event of Default shall have occurred and is continuing, upon the
completion of all Substitution Repairs in accordance with Section 2.4.2(t) and
this Section 3.2, Lender shall release any funds remaining in the Substitution
Repairs Subaccount, if any, to Borrowers or as Borrowers may direct.

3.3    Taxes and Insurance. (a) Borrowers shall pay to Lender (i) $349,316.52 on
the date hereof on account of Real Estate Taxes, (ii) $8,215 on the date hereof
on account of Insurance Premiums, and (iii) on each Payment Date,
(x) one-twelfth (1/12) of the Real Estate Taxes that Lender reasonably estimates
will be payable during the next twelve (12) months (initially $69,863.30 per
month) in order to accumulate with Lender sufficient funds to pay all such Real
Estate Taxes at least thirty (30) days prior to their respective due dates and
(y) one-twelfth (1/12) of the Insurance Premiums that Lender estimates will be
payable (initially $705.12 per month) for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies. Such amounts will be transferred by
Lender to a Subaccount (the “Tax and Insurance Subaccount”). Provided that no
Event of Default has occurred and is continuing, Lender will (a) apply funds in
the Tax and Insurance Subaccount to payments of Real Property Taxes and
Insurance Premiums required to be made by Borrowers pursuant to Section 5.2
hereof and Section 7.1 hereof, provided that Borrowers have promptly supplied
Lender with notices of all Real Estate Taxes and Insurance Premiums due, or
(b) reimburse Borrowers for such amounts upon presentation of evidence of
payment; subject, however, to Borrowers’ right to contest Real Estate Taxes in
accordance with Section 5.2 hereof. In making any payment relating to Real
Estate Taxes and Insurance Premiums, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Real Estate Taxes) or insurer or agent (with respect to Insurance Premiums),
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax, assessment, sale, forfeiture, tax lien or title or
claim thereof. If Lender determines in its reasonable judgment that the funds in
the Tax and Insurance Subaccount will be insufficient to pay (or in excess of)
the Real Estate Taxes or Insurance Premiums next coming due, Lender may increase
(or decrease) the monthly contribution required to be made by Borrowers to the
Tax and Insurance Subaccount.
    (b) Notwithstanding anything to the contrary contained in Section 3.3(a),
Borrowers shall not be required to pay to Lender the portion of the monthly
payments required under Section 3.3(a) with respect to Real Estate Taxes
applicable to any portion of a Property which is a separate tax lot and for
which (i)  the applicable Tenant of such tax lot is obligated under its Lease to
pay all Real Estate Taxes with respect to such tax lot directly to the
appropriate taxing authority, (ii) such Tenant shall pay all such Taxes to the
appropriate taxing authority as the same become due and payable and before
delinquency, (iii) Borrowers shall furnish to Lender receipts for the payment of
all such amounts or other evidence of such payment reasonably satisfactory to
Lender, (iv) the applicable Lease remains in full force and effect and no
monetary event of default is continuing thereunder, and (v) no Event of Default
shall be continuing. Borrowers’ obligation to make the payments required under
Section 3.3(a) with respect to such Real Property Taxes shall immediately resume
and shall continue thereafter with respect to such Real Property Tax payment
(A) in the event of the failure of any condition set forth in clauses (i)
through (v) of this Section 3.3(b), until the earlier of the end of the Term or
the date that the foregoing are rectified, and (B) in the event of the failure
of the condition set forth in (v), until such time as no Event of Default shall
be continuing. As of the date hereof, the Tenants identified on Schedule 15
hereto are obligated under their Leases to pay Real Property Taxes directly to
the applicable taxing authority and amounts allocable to the Real Property Taxes
being paid by such Tenants have not been included in the monthly amount
collected by Lender pursuant to Section 3.3(a) as of the date hereof and Lender
may increase the amount of such monthly collections to account for such Taxes
upon a failure of the conditions set forth above.

3.4    Capital Expense Reserves.
(a)    Borrowers shall pay to Lender on each Payment Date occurring during the
continuance of a Cash Management Period, an amount initially equal to
one-twelfth (1/12) of the product obtained by multiplying $0.15 by the aggregate
number of rentable square feet of space in the Properties (initially $1,502.8
per month). Lender will transfer such amounts into a Subaccount (the “Capital
Reserve Subaccount”). Additionally, upon thirty (30) days’ prior notice to
Borrowers, Lender may reassess the amount of the monthly payment required under
this Section 3.4 from time to time in its reasonable discretion (based upon its
then current underwriting standards); provided, however that Lender shall only
increase the amount of such monthly contributions if Lender reasonably
determines that such increase is necessary to address unanticipated material
changes after the date hereof in the anticipated Capital Expenses for a Property
(or Properties) (in which event such reassessment shall be limited to address
only such issues).
(b)    Provided that no Event of Default has occurred and is continuing, Lender
shall disburse funds held in the Capital Reserve Subaccount to Borrowers, within
fifteen (15) days after the delivery by Borrowers to Lender of a request
therefor (but not more often than once per month), in increments of at least
$5,000 provided that (i) such disbursement is for an Approved Capital Expense;
(ii) Lender shall have (if it desires) verified (by an inspection conducted at
Borrowers’ reasonable expense) performance of the work associated with such
Approved Capital Expense; and (iii) the request for disbursement is accompanied
by (A) an Officer’s Certificate certifying (1) that such funds will be used to
pay or reimburse Borrowers for Approved Capital Expenses and a description
thereof, (2) that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (3) that the same has not been the subject of a previous
disbursement, and (4) that all previous disbursements have been used to pay the
previously identified Approved Capital Expenses, and (B) lien waivers or other
evidence of payment satisfactory to Lender in its reasonable discretion, (C) at
Lender’s option, a title search for the applicable Property or Properties
indicating that such Property or Properties are free from all Liens, claims and
other encumbrances other than Permitted Encumbrances and (D) such other evidence
as Lender shall reasonably request that the Approved Capital Expenses at the
subject Property or Properties to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrowers.

3.5    Rollover Reserves.

3.5.1    Rollover Reserve.
(a)    Borrowers shall pay to Lender on each Payment Date during a Cash
Management Period, $3,506.56, which equal to one-twelfth (1/12) of the product
obtained by multiplying $0.35 by the aggregate number of rentable square feet of
space in the Property. Lender will transfer such amount into a Subaccount (the
“Rollover Reserve Subaccount”). Borrowers shall also pay to Lender for transfer
into the Rollover Reserve Subaccount all Lease Termination Payments received by
Borrowers (other than Major Lease Termination Payments, which shall be deposited
into the Special Rollover Reserve Subaccount in accordance with Section 3.5.3
hereof).
(b)    Provided that no Event of Default has occurred and is continuing, Lender
shall disburse funds held in the Rollover Reserve Subaccount to Borrowers,
within fifteen (15) days after the delivery by Borrowers to Lender of a request
therefor (but not more often than once per month), in increments of at least
$5,000, provided (i) such disbursement is for an Approved Leasing Expense;
(ii) Lender shall have (if it desires) verified (by an inspection conducted at
Borrowers’ reasonable expense) performance of any construction work associated
with such Approved Leasing Expense; and (iii) the request for disbursement is
accompanied by (A) an Officer’s Certificate certifying (1) that such funds will
be used only to pay (or reimburse Borrowers for) Approved Leasing Expenses and a
description thereof, (2) that all outstanding trade payables (other than those
to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (3) that the same has not been the subject
of a previous disbursement, and (4) that all previous disbursements have been
used only to pay (or reimburse Borrowers for) the previously identified Approved
Leasing Expenses, and (B) reasonably detailed supporting documentation as to the
amount, necessity and purpose therefor.
(c)    Any Lease Termination Payments and any other funds deposited into the
Rollover Reserve Subaccount from the Security Deposit Subaccount in accordance
with Section 3.8 hereof shall be applied, at Lender’s election, towards either
(i) subject to the rights of Borrowers under the applicable Lease, rent
arrearages under such Lease (or to cure any other tenant default under such
Lease), (ii) debt service shortfalls that may arise as a result of a termination
of such Lease (and Borrowers hereby authorize Lender to disburse to itself any
such amounts without any request therefor by Borrowers) or (iii) funding any
Approved Leasing Expenses which are anticipated to occur in connection with the
re-tenanting of the space under the Lease that was the subject of such
termination (in accordance with the terms and conditions of Section 3.5.1(b)
above).

3.5.2    Special Rollover Reserve.
(a)    On each Payment Date occurring during the continuance of a Lease Sweep
Period (provided no other Cash Management Period is then continuing), all
Available Cash (or such portion of Available Cash that shall be allocated by
Lender for deposit into the Special Rollover Reserve Subaccount) shall be paid
to Lender. Lender will transfer such amount into a Subaccount (the “Special
Rollover Reserve Subaccount”). Borrowers shall also pay to Lender for transfer
into the Special Rollover Reserve Subaccount any Major Lease Termination
Payments.
(b)    Provided that no Event of Default has occurred and is continuing, Lender
shall disburse funds held in the Special Rollover Reserve Subaccount to
Borrowers, within fifteen (15) days after the delivery by Borrowers to Lender of
a request therefor (but not more often than once per month), in increments of at
least $5,000, provided (i) such disbursement is for an Approved Major Lease
Leasing Expense; (ii) Lender shall have (if it desires) verified (by an
inspection conducted at Borrowers’ reasonable expense) performance of any
construction work associated with such Approved Major Lease Leasing Expense; and
(iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (1) that such funds will be used only to pay (or
reimburse Borrowers for) Approved Major Lease Leasing Expenses and a description
thereof, (2) that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (3) that the same has not been the subject of a previous
disbursement, and (4) that all previous disbursements have been used only to pay
(or reimburse Borrowers for) the previously identified Approved Major Lease
Leasing Expenses, and (B) reasonably detailed supporting documentation as to the
amount, necessity and purpose therefor. Provided no Event of Default is
continuing, upon the termination of the subject Lease Sweep Period, and Lender’s
receipt of reasonably satisfactory evidence that all Approved Major Lease
Leasing Expenses incurred in connection therewith (and any other expenses in
connection with the re-tenanting of the applicable space) have been paid in full
(which evidence may include (i) a letter or certification from the applicable
broker, if any, that all brokerage commissions payable in connection therewith
have been paid and (ii) an estoppel certificate executed by each applicable
tenant which certifies that all contingencies under such Lease to the payment of
full rent (including the applicable Borrower’s contribution to the cost of any
tenant improvement work) have been satisfied), any funds (if any) remaining in
the Special Rollover Reserve Subaccount that have been deposited therein as a
result of such Lease Sweep Period shall, provided that no other Lease Sweep
Period shall then be continuing, be disbursed to Borrowers; provided, however,
if a Cash Management Period is then continuing, then no such funds shall be
disbursed to Borrowers, and all such funds shall instead be deposited into the
Cash Collateral Subaccount, to be applied in accordance with Section 3.9 hereof.

3.5.3    Special Rollover Letter of Credit Notwithstanding anything to the
contrary contained in Section 3.5.3, at Borrower’s option, Borrower may at any
time deliver a Letter of Credit to Lender, subject to and in accordance with the
requirements set forth in Section 3.12 hereof, in an amount equal to equal to
$175 per square foot of the space demised under the Major Lease (or Major
Leases) that gave rise to the subject Lease Sweep Period (the “Special Rollover
Letter of Credit”), which Special Rollover Letter of Credit shall be held by
Lender subject to and in accordance with the provisions of this Section 3.5.4.
Upon delivery by Borrowers to Lender of the Special Rollover Letter of Credit,
any funds that have been deposited into the Special Rollover Reserve Subaccount
on account of the Major Lease (or Major Leases) that gave rise to the subject
Lease Sweep Period shall be promptly returned to Borrower. If Borrowers fail to
timely pay for any Approved Major Lease Leasing Expenses and such failure
continues for ten (10) days after written notice from Lender, Lender shall have
the right, but not the obligation, to draw on the Special Rollover Letter of
Credit for purposes of making such payment of Approved Major Lease Leasing
Expenses.
(a)    Borrower may request that the Special Rollover Letter of Credit be drawn
upon for Approved Major Lease Leasing Expenses or reduced after the payment by
Borrower of Approved Major Lease Leasing Expenses in increments of at least
$25,000 and, within ten (10) days of the delivery of such request (but not more
often than once per month), Lender will transfer the amount of the requested
funds for Approved Major Lease Leasing Expenses into the Special Rollover
Reserve Subaccount, which funds will be disbursed to pay for Approved Major
Lease Leasing Expenses in accordance with the terms and conditions set forth in
Section 3.5.3. Provided no Event of Default is continuing, upon the termination
of the subject Lease Sweep Period, and Lender’s receipt of reasonably
satisfactory evidence that all Approved Major Lease Leasing Expenses incurred in
connection therewith (and any other expenses in connection with the re-tenanting
of the applicable space) have been paid in full (which evidence may include
(i) a letter or certification from the applicable broker, if any, that all
brokerage commissions payable in connection therewith have been paid and (ii) an
estoppel certificate executed by each applicable tenant which certifies that all
contingencies under such Lease to the payment of full rent (including the
applicable Borrower’s contribution to the cost of any tenant improvement work)
have been satisfied), the Special Rollover Letter of Credit shall; provided that
no other Lease Sweep Period shall then be continuing, be returned to Borrower;
provided, however, if a Cash Management Period is then continuing, then the
Special Rollover Letter of Credit shall not be returned to Borrower and Lender
shall draw the undrawn amount thereunder and deposit such funds all into the
Cash Collateral Subaccount, to be applied in accordance with Section 3.9 hereof
(b)    The Special Rollover Letter of Credit delivered under this Section 3.5.4
shall be held by Lender as additional security for the payment of the Debt. Upon
the occurrence and during the continuance of an Event of Default, Lender shall
have the right, at its option, to draw on the Special Rollover Letter of Credit
and to either deposit all or any portion of the proceeds therefrom into the
Special Rollover Reserve Subaccount (in which event, any such funds shall be
disbursed to Borrower with respect to Approved Leasing Expenses only upon the
satisfaction of the requirements for disbursement set forth in Section 3.5.3),
or to apply all or any portion of such proceeds to payment of the Debt in such
order, proportion or priority as Lender may determine. Any such application to
the Debt, after an Event of Default which remains uncured shall be subject to
the Yield Maintenance Premium. On the Maturity Date, the Special Rollover Letter
of Credit may be drawn upon by Lender and applied to any unpaid portion of the
Debt.

3.6    Common Charges Reserve. On the date hereof, Borrowers shall deposit with
Lender $70,000 which amount is equal to three months of aggregate Common Charges
payable by Borrower under the Condominium Documents and Lender shall transfer
such amount to a Subaccount (the “Common Charges Subaccount”). Upon receipt of
notice from any Condominium Board that a Borrower has failed to make a required
monthly payment of Common Charges, Lender will apply the funds in the Common
Charges Subaccount to payment of such Common Charges (and shall promptly deliver
to Borrowers evidence of such payment), whereupon Borrower shall replenish the
Common Charges Subaccount upon demand. In making any payment of funds from the
Common Charges Subaccount, Lender may do so according to any bill, statement or
estimate procured from the applicable Condominium Board, without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
claim by the Condominium Board. Within 10 days after each increase in the
monthly amount of common charges, Borrowers shall deposit with Lender funds
which will cause the monies in the Common Charges Subaccount to equal to four
months of aggregate Common Charges then payable by Borrower under the
Condominium Documents.

3.7    Casualty/Condemnation Subaccount. Borrowers shall pay, or cause to be
paid, to Lender all Proceeds or Awards due to any Casualty or Condemnation to be
transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Article 7 hereof. All amounts in the
Casualty/Condemnation Subaccount shall be disbursed in accordance with the
provisions of Article 7 hereof.

3.8    Security Deposits. Each Borrower shall keep and hold all security
deposits under Leases in accordance with applicable Legal Requirements and at a
separately designated account under such Borrower’s control (and in the case of
a letter of credit, assigned with full power of attorney and executed sight
drafts to Lender) so that the security deposits shall not be commingled with any
other funds of such Borrower unless not prohibited by Law. During a Cash
Management Period, Borrowers shall, upon Lender’s request, if permitted by
applicable Legal Requirements, turn over to Lender the security deposits (and
any interest theretofore earned thereon) under Leases, to be held by Lender in a
Subaccount (the “Security Deposit Subaccount”) subject to the terms of the
Leases. Security deposits held in the Security Deposit Subaccount will be
released by Lender upon notice from Borrowers together with such evidence as
Lender may reasonably request that such security deposit is required to be
returned to a tenant pursuant to the terms of a Lease or may be applied as Rent
pursuant to the rights of Borrower under the applicable Lease. Any letter of
credit or other instrument that any Borrower receives in lieu of a cash security
deposit under any Lease entered into after the date hereof shall (i) be
maintained in full force and effect in the full amount unless replaced by a cash
deposit as hereinabove described or no longer required pursuant to the terms of
the applicable Lease and (ii) if permitted pursuant to any Legal Requirements,
name Lender as payee or mortgagee thereunder (or at Lender’s option, be fully
assignable to Lender).

3.9    Cash Collateral Subaccount. If a Cash Management Period shall have
commenced (other than a Cash Management Period triggered solely as a result of a
Lease Sweep Period), then on the immediately succeeding Payment Date and on each
Payment Date thereafter during the continuance of such Cash Management Period,
all Available Cash shall be paid to Lender, which amounts shall be transferred
by Lender into a Subaccount (the “Cash Collateral Subaccount”) as cash
collateral for the Debt. Notwithstanding the foregoing, if a Lease Sweep Period
has occurred and is then continuing during the continuance of any Cash
Management Period (other than a Cash Management Period triggered solely as a
result of a Lease Sweep Period), Lender shall have the right (but not the
obligation) to allocate any funds in the Cash Collateral Subaccount to the
Special Rollover Reserve Subaccount to be held and disbursed in accordance with
the terms and conditions of Section 3.5.3 hereof. Any funds in the Cash
Collateral Subaccount and not previously disbursed or applied shall be disbursed
to Borrowers upon the termination of such Cash Management Period. Lender shall
have the right, but not the obligation, at any time during the continuance of an
Event of Default, in its sole and absolute discretion to apply all sums then on
deposit in the Cash Collateral Subaccount to the Debt, in such order and in such
manner as Lender shall elect in its sole and absolute discretion, including to
make a prepayment of Principal (together with the applicable Yield Maintenance
Premium applicable thereto).

3.10    Grant of Security Interest; Application of Funds. As security for
payment of the Debt and the performance by Borrowers of all other terms,
conditions and provisions of the Loan Documents, each Borrower hereby pledges
and assigns to Lender, and grants to Lender a security interest in, all such
Borrower’s right, title and interest in and to all Rents and in and to all
payments to or monies held in the Clearing Account, the Deposit Account, and all
Subaccounts created pursuant to this Agreement (collectively, the “Cash
Management Accounts”). Each Borrower hereby grants to Lender a continuing
security interest in, and agrees to hold in trust for the benefit of Lender, all
Rents in its possession prior to the (i) payment of such Rents to Lender or
(ii) deposit of such Rents into the Deposit Account. No Borrower shall, without
obtaining the prior written consent of Lender, further pledge, assign or grant
any security interest in any Cash Management Account, or permit any Lien to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto. This Agreement is, among other things, intended by the parties to be a
security agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of any Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. Provided no Event of Default is continuing, all interest which accrues
on the funds in any Cash Management Account (other than the Tax and Insurance
Subaccount) shall accrue for the benefit of Borrowers and shall be taxable to
Borrowers and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued. Upon
repayment in full of the Debt, all remaining funds in the Subaccounts, if any,
shall be promptly disbursed to Borrowers.

3.11    Property Cash Flow Allocation.
(a)    During any Cash Management Period, all Rents deposited into the Deposit
Account during the immediately preceding Interest Period shall, provided no
Event of Default is continuing, be applied on each Payment Date as follows in
the following order of priority:
(i)    First, to make payments into the Tax and Insurance Subaccount as required
under Section 3.3 hereof;
(ii)    Second, to pay the monthly portion of the fees charged by the Deposit
Bank in accordance with the Deposit Account Agreement;
(iii)    Third, to Lender to pay the Monthly Interest Payment Amount due on such
Payment Date (plus, if applicable, interest at the Default Rate and all other
amounts, other than those described under other clauses of this Section 3.11(a),
then due to Lender under the Loan Documents);
(iv)    Fourth, to make payments into the Capital Reserve Subaccount as required
under Section 3.4 hereof;
(v)    Fifth, to make payments into the Rollover Reserve Subaccount as required
under Section 3.5.1(a) hereof;
(vi)    Sixth, funds in an amount equal to the Monthly Operating Expense
Budgeted Amount and any then-current Approved Additional Operating Expenses
shall be disbursed to Borrowers (or to an account designated by Borrowers); and
(vii)     Lastly, to make payments in an amount equal to all Available Cash on
such Payment Date:
(A)    during the continuance of a Cash Management Period continuing solely as a
result of a Lease Sweep Period, into the Special Rollover Reserve Subaccount in
accordance with Section 3.5.3 hereof; or
(B)    otherwise, into the Cash Collateral Subaccount in accordance with
Section 3.9 hereof.
(b)    The failure of Borrowers to make all of the payments required under
clauses (i) through (v) and (vii) of Section 3.11(a) above in full on each
Payment Date shall constitute an Event of Default under this Agreement;
provided, however, if adequate funds are available in the Deposit Account for
such payments, the failure by the Deposit Bank to allocate such funds into the
appropriate Subaccounts shall not constitute an Event of Default.
(c)    Notwithstanding anything to the contrary contained in this Section 3.11
or elsewhere in the Loan Documents, after the occurrence of an Event of Default,
Lender may apply all Rents deposited into the Deposit Account and other proceeds
of repayment in such order and in such manner as Lender shall elect. Lender’s
right to withdraw and apply any of the foregoing funds shall be in addition to
all other rights and remedies provided to Lender under the Loan Documents.

3.12    Letters of Credit.
(a)    All Letters of Credit delivered to Lender in connection with this Loan
(other than Letters of Credit which constitute security deposits under Leases)
shall be held as collateral and additional security for the payment of the Debt.
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right, at its option, to draw on all or any portion of any such
Letter of Credit and to apply such amount drawn to payment of the Debt in such
order, proportion or priority as Lender may determine. Any such application to
the Debt during the continuance of an Event of Default shall be subject to the
Yield Maintenance Premium, if any, applicable thereto. On the Maturity Date, if
the Debt has not otherwise been paid in full, any or all of such Letters of
Credit may be applied to reduce the Debt.
(b)    With respect to any Letter of Credit delivered to Lender in connection
with this Loan (other than Letters of Credit which constitute security deposits
under Leases), such Letter of Credit must be accompanied by an instrument
reasonably acceptable to Lender whereby the applicant/obligor under such Letter
of Credit shall have waived all rights of subrogation against Borrower
thereunder until the Debt has been paid in full. Borrower shall also pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Neither Borrower nor the applicant/obligor under the Letter of Credit
shall be entitled to draw upon the Letter of Credit (other than Letters of
Credit which constitute security deposits under Leases).
(c)    In addition to any other right Lender may have to draw upon any Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit (other than Letters
of Credit which constitute security deposits under Leases): (i) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the applicable Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) with respect
to any Letter of Credit with a stated expiration date, if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least thirty (30) days prior to the date on which such Letter of Credit is
scheduled to expire and a substitute Letter of Credit is not provided at least
twenty (20) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions of this Agreement or a
substitute Letter of Credit is provided at least ten (10) Business Days prior to
such termination); or (iv) if Lender has received notice that the bank issuing
the Letter of Credit shall cease to be an Approved Bank and Borrower shall not
have replaced such Letter of Credit with a Letter of Credit issued by an
Approved Bank within ten (10) Business Days after notice thereof.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in clauses (i), (ii), (iii) or (iv) above and shall not be liable for any losses
sustained by Borrower or applicable/obligor due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the applicable Letter of
Credit.

4.    REPRESENTATIONS AND WARRANTIES
Borrowers represent and warrant to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 3 hereto with reference to a specific
Section of this Article 4:

4.1    Organization; Special Purpose.
(a)    Each Borrower is duly organized, validly existing and in good standing
under the laws of the state of its formation, with requisite power and
authority, and all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to own its properties and to transact the business in which
it is now engaged. Each Borrower is duly qualified to do business and is in good
standing in the jurisdiction in which the Property owned by such Borrower is
located and in each other jurisdiction where it is required to be so qualified
in connection with its properties, business and operations.
(b)    Each Borrower has at all times since its formation been, and as of the
date hereof is, a Special Purpose Bankruptcy Remote Entity.

4.2    Proceedings; Enforceability. Each Borrower has taken all necessary action
to authorize the execution, delivery and performance of the Loan Documents by
it, and has the power and authority to execute, deliver and perform under the
Loan Documents and all the transactions contemplated thereby. The Loan Documents
have been duly authorized, executed and delivered by each Borrower that is a
party to such Loan Document and constitute legal, valid and binding obligations
of such Borrower, enforceable against such Borrower in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrowers or Guarantor including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and none of Borrowers or Guarantor have asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

4.3    No Conflicts. The execution, delivery and performance of the Loan
Documents by each Borrower and the transactions contemplated hereby will not
conflict with any provision of any law or regulation to which any Borrower is
subject, or conflict with, or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any of
the property of any such Borrower pursuant to the terms of, any agreement or
instrument to which any such Borrower is a party or by which its property is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over any Borrower or any of the Properties. No Borrower’s rights
under the Licenses and the Property Management Agreement will be adversely
affected by the execution and delivery of the Loan Documents, any Borrower’s
performance thereunder, the recordation of the Mortgage, or the exercise of any
remedies by Lender. Any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by any Borrower of, or compliance by any Borrower with,
the Loan Documents or the consummation of the transactions contemplated hereby,
has been obtained and is in full force and effect.

4.4    Litigation. There are no actions, suits or other proceedings at law or in
equity by or before any Governmental Authority now pending or to Borrower’s
actual knowledge, threatened against or affecting any Borrower, Guarantor,
Property Manager (if such Property Manager is an Affiliate of Borrower or
Guarantor) or any Property, in any court or by or before any other Governmental
Authority, which, if adversely determined, could reasonably be expected to
materially and adversely affect the condition (financial or otherwise) or
business of any Borrower (including the ability of Borrowers to carry out its
obligations under the Loan Documents), Guarantor, Property Manager (if such
Property Manager is an Affiliate of Borrower or Guarantor) the use, value,
condition or ownership of any Property.

4.5    Agreements. No Borrower is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to materially or
adversely affect any Borrower or any Property, or any Borrower’s business,
properties or assets, operations or condition, financial or otherwise. No
Borrower has received a notice of default with respect to any order or decree of
any court or any order, regulation or demand of any Governmental Authority,
which default would reasonably be expected to have consequences that would
materially or adversely affect the condition (financial or other) or operations
of such Borrower or its properties or would reasonably be expected to have
consequences that would adversely affect its performance hereunder. No Borrower
has received a notice of default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance or any other agreement or instrument to
which any Borrower is a party or by which any Borrower or any Property is bound
which would reasonably be expected to materially and adversely affect Borrower
or the Property, or Borrower’s business, properties, operations or condition,
financial or otherwise.

4.6    Title. Borrowers have legal and indefeasible title in fee to the real
property and legal title to the balance of the Properties, free and clear of all
Liens except the Permitted Encumbrances. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements in connection with the
transfer of each Property to a Borrower have been paid or have been deposited
with the title company insuring the liens of the Mortgage. The Mortgage when
properly recorded in the appropriate records, together with any UCC Financing
Statements required to be filed in connection therewith, will create (i) a
valid, perfected first priority liens on Borrowers’ interest in the Properties
and (ii) valid and perfected first priority security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. All mortgage, mortgage recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including the Mortgage, have been paid or have been deposited with
the title company insuring the liens of the Mortgage. All taxes and governmental
assessments due and owing in respect of any of the Properties have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established hereunder or are insured against by the Title Insurance Policies.
The Permitted Encumbrances, individually or in the aggregate, do not
(a) materially and adversely affect the value, operation or use of any of the
Properties, or (b) impair Borrower’s ability to repay the Loan. No Borrower has
received written notice of the commencement of any Condemnation or other
proceeding nor, to any Borrower’s actual knowledge, is the commencement thereof
contemplated with respect to all or any portion of any of the Properties or for
the relocation of roadways providing access to any of the Properties. No
Borrower has received written notice of any mechanics’, materialman’s or other
similar Liens or claims having been filed for work, labor or materials affecting
any of the Properties which are or may become a Lien prior to, or equal or
coordinate priority with, the Liens created by the Loan Documents that have not
heretofore been released. There are no outstanding options to purchase or rights
of first refusal affecting all or any portion of the Property. To Borrower’s
actual knowledge, the Surveys do not fail to reflect any material matter
affecting such Property or the title thereto. To Borrower’s actual knowledge, no
easements or other encumbrances affecting a Property encroach upon any of the
Improvements, so as to affect the value of the Property in any material respect.
Each parcel comprising each Property is a separate tax lot and is not a portion
of any other tax lot that is not a part of such Property. There are no pending
or, to Borrower’s actual knowledge, proposed special or other assessments for
public improvements or otherwise affecting any Property, nor are there any
contemplated improvements to any Property that may result in such special or
other assessments to which a Borrower has received written notice. With respect
to each Title Insurance Policy, the premium with respect thereto has been paid
in full (or will be paid in full with a portion of the proceeds of the Loan).

4.7    No Bankruptcy Filing. No Borrower nor any of such Borrower’s constituent
Persons which Control Borrower have filed, or are contemplating the filing of, a
Bankruptcy Proceeding, and no Borrower has any knowledge of any Person having
filed, or contemplating the filing of, a Bankruptcy Proceeding against it or
such constituent Persons which Control Borrower. In addition, no Borrower nor
Sole Member nor any principal nor Affiliate of any Borrower or Sole Member has
been a party to, or the subject of a Bankruptcy Proceeding for the past ten (10)
years.

4.8    Full and Accurate Disclosure. No statement of fact made by any Borrower
in any Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained therein not
misleading. There is no material fact relating to Borrower or any Property (as
opposed to, by way of example only, real properties in general, the market in
which such Property is located or the general economy) presently known to any
Borrower that has not been disclosed to Lender which adversely affects, or, as
far as any Borrower can foresee, would reasonably be expected to adversely
affect, any Property or the business, operations, performance or condition
(financial or otherwise), properties or prospects of any Borrower. All financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender in respect of Borrowers and the Properties
(i) are true, complete and correct in all material respects, (ii) accurately
represent the financial condition of each Borrower and each Property as of the
date of such reports, and (iii) to the extent prepared by an independent
certified public accounting firm, have been prepared in accordance with GAAP (or
a tax basis of accounting) consistently applied throughout the periods covered,
except as disclosed therein. No Borrower has any contingent liabilities,
liabilities for taxes (other than taxes not yet due and payable), unusual
forward or long-term commitments, unrealized or anticipated losses from any
unfavorable commitments or any liabilities or obligations not expressly
permitted by this Agreement. Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of any Borrower, or any Property from that set forth in said financial
statements.

4.9    Tax Filings. To the extent required, each Borrower has filed (or has
obtained effective extensions for filing) all federal and all other material
state, commonwealth, district and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, and all other
material state, commonwealth, district and local taxes, charges and assessments
payable by such Borrower. Each Borrower’s tax returns (if any) properly reflect
the income and taxes of such Borrower in all material respects for the periods
covered thereby, subject only to reasonable adjustments required by the Internal
Revenue Service or other applicable tax authority upon audit.

4.10    ERISA; No Plan Assets. As of the date hereof and throughout the Term (i)
Borrowers, Guarantor or any ERISA Affiliate do not sponsor and are not obligated
to contribute to, a Plan, (ii) none of the assets of Borrowers or Guarantor
constitutes or will constitute “plan assets” of one or more such “employee
benefit plans”, as defined in Section 3(3) of ERISA or Section 4975 of the Code
within the meaning of 29 C.F.R. Section 2510.3-101, as modified in application
by Section 3(42) of ERISA, (iii) Borrowers and Guarantor are not and will not be
a “governmental plan” within the meaning of Section 3(32) of ERISA, and (iv)
transactions by or with Borrowers or Guarantor are not and will not be subject
to state statutes regulating investment of, and fiduciary obligations with
respect to, governmental plans. As of the date hereof, neither Borrowers,
Guarantor nor any ERISA Affiliate maintains, sponsors or contributes to, or has
any obligations with respect to, a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA). As of the date hereof, neither Borrowers nor
Guarantor has engaged in any transaction in connection with which it could be
subject to either a material civil penalty assessed pursuant to the provisions
of Section 502 of ERISA or a material tax imposed under the provisions of
Section 4975 of the Code.

4.11    Compliance. Except as may have previously been disclosed to Lender in
the Zoning Reports received by Lender, each Borrower and each Property
(including the Improvements) and the use thereof comply in all material respects
with all applicable Legal Requirements (including with respect to parking,
building and applicable zoning and land use laws, codes, regulations and
ordinances, under municipal, state and federal laws). No Borrower has received
notice that such Borrower is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which might materially adversely affect the condition (financial or otherwise)
or business of any Borrower. No Borrower has committed any act which would
reasonably be expected to give any Governmental Authority the right to cause
such Borrower to forfeit the Property owned by such Borrower or any part thereof
or any monies paid in performance of such Borrower’s obligations under any of
the Loan Documents. The 200 Riverside Property is used exclusively as a parking
garage and other appurtenant and related uses. The Laurel Property is used
exclusively for banking use, retail use, office use, garage use, showroom and
other appurtenant and related uses.. Except as may have previously been
disclosed to Lender in the Zoning Reports, in the event that all or any part of
the Improvements at any Property are destroyed or damaged, said Improvements can
be legally reconstructed substantially to their condition prior to such damage
or destruction, and thereafter exist for the same use without violating any
zoning or other ordinances applicable thereto and without the necessity of
obtaining any variances or special permits. Except as may have previously been
disclosed to Lender in the Zoning Reports, no legal proceedings are pending or,
to the actual knowledge of Borrowers, threatened with respect to the zoning of
any Property (except as may have previously been disclosed to Lender in the
Zoning Reports), neither the zoning nor any other right to construct, use or
operate any Property is in any way dependent upon or related to any property
other than such Property. All certifications, permits, licenses and approvals,
including certificates of completion and occupancy permits required of each
Borrower for the legal use, occupancy and operation of the Properties for its
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect. The use being made of each Property is in conformity with the
certificate of occupancy issued for such Property and all other restrictions,
covenants and conditions affecting such Property. Except as set forth on
Schedule 10 hereto there are no open permits or violations that relate to the
Properties.

4.12    Major Contracts. Each of the Major Contracts is in full force and
effect, no notice has been sent to or received by a Borrower with respect to a
monetary or other material default by any Borrower thereunder and, to the
knowledge of each Borrower, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrowers, Property Manager or
any other Person acting on any Borrower’s behalf has given or received any
notice of default under any of the Major Contracts that remains uncured or in
dispute. Borrowers have delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender. No Major
Contract has as a party an Affiliate of any Borrower.

4.13    Federal Reserve Regulations; Investment Company Act; Bank Holding
Company. No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
that would be inconsistent with such Regulation U or any other regulation of
such Board of Governors, or for any purpose prohibited by Legal Requirements or
any Loan Document. No Borrower is (i) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; or (ii) subject to any other federal, state or
foreign law or regulation which purports to restrict or regulate its ability to
borrow money. No Borrower is a “bank holding company” or a direct or indirect
subsidiary of a “bank holding company” as defined in the Bank Holding Company
Act of 1956, as amended, and Regulation Y thereunder of the Board of Governors
of the Federal Reserve System.

4.14    Easements; Utilities and Public Access. All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, “Easements”), if any, necessary for the full utilization of the
Improvements for their intended purposes have been obtained and are in full
force and effect without default thereunder. Each Property has rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service such Property for its intended uses. All public
utilities necessary to the use and enjoyment of each Property are located in the
public right-of-way abutting such Property, and all such utilities are connected
so as to serve such Property without passing over other property absent a valid
irrevocable easement. All roads necessary for the use of each Property for its
current purpose have been completed and, to the extent required, dedicated to
public use and accepted by all Governmental Authorities.

4.15    Physical Condition. Except as may be expressly set forth in the Physical
Conditions Reports, to Borrower’s knowledge, (a) each Property, including
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components located therein, are in good condition,
order and repair in all material respects; and (b) there exists no structural or
other material defects or damages to any Property, whether latent or otherwise.
No Borrower has received written notice from any insurance company or bonding
company of any defects or inadequacies in any Property, or any part thereof,
which would materially and adversely affect the insurability of the same or
cause the imposition of extraordinary premiums or charges thereon or any
termination or threatened termination of any policy of insurance or bond. No
portion of any Property is located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards, or, if so
located the flood insurance required pursuant to Section 7.1.1 hereof is in full
force and effect with respect to such Property. Except as set forth in the
Physical Conditions Reports or on Schedule 3 hereto, the Improvements have
suffered no material casualty or damage which has not been fully repaired and
the cost thereof fully paid.

4.16    Leases. (a) The rent roll attached hereto as Schedule 7 (the “Rent
Roll”) is true, complete and correct and no Property is subject to any Leases
other than the Leases described in the Rent Roll. Except as set forth on the
Rent Roll, on Schedule 3 hereto or any tenant estoppel certificates delivered to
Lender: (i) each Lease is in full force and effect; (ii) the tenants under the
Leases have accepted possession of and are in occupancy of all of their
respective demised premises, have commenced the payment of rent under the
Leases, and to Borrower’s actual knowledge there are no offsets, claims or
defenses to the enforcement thereof; (iii) all rents due and payable under the
Leases have been paid and no portion thereof has been paid for any period more
than thirty (30) days in advance; (iv) the rent payable under each Lease is the
amount of fixed rent set forth in the Rent Roll, and there is no written claim
or to Borrower’s actual knowledge basis for a claim by the tenant thereunder for
an adjustment to the rent; (v) no tenant has made any claim in writing against
the landlord under any Lease which remains outstanding, there are no defaults on
the part of the landlord under any Lease of which Landlord has been notified,
and, to Borrower’s knowledge, no event has occurred which, with the giving of
notice or passage of time, or both, would constitute such a default; (vi) to
Borrowers’ actual knowledge, there is no present material default by the tenant
under any Lease; (vii) all security deposits under Leases are as set forth on
the Rent Roll and are held consistent with Section 3.8 hereof; (viii) the
applicable Borrower is the sole owner of the entire lessor’s interest in each
Lease; (ix) each Lease is the valid, binding and enforceable obligation of such
Borrower and, to Borrower’s actual knowledge, the applicable tenant thereunder;
(x) no Person has any possessory interest in, or right to occupy, any Property
except under the terms of the Leases; (xi) except with respect to Leases entered
into after the date hereof in accordance with the terms of this Agreement, all
work to be performed by the applicable Borrower under each Lease has been
performed as required and has been accepted by the applicable tenant under such
Lease; (xii) any payments, free rent, partial rent, rebate of rent or other
material payments, credits, allowances or abatements required to be given by any
Borrower to any tenant under any Lease has already been received by such tenant;
(xiii) no Tenant under any Lease (or any sublease) is an Affiliate of any
Borrower; (xiv)  all tenants under the Leases are open for business and paying
full, unabated rent; (xv) there are no brokerage fees or commissions due and
payable in connection with the leasing of space at the Property, and no such
fees or commissions which have been earned by the applicable broker with respect
to the Leases that are not yet due and payable; (xvi) to Borrower’s actual
knowledge, no tenant under any Lease has assigned its Lease or sublet all or any
portion of the premises demised thereby, no such tenant holds its leased
premises under assignment or sublease, nor does anyone except such tenant and
its employees occupy such leased premises; (xvii)  to Borrowers’ knowledge, each
Tenant under a Material Lease is free from Bankruptcy Proceedings, (xviii)
Borrowers acknowledge that ARC NYC400E67, LLC (“Laurel Borrower”) and Quik Park
East 67th Street LLC (“Quik Park”) entered into that certain Second Amendment of
Lease, dated as of March 29, 2018 (the “Second Quik Park Amendment”), which
amendment extends the term of that Agreement of Lease, dated as of March 30,
2009, between Laurel Borrower (as successor in interest to 1240 First Avenue
LLC) and Quik Park, as amended by that First Amendment of Lease, dated as of
November 15, 2011, between Laurel Borrower (as successor in interest to USPF IV
Laurel Retail Owner L.P.), through November 30, 2031 and (xix) to Laurel
Borrower’s knowledge, Laurel Borrower, previously made repairs and previously
took such remedial steps as Laurel Borrower deemed reasonably necessary to fix
the leaks described in the Tenant’s Estoppel Certificate from Cornell University
for and on behalf of its Joan and Sanford I Weill Medical College dated as of
March 14, 2018. The copies of the Leases delivered to Lender (including the
Second Quik Park Amendment) are true and complete, and there are no oral
agreements with respect thereto. Neither the Leases nor the Rents have been
assigned or pledged except to Lender, and no other Person has any interest
therein except the tenants thereunder.

4.17    Fraudulent Transfer. No Borrower has entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
each Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of each Borrower’s
assets exceeds and will, immediately following the execution and delivery of the
Loan Documents, exceed such Borrower’s total liabilities, including
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of each Borrower’s assets is, and immediately following the
making of the Loan, will be, greater than such Borrower’s liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Each Borrower’s assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. No Borrower intends to, and believes that it will, incur debts
and liabilities (including contingent liabilities and other commitments) beyond
its ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be received by such Borrower and the amounts to be payable on
or in respect of the obligations of such Borrower).

4.18    Ownership of Borrower. Borrowers exact legal names, Tax I.D. numbers and
Delaware Organizational I.D. numbers are as set forth on Schedule 1 hereto,
respectively. Each Borrower is of the following organizational type (e.g.,
corporation, limited liability company): limited liability company, and the
jurisdiction in which each Borrower is organized is: Delaware. The sole managing
member of each Borrower is Sole Member. The membership interests in each
Borrower are owned free and clear of all Liens, warrants, options and rights to
purchase. No Borrower has any obligation to any Person to purchase, repurchase
or issue any ownership interest in it. The organizational chart attached hereto
as Schedule 4 is true, complete and accurate.

4.19    Purchase Options. Neither any Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights to purchase in favor of third parties.

4.20    Property Management Agreement. The Property Management Agreement is in
full force and effect. Borrowers have not received a notice of the occurrence of
a default, breach or violation existing the Property Management Agreement, and
no event has occurred (other than payments due but not yet delinquent) that,
with the passage of time or the giving of notice, or both, would constitute a
default, breach or violation thereunder, by either party thereto.

4.21    Hazardous Substances. Except as set forth in the Environmental Reports,
(i) to Borrower’s knowledge, no Property is in violation of any Legal
Requirement pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Materials Transportation Act, the Solid
Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic Substance
Control Act, the Safe Drinking Water Act, the Occupational Safety and Health
Act, any state super-lien and environmental clean-up statutes (including with
respect to Toxic Mold), any local law requiring related permits and licenses and
all amendments to and regulations in respect of the foregoing laws
(collectively, “Environmental Laws”); (ii) no Borrower has received any written
notice that any Property is subject to any private or governmental Lien or
judicial or administrative notice or action or inquiry, investigation or claim
relating to hazardous, toxic and/or dangerous substances, toxic mold or fungus
of a type that would pose a risk to human health or the environment or would
negatively impact the value of the Property (“Toxic Mold”) or any other
substances or materials which are included under or regulated by Environmental
Laws (collectively, “Hazardous Substances”); (iii) to Borrower’s knowledge, no
Hazardous Substances are, or have been (during the period following Borrower’s
acquisition of its Property), discharged, generated, treated, disposed of or
stored on, incorporated in, or removed or transported from any Property other
than in material compliance with applicable Environmental Laws; (iv) to
Borrower’s knowledge, no Hazardous Substances are present in, on or under any
nearby real property which would reasonably be expected to migrate to or
otherwise materially adversely affect any Property; and (v) to Borrowers’
knowledge, no Toxic Mold is on or about any Property which requires remediation;
(vi) no underground storage tanks exist on any Property and no Property has ever
been used as a landfill; and (vii) there have been no material environmental
investigations, studies, audits, analyses or reviews conducted by or on behalf
of any Borrower with respect to any Property which have not been provided to
Lender.

4.22    Name; Principal Place of Business. No Borrower uses or will use any
trade name or has done or will do business under any name other than its actual
name set forth herein. The principal place of business of each Borrower is its
primary address for notices as set forth in Section 6.1 hereof, and no Borrower
has any other place of business.

4.23    Other Debt. There is no indebtedness with respect to any Property or any
excess cash flow or any residual interest therein, whether secured or unsecured,
other than Permitted Encumbrances and Permitted Indebtedness.

4.24    Assignments of Leases and Rents. The Assignments of Leases and Rents
create a valid assignment of, or a valid security interest in, certain rights
under the Leases, subject only to a license granted to Borrowers to exercise
certain rights and to perform certain obligations of the lessor under the
Leases, including the right to operate the Properties. No Person other than
Lender has any interest in or assignment of the Leases or any portion of the
Rents due and payable or to become due and payable thereunder.

4.25    Insurance. Borrowers have obtained and have delivered to Lender
certificates of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including any Borrower, has done, by act or omission, anything which
would impair the coverage of any of the Policies.

4.26    FIRPTA. No Borrower is a “foreign person” within the meaning of Sections
1445 or 7701 of the Code.

4.27    Fiscal Year. Each fiscal year of Borrowers commences on January 1.

4.28    Intellectual Property/Websites. Other than as set forth on Schedule 9,
neither any Borrower nor any Affiliate (i) has or holds any tradenames,
trademarks, servicemarks, logos, copyrights, patents or other intellectual
property (collectively, “Intellectual Property”) with respect to the Properties
or the use or operations thereof or is (ii) is the registered holder of any
website with respect to the Properties (other than tenant websites).

4.29    Operations Agreements. Each Operations Agreement is in full force and
effect and neither any Borrower nor, to Borrowers’ knowledge, any other party to
any Operations Agreement, is in default thereunder, and to Borrowers’ knowledge,
there are no conditions which, with the passage of time or the giving of notice,
or both, would constitute a default thereunder.

4.30    Illegal Activity. No portion of any of the Properties has been or will
be purchased with proceeds of any illegal activity, and to Borrowers’ actual
knowledge, there are no illegal commercial activities or commercial activities
relating to controlled substances at the Property (including, without
limitation, any growing, distributing and/or dispensing of marijuana for
commercial purposes, medical or otherwise for so long as the foregoing is a
violation of a Legal Requirement of any applicable Governmental Authority).

4.31    Patriot Act; Foreign Corrupt Practices Act; Anti-Money Laundering
(a)    No Borrower nor Guarantor nor any partner in director or executive
officer of any Borrower or Guarantor nor member of such partner nor any other
owner of a direct or indirect interest in any Borrower or Guarantor that
Controls Borrower nor, to Borrowers’ knowledge, any owner of a non-controlling
direct or indirect interest in any Borrower or Guarantor (a) is listed on any
Government Lists, (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in Presidential Executive Order No.
13224 (Sept. 23, 2001) or any other similar prohibitions contained in the rules
and regulations of OFAC or in any enabling legislation or other Presidential
Executive Orders in respect thereof, (c) has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any Patriot Act Offense, or (d) has engaged in any activity or conduct that
would breach any Anti-Corruption Laws or Anti-Money Laundering Laws, (e) is
currently under investigation by any Governmental Authority for alleged criminal
activity or (f) is a Sanctioned Person.
(b)    Each Borrower has instituted and maintains policies and procedures
designed to cause compliance with Anti-Corruption Laws and Anti-Money Laundering
Laws.
(c)    No part of the proceeds of the Loan will be used, directly or indirectly,
in violation of Sanctions or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.32    Condominium.
(a)    All of the Condominium Documents are in full force and effect, unmodified
by any writing or otherwise.
(b)    No Borrower has sent or received a notice of default under any of the
Condominium Documents.
(c)    All conditions of the Condominium Documents which were required to be
satisfied, and all approvals which were required to be given, as of the date
hereof, have been satisfied, given or waived (except for the 421-a Finalization
Process as hereinafter defined).
(d)    Neither any Borrower nor, to Borrowers’ actual knowledge, any other party
thereto, is in default under any of the terms or provisions of the Condominium
Documents and no event has occurred which with the passage of time or the giving
of notice or both would constitute an event of default by Borrower under any of
the Condominium Documents.
(e)    Borrowers have delivered to Lender a true and correct copy of each of the
Condominium Documents, together with true and correct copies of all amendments
and modifications thereof.
(f)    All Common Charges and other charges, fees, assessments and reserves
under the Condominium Documents that are payable by Borrower have been paid to
the extent they are payable prior to the date hereof.
(g)    To Borrower’s knowledge, each Condo Association currently maintains
property insurance coverage as required under the applicable Declaration. Lender
is named as mortgagee on all such property insurance policies.
(h)    All of the members and officers of the Condominium Board of each Condo
Association (with respect to each Property, the “Condominium Board”) are listed
on Schedule 13 attached hereto. The members of each Condominium Board appointed
by Borrower are designated as such on Schedule 13 attached hereto.”

4.33    421-a Tax Benefits at Laurel Property.
(a)    The Laurel Property is receiving real estate tax benefits (the “421-a Tax
Benefits”) pursuant to Real Property Tax Law § 421-“RPTL Section 421-a”).
(b)    The 421-a Tax Benefits are in full force and effect.
(c)    400 East 67th LLC (“Sponsor”) pursuant to the Condominium Documents
agreed to timely complete all necessary filings and procedures to obtain Final
Certificate of Eligibility (a “Final Certificate of Eligibility”) for the 421-a
Tax Benefits issued by the New York City Department of Housing Preservation and
Development (“HPD”) under Docket #TE08507 (the “421-a Finalization Process”).
(d)    The 421-a Tax Benefits were first applied during the 2010/2011 New York
City fiscal year and will last for an aggregate period of 10 years, of which 3
years are remaining.
(e)    Currently, real estate taxes are 40% abated and the 421-a Tax Abatements
will be phased out as follows 40% in 2018/2019, 20% in 2019/2020, and 20% in
2020/2021, such that starting on July 1, 2012, Borrower will be paying full,
unabated real estate taxes without any 421-a Tax Benefits with respect to the
Property.
(f)    Laurel Borrower has not received, and, to Borrower’s knowledge, no other
unit owner at the Laurel Property has received, written notice from HPD or the
New York City Department of Finance (“DOF”) that the 421-a Benefits have been
suspended or revoked
All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 above shall survive in perpetuity.

5.    COVENANTS
Until the end of the Term, Borrowers hereby covenant and agree with Lender that:

5.1    Existence. Each of each Borrower and Sole Member shall (i) do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, and franchises, (ii) continue to engage in the
business presently conducted by it, (iii) obtain and maintain all Licenses and
all applicable governmental authorizations, and (iv) qualify to do business and
remain in good standing under the laws of each jurisdiction, in each case as and
to the extent required for the ownership, maintenance, management and operation
of the Property owned by it.

5.2    Real Property Taxes and Other Charges. Borrowers shall pay all Real
Property Taxes and Other Charges as the same become due and payable, and deliver
to Lender receipts for payment or other evidence satisfactory to Lender that
such Real Property Taxes and the Other Charges have been so paid before they
would be delinquent if not paid (provided, however, that Borrowers need not pay
such Real Property Taxes nor furnish such receipts for payment of Real Property
Taxes paid by Lender pursuant to Section 3.3 hereof). Borrowers shall promptly
pay for all utility services provided to any Property. Borrowers, at their own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application of any Real Property Taxes or Other Charges, provided that (i) no
Event of Default has occurred and is continuing, (ii) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances, (iii) such proceeding shall suspend the collection of the
Real Property Taxes or such Other Charges, (iv) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which any Borrower is subject and shall not constitute a default
thereunder, (v) no part of or interest in any Property will be in danger of
being sold, forfeited, terminated, canceled or lost prior to the conclusion of
such contest, (vi) Borrowers shall have furnished such security as may be
required in the proceeding, or as may be requested by Lender, to insure the
payment of any such Real Property Taxes or Other Charges, together with all
interest and penalties thereon, which shall not be less than one hundred ten
percent (110%) of the Real Property Taxes and Other Charges being contested
(provided that Borrower shall not be required to furnish such security to Lender
in the event that such Real Property Taxes were paid prior to the commencement
of such proceeding), (vii) Borrowers shall promptly upon final determination
thereof pay the amount of such Real Property Taxes or Other Charges, together
with all costs, interest and penalties, (viii) such contest shall not adversely
affect the ownership, use or occupancy of any of the Properties, and
(ix) Borrowers shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (viii) of this Section 5.2.
Lender may pay over any such security or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or any Property (or any part thereof
or interest therein) shall be in immediate danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Mortgage being primed by any related Lien.

5.3    Access to Properties. Borrowers shall permit agents, representatives,
consultants and employees of Lender to inspect the Properties or any part
thereof at reasonable hours upon reasonable advance notice (which may be given
verbally), subject to the rights of tenants under Leases.

5.4    Repairs; Maintenance and Compliance; Alterations.

5.4.1    Repairs; Maintenance and Compliance. Borrowers shall cause the
Properties to be maintained in a good and safe condition and repair and shall
not remove, demolish or alter the Improvements or Equipment (except for
alterations performed in accordance with Section 5.4.2 below and normal
replacement of Equipment with Equipment of equivalent value and functionality),
provided that equipment which is obsolete or no longer needed shall not be
required to be replaced. Borrower shall promptly comply or cause compliance with
all Legal Requirements related to the Properties (including but not limited to
municipal, state and federal laws) and cure (or cause to be cured) any violation
of a Legal Requirement related to the Properties (including but not limited to
municipal, state and federal laws) promptly after becoming aware of such
violation. Borrowers also hereby covenant and agree that they shall not commit,
permit or consent to exist any illegal commercial activities or commercial
activities relating to controlled substances at the Property (including, without
limitation, any growing, distributing and/or dispensing of marijuana for
commercial purposes, medical or otherwise for so long as the foregoing is a
violation of a Legal Requirement of any applicable Governmental Authority).
Borrowers shall notify Lender in writing within two (2) Business Day after any
Borrower first receives notice of any such non-compliance with Legal
Requirements. Borrowers shall promptly repair, replace or rebuild (or cause to
be repaired, replaced or rebuilt) any part of any Property that becomes damaged,
worn or dilapidated and shall complete and pay for any Improvements at any time
in the process of construction or repair. Borrowers shall cause the 200
Riverside Condo Association to timely renew the temporary certificate of
occupancy affecting the 200 Riverside Property and at all times keep a temporary
certificate of occupancy in effect permitting the legal use, occupancy and
operation of the 200 Property until a permanent certificate of occupancy
permitting the legal use, occupancy and operation of the entire 200 Riverside
Property is duly issued by the City of New York. Notwithstanding the foregoing,
Borrowers may defer compliance with a Legal Requirement pending a Borrower’s
contest thereof; provided that (1) such Borrower is permitted by the applicable
Legal Requirement to delay compliance therewith pending such proceedings, (2)
neither the affected Property nor any part thereof or interest therein will be
sold, forfeited, or lost if Borrower fails to promptly comply with the Legal
Requirement being contested, and if Borrower fails to prevail in such contest,
Borrower would thereafter have the opportunity to comply with such Legal
Requirement, (3) Lender would not, by virtue of such permitted contest, be
exposed to any risk of any civil liability, or to any risk of criminal
liability, and neither the Property nor any interest therein would be subject to
the imposition of any Lien for which Borrower has not furnished additional
security as provided in clause (4) below, as a result of the failure to comply
with such Legal Requirement (4) Borrowers shall have furnished to Lender
additional security in respect of the Legal Requirement being contested and the
loss or damage that would reasonably be expected to result from such Borrower’s
failure to prevail in such contest in such amount as may be reasonably requested
by Lender but in no event greater than one hundred twenty-five percent (125%) of
the cost of complying with such Legal Requirement and any loss or damage that
may result from such Borrower’s failure to prevail in such contest (or such
greater amount as may be required by any applicable governmental authority) and
(5) the payment of any sums required to be paid under this Agreement and the
other Loan Documents shall not be interfered with or otherwise affected.

5.4.2    Alterations.
(a)    Any Borrower may, without Lender’s consent, perform alterations to the
Improvements and Equipment which (i) do not constitute a Material Alteration,
(ii) do not have a Material Adverse Effect on any Borrower’s financial condition
or the value or Net Operating Income of any Property and (iii) are in the
ordinary course of such Borrower’s business; provided, further, Lender’s consent
shall not be required for alterations being performed to comply with Legal
Requirements but only to the extent that the performance of such work otherwise
complies with the requirements and conditions set forth in this Section 5.4.2.
No Borrower shall perform any Material Alteration without Lender’s prior written
consent , which consent shall not be unreasonably withheld or delayed; provided,
however, that Lender may, in its reasonable discretion, withhold consent to any
alteration the cost of which is reasonably estimated to exceed $1,000,000 or
which is likely to result in a decrease of Net Operating Income by two and one
half percent (2.5%) or more for a period of sixty (60) days or longer. Lender
may, as a condition to giving its consent to a Material Alteration, require that
Borrowers deliver to Lender security for payment of the cost of such Material
Alteration in an amount equal to 125% of the cost of the Material Alteration as
estimated by Lender. Upon substantial completion of the Material Alteration,
Borrowers shall provide evidence reasonably satisfactory to Lender that (i) the
Material Alteration was constructed in accordance with applicable Legal
Requirements and substantially in accordance with plans and specifications
approved by Lender (which approval shall not be unreasonably withheld or
delayed), (ii) all contractors, subcontractors, materialmen and professionals
who provided work, materials or services in connection with the Material
Alteration have been paid in full and have delivered unconditional releases of
liens (other than conditioned on payment) unless being contested in accordance
with the terms hereof and (iii) all material Licenses necessary for the use,
operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued.
Borrowers shall reimburse Lender upon demand for all out-of-pocket costs and
expenses (including the reasonable fees of any architect, engineer or other
professional engaged by Lender) incurred by Lender in reviewing plans and
specifications or in making any determinations necessary to implement the
provisions of this Section 5.4.2.
(b)    Provided that no Event of Default is then continuing, to the extent, if
any, that Lender’s prior written approval is required pursuant to this
Section 5.4.2, such request for approval shall be deemed approved if (i) the
first correspondence from Borrowers to Lender requesting such approval or
consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER SECTION 5.4.2 OF THE LOAN AGREEMENT, DATED AS OF APRIL 13, 2018,
AND ENTERED INTO IN CONNECTION WITH THE LOAN MADE TO ARCNYC400E67, LLC, ET AL.
FAILURE TO RESPOND TO THIS REQUEST WITHIN FIFTEEN (15) DAYS MAY RESULT IN THE
REQUEST BEING DEEMED GRANTED”, and is accompanied by the information, documents
required above (together with any security required above), and any other
information reasonably requested by Lender in writing prior to the expiration of
such fifteen (15) Day period in order to adequately review the same has been
delivered; and (ii) if Lender fails to respond or to deny such request for
approval in writing within the first (5) Days of such fifteen (15) Day period, a
second notice requesting approval is delivered to Lender from Borrowers in an
envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font size
that is not less than fourteen (14)) legend at the top of the first page thereof
stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER
SECTION 5.4.2 OF THE LOAN AGREEMENT, DATED AS OF APRIL 13, 2018, AND ENTERED
INTO IN CONNECTION WITH THE LOAN MADE TO ARCNYC400E67, LLC, ET AL. IF YOU FAIL
TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN TEN (10) DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to
provide a substantive response to such request for approval within such final
ten (10) Business Day period and (iii) Borrowers comply with each of the
conditions set forth in Section 5.4.2(a) (other than Lender’s consent).

5.5    Performance of Other Agreements. Borrowers shall observe and perform each
and every term to be observed or performed by one or more Borrowers pursuant to
the terms of any agreement or instrument affecting or pertaining to any
Property, including the Loan Documents.

5.6    Cooperate in Legal Proceedings. Borrowers shall cooperate fully with
Lender with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

5.7    Further Assurances. Borrowers shall, at Borrowers’ sole cost and expense,
(i) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Debt and/or for the better and more effective carrying
out of the intents and purposes of the Loan Documents, as Lender may reasonably
require from time to time; (ii) provide all such information as Lender may
reasonably require to ensure Borrowers’ ongoing compliance with Sections 5.26
and 5.31 hereof, including ensuring compliance with all “know your customer”
procedures as Lender may from time-to-time institute with respect to loans that
are of a similar size and nature as the Loan; and (iii) upon Lender’s request
therefor given from time to time during the continuance of any Event of Default
pay for (a) reports of UCC, federal tax lien, state tax lien, judgment and
pending litigation searches with respect to any Borrower and (b) searches of
title to one or more of the Properties, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.

5.8    Environmental Matters.

5.8.1    Hazardous Substances. So long as one or more Borrowers own or are in
possession of one or more of the Properties, each such Borrower shall (i) keep
the Property owned or possessed by it free from Hazardous Substances (other than
typical cleaning supplies and other substances customarily found in similar
properties) and in compliance with all Environmental Laws, (ii) promptly notify
Lender if such Borrower shall receive notice that (A) any Hazardous Substance is
on or near such Property in concentrations or amounts that are not in compliance
with applicable Environmental Laws, (B) such Property is in violation of any
applicable Environmental Laws or (C) any environmental condition on or near such
Property poses a material threat to the health, safety or welfare of humans and
(iii) remove such Hazardous Substances and/or cure such violations and/or remove
such threats, on, at ,or from such Property, as applicable, as and to the extent
Borrower is required by law, promptly after such Borrower becomes aware of same,
at Borrowers’ sole expense. Nothing herein shall prevent such Borrower from
recovering such expenses from any other party that may be liable for such
removal or cure.

5.8.2    Environmental Monitoring.
(a)    Borrowers shall give prompt written notice to Lender of (i) receipt of
any written notice of a proceeding or claim by any party (including any
Governmental Authority) with respect to the presence of any Hazardous Substance
on, under, from or about any Property, (ii) all claims made or threatened in
writing by any third party (including any Governmental Authority) against any
Borrower or any Property or any party occupying any Property relating to any
loss or injury resulting from any Hazardous Substance on, at, under or from such
Property, and (iii) any Borrower’s discovery of any occurrence or condition on
any real property adjoining or in the vicinity of any Property that is
reasonably likely to cause such Property to be subject to any investigation or
cleanup pursuant to any Environmental Law. Upon becoming aware of the presence
of Toxic Mold at any Property, Borrowers shall (i) undertake an investigation to
identify the source(s) of such Toxic Mold and shall develop and implement an
appropriate remediation plan to eliminate the presence of any Toxic Mold,
(ii) perform or cause to be performed all acts reasonably necessary for the
remediation of any Toxic Mold (including taking any action necessary to clean
and disinfect any portions of such Property affected by Toxic Mold, including
providing any necessary moisture control systems at the affected Property), and
(iii) provide evidence reasonably satisfactory to Lender of the foregoing.
Borrowers shall permit Lender to join and participate in, as a party if it so
elects, any legal or administrative proceedings or other actions initiated with
respect to any Property in connection with any Environmental Law or Hazardous
Substance, and Borrowers shall pay all reasonable out-of-pocket attorneys’ fees
and disbursements incurred by Lender in connection therewith.
(b)    Upon Lender’s written request, at any time and from time to time, but no
more frequent than annually, unless an Event of Default exists, that Lender
reasonably believes there are Hazardous Substances on the Property in violation
of this Agreement or if required in connection with a Securitization, Borrowers
shall provide an inspection or Phase I Environmental Site Assessment in
accordance with ASTM E-1527-13 (or any applicable update to such standard) of
one or more Properties designated by Lender prepared by a licensed environmental
engineer or qualified environmental consulting firm reasonably acceptable to
Lender assessing the presence or absence of Hazardous Substances on or in such
Property or Properties, and, during the continuance of an Event of Default, or
if Lender determines that reasonable cause exists for the performance of such
environmental inspection or assessment, then the cost and expense of such
assessment or inspection shall be paid by Borrowers. Such inspections and
assessments may include soil borings and ground water monitoring if and to the
extent reasonably recommended by the Environmental Consultant. If Borrowers fail
to commence any such inspection or assessment within thirty (30) days after such
written request, Lender may order same, and Borrowers hereby grant to Lender and
its employees and agents reasonable access to the Properties and a license to
undertake such inspection or assessment.
(c)    If any environmental site assessment report prepared in connection with
such inspection or assessment recommends that an operations and maintenance plan
be implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the applicable Property by any Borrower, or
presently exists or is reasonably suspected of existing, Borrowers shall cause
such operations and maintenance plan to be prepared and implemented at their
expense upon written request of Lender. If any investigation, site monitoring,
containment, cleanup, removal, restoration or other work of any kind is
reasonably necessary under applicable Environmental Law with respect to any
Property (“Remedial Work”), Borrowers shall commence all such Remedial Work
within forty-five (45) days after written demand by Lender and thereafter
diligently prosecute to completion all such Remedial Work within such period of
time as may be required under applicable Environmental Law. All Remedial Work
shall be performed by licensed contractors reasonably acceptable to Lender and,
if reasonably requested by Lender, under the supervision of a consulting
engineer reasonably acceptable to Lender. All costs of such Remedial Work shall
be paid by Borrowers, including Lender’s reasonable out-of-pocket attorneys’
fees and disbursements incurred in connection with the monitoring or review of
such Remedial Work. If Borrowers do not timely commence and diligently prosecute
to completion the Remedial Work, Lender may (but shall not be obligated to),
upon written notice to Borrower and a reasonable opportunity for Borrower to
cure, cause such Remedial Work to be performed at Borrowers’ expense.
Notwithstanding the foregoing, Borrowers shall not be required to commence such
Remedial Work within the above specified time period: (x) if prevented from
doing so by any Governmental Authority, (y) if commencing such Remedial Work
within such time period would result in any Borrower or such Remedial Work
violating any Environmental Law, or (z) if Borrowers, at their expense and after
prior written notice to Lender, are contesting by appropriate legal,
administrative or other proceedings, conducted in good faith and with due
diligence, the need to perform Remedial Work. Borrowers shall have the right to
contest the need to perform such Remedial Work, provided that, (1) Borrowers are
permitted by the applicable Environmental Laws to delay performance of the
Remedial Work pending such proceedings, (2) neither any Property nor any part
thereof or interest therein will be sold, forfeited or lost if a Borrower fails
to promptly perform the Remedial Work being contested, and if such Borrower
fails to prevail in such contest, such Borrower would thereafter have the
opportunity to perform such Remedial Work, (3) Lender would not, by virtue of
such permitted contest, be exposed to any risk of any civil liability for which
Borrowers have not furnished additional security as provided in clause
(4) below, or to any risk of criminal liability, and neither any Property nor
any interest therein would be subject to the imposition of any Lien for which
Borrowers have not furnished additional security as provided in clause
(4) below, as a result of the failure to perform such Remedial Work and
(4) Borrowers shall have furnished to Lender additional security in respect of
the Remedial Work being contested and the loss or damage that would reasonably
be expected to result from Borrowers’ failure to prevail in such contest in such
amount as may be reasonably requested by Lender but in no event more than
115% of the cost of such Remedial Work as estimated by Lender or Lender’s
Consultant and any loss or damage that could be reasonably expected to result
from Borrowers’ failure to prevail in such contest.
(d)    No Borrower shall install or permit to be installed on any Property any
underground storage tank.
(e)    To the extent that a Borrower does not have the right under the
applicable Condominium Documents to perform Remedial Work under this
Section 5.8.2 then such Borrower shall enforce its rights under the applicable
Condominium Documents to cause the applicable Condo Association to perform the
Required Remedial Work.

5.8.3    O & M Program. In the event any environmental report delivered to
Lender in connection with the Loan recommends the development of or continued
compliance with an operation and maintenance program for any Property (including
with respect to the presence of asbestos and/or lead-based paint) (“O & M
Program”), Borrowers shall develop (or continue to comply with, as the case may
be) such O & M Program and shall, during the term of the Loan, including any
extension or renewal thereof, comply in all material respects with the terms and
conditions of the O & M Program.

5.9    Title to the Properties. Borrowers will warrant and defend the title to
the Properties, and the validity and priority of all Liens granted or otherwise
given to Lender under the Loan Documents, subject only to Permitted
Encumbrances, against the claims of all Persons.

5.10    Leases.

5.10.1    Generally. Upon request, Borrowers shall furnish Lender with executed
copies of all Leases then in effect which have not previously been delivered to
Lender. All renewals of Leases and all proposed leases shall provide for rental
rates and terms comparable to existing local market rates and shall be arm’s
length transactions with bona fide, independent third-party tenants.

5.10.2    Material Leases.
(a)    No Borrower shall enter into a proposed Material Lease or a proposed
renewal, extension or modification of an existing Material Lease without the
prior written consent of Lender, which consent shall not, so long as no Event of
Default is continuing, be unreasonably withheld or delayed. Prior to seeking
Lender’s consent to any Material Lease, Borrowers shall deliver to Lender a copy
of such proposed lease (a “Proposed Material Lease”). Lender shall approve or
disapprove each Proposed Material Lease or proposed renewal, extension or
modification of an existing Material Lease for which Lender’s approval is
required under this Agreement within fifteen (15) Days of the submission by
Borrowers to Lender of a written request for such approval, accompanied by a
final copy of the Proposed Material Lease or proposed renewal, extension or
modification of an existing Material Lease. If requested by Borrowers, Lender
will grant conditional approvals of Proposed Material Leases or proposed
renewals, extensions or modifications of existing Material Leases at any stage
of the leasing process, from initial “term sheet” through negotiated lease
drafts, provided that Lender shall retain the right to disapprove any such
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease, if subsequent to any preliminary approval material
changes are made to the terms previously approved by Lender, or additional
material terms are added that had not previously been considered and approved by
Lender in connection with such Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease.
(b)    Provided that no Event of Default is then continuing, to the extent, if
any, that Lender’s prior written approval is required pursuant to this
Section 5.10.2, such request for approval shall be deemed approved if (i) the
first correspondence from Borrowers to Lender requesting such approval or
consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER SECTION 5.10.2 OF THE LOAN AGREEMENT, DATED AS OF APRIL 13, 2018,
AND ENTERED INTO IN CONNECTION WITH THE LOAN MADE TO ARC NYC 400E67, LLC, ET AL.
FAILURE TO RESPOND TO THIS REQUEST WITHIN FIFTEEN (15) DAYS MAY RESULT IN THE
REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
documents required above, and any other information reasonably requested by
Lender in writing prior to the expiration of such fifteen (15) Day period in
order to adequately review the same has been delivered; and (ii) if Lender fails
to respond or to deny such request for approval in writing within the first (5)
Days of such fifteen (15) Business Day period, a second notice requesting
approval is delivered to Lender from Borrowers in an envelope marked “PRIORITY”
containing a bold-faced, conspicuous (in a font size that is not less than
fourteen (14)) legend at the top of the first page thereof stating that “SECOND
AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 5.10.2 OF THE LOAN
AGREEMENT, DATED AS OF APRIL 13, 2018, AND ENTERED INTO IN CONNECTION WITH THE
LOAN MADE TO ARC NYC 400E67, LLC, ET AL. IF YOU FAIL TO PROVIDE A SUBSTANTIVE
RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE
INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to provide a substantive
response to such request for approval within such final ten (10) Business Day
period.

5.10.3    Minor Leases.
(a)    Notwithstanding the provisions of Section 5.10.2 above, provided that no
Event of Default is continuing, renewals, amendments and modifications of
existing Leases and proposed leases shall not be subject to the prior approval
of Lender provided that (i) the proposed lease would be a Minor Lease or the
existing Lease as amended or modified or the renewal Lease is a Minor Lease,
(ii) the proposed lease shall be written substantially in accordance with the
standard form of Lease which shall have been approved by Lender, subject to any
commercially reasonable changes made in the course of negotiation with the
applicable tenant and (iii) the Lease as amended or modified or the renewal
Lease or series of leases or proposed lease or series of leases: (a) shall
provide for net effective rental rates comparable to existing local market
rates, (b) shall have an initial term of not less than two (2) years and a total
term (together with all extension and renewal options) of not more than ten (10)
years, (c) shall provide for automatic self-operative subordination to the
Mortgage and, at Lender’s option, (x) attornment to Lender and (y) if necessary
pursuant to applicable local law, the unilateral right by Lender, at the option
of Lender, to subordinate the Liens of the Mortgage to the Lease, and (d) shall
not contain any option to purchase, any right of first refusal to purchase, any
right to terminate (except in the event of the destruction or condemnation of
substantially all of the applicable Property or if after giving effect to such
right to terminate the term of the Lease shall be at least equal to the minimum
team set forth in clause (b) above), any requirement for a non-disturbance or
recognition agreement. To the extent that Borrower proposes to enter into a
Minor Lease which does not satisfy the conditions described in this Section
5.10.3, then prior to seeking Lender’s consent to any such Minor Lease,
Borrowers shall deliver to Lender a copy of such proposed Minor Lease and Lender
shall approve or disapprove each such proposed Minor Lease in accordance with
the provisions applicable to a Proposed Major Lease as set forth in Section
5.10.2(a) hereof.
(b)    Provided that no Event of Default is then continuing, to the extent, if
any, that Lender’s prior written approval is required pursuant to this
Section 5.10.3, such request for approval shall be deemed approved if (i) the
first correspondence from Borrowers to Lender requesting such approval or
consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER SECTION 5.10.3 OF THE LOAN AGREEMENT, DATED AS OF APRIL 13, 2018,
AND ENTERED INTO IN CONNECTION WITH THE LOAN MADE TO ARC NYC 400E67, LLC, ET
AL.. FAILURE TO RESPOND TO THIS REQUEST WITHIN FIFTEEN (15) DAYS MAY RESULT IN
THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
documents required above, and any other information reasonably requested by
Lender in writing prior to the expiration of such fifteen (15) Day period in
order to adequately review the same has been delivered; and (ii) if Lender fails
to respond or to deny such request for approval in writing within the first (5)
Days of such fifteen (15) Day period, a second notice requesting approval is
delivered to Lender from Borrowers in an envelope marked “PRIORITY” containing a
bold-faced, conspicuous (in a font size that is not less than fourteen (14))
legend at the top of the first page thereof stating that “SECOND AND FINAL
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 5.10.3 OF THE LOAN
AGREEMENT, DATED AS OF DATED AS OF APRIL 13, 2018, AND ENTERED INTO IN
CONNECTION WITH THE LOAN MADE TO ARC NYC 400E67, LLC, ET AL. IF YOU FAIL TO
PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN TEN (10) DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to
provide a substantive response to such request for approval within such final
ten (10) Business Day period.

5.10.4    Additional Covenants With Respect to Leases. Each Borrower (i) shall
observe and perform the material obligations imposed upon the lessor under the
Leases and shall not do or permit anything to impair the value of the Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of material default that such Borrower shall send or receive under any Lease
(iii) shall enforce, in accordance with commercially reasonable practices for
properties similar to the applicable Property, the terms, covenants and
conditions in the Leases to be observed or performed by the lessees, short of
termination thereof; (iv)  shall not collect any of the Rents more than one (1)
month in advance (other than security deposits); (v) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (vi) shall not modify any Lease in a manner
inconsistent with the Loan Documents; (vii) shall not convey or transfer or
suffer or permit a conveyance or transfer of any Property so as to effect a
merger of the estates and rights of, or a termination or diminution of the
obligations of, lessees under Leases; (viii) shall not consent to any assignment
of or subletting under any Material Lease unless required in accordance with its
terms without the prior consent of Lender, which, with respect to a subletting,
may not, so long as no Event of Default is continuing, be unreasonably withheld
or delayed; and (ix) shall not cancel or terminate any Lease or accept a
surrender thereof (except in the exercise of the applicable Borrower’s
commercially reasonable judgment in connection with a tenant default under a
Minor Lease or if the applicable tenant is leasing new or additional space at
the Property (with demised square footage of at least the amount of square
footage being terminated) on terms that are at then market rates with rental
rates at least equal to the retail rates set forth in the Lease being terminated
without the prior consent of Lender, which consent shall not, so long as no
Event of Default is continuing, be unreasonably withheld or delayed.

5.10.5    SNDA. Provided an Event of Default is not then continuing, at
Borrowers’ request, Lender shall enter into a subordination, nondisturbance and
attornment agreement in substantially the same form as Lender’s standard form as
of the date hereof with respect to any Lease entered into by Borrower in
accordance with this Agreement. Borrower shall pay all reasonable out-of-pocket
costs and expenses (including reasonable out of pocket attorneys’ fees) incurred
by Lender in connection with any request made by Borrowers under this Section
5.10.5.

5.11    Estoppel Statement.
(a)    After request by Lender, Borrowers shall within ten (10) days furnish
Lender with a statement addressed to Lender, its successors and assigns, duly
acknowledged and certified, setting forth (i) the unpaid Principal, (ii) the
Interest Rate, (iii) the date installments of interest and/or Principal were
last paid, (iv) any offsets or defenses to the payment of the Debt known to
Borrower, and (v) that the Loan Documents are in full force and effect and have
not been modified or if modified, giving particulars of such modification.
Borrower shall not be required to deliver more than one (1) such estoppels per
year, unless (i) an Event of Default is then continuing or (ii) if required in
connection with a Securitization.
(b)    After request by Lender, subject to the terms, conditions and limitations
under the Condominium Documents, Borrowers shall, use commercially reasonable
efforts to deliver to Lender within ten (10) Business Days estoppel certificates
from each Condo Association, in form and substance substantially the same as the
estoppel certificate delivered by such Condo Association in connection with the
origination of the Loan, provided, that Borrowers shall not be required to
deliver such certificates more than three (3) times during the Term and not more
frequently than once per calendar year (or twice during any calendar year in
which a Securitization occurs).
(c)    After request by Borrower, Lender shall within ten (10) days furnish
Borrower with a statement addressed to Borrower, its successors and assigns,
duly acknowledged and certified, setting forth (i) the unpaid principal,
(ii) the Interest Rate, (iii) the date installments of interest and/or Principal
were last paid, (iv) that it knows of no defaults under the Loan and (v) that
the Loan Documents are in full force and effect and have not been modified or if
modified, giving particulars of such modification. Lender shall not be required
to deliver more than two (2) such estoppels per year.

5.12    Property Management.

5.12.1    Property Management Agreement. Each Borrower shall (i) cause the
Property owned by it to be managed pursuant to the Property Management
Agreement; (ii) promptly perform and observe all of the material covenants
required to be performed and observed by it under the Property Management
Agreement and do all things necessary to preserve and to keep unimpaired its
rights thereunder; (iii) promptly notify Lender of any default under the
Property Management Agreement of which it is aware; (iv) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditure
plan, and property improvement plan and any other notice, report and estimate
received by such Borrower under the Property Management Agreement; and
(v) promptly enforce the performance and observance of all of the material
covenants required to be performed and observed by Property Manager under the
Property Management Agreement. If any Borrower shall default, beyond applicable
notice and cure periods, in the performance or observance of any material term,
covenant or condition of the Property Management Agreement to which such
Borrower is a party on the part of such Borrower to be performed or observed,
then, without limiting Lender’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing such Borrower from
any of its obligations hereunder or under the Property Management Agreement,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act as may be appropriate to cause all the material terms,
covenants and conditions of the Property Management Agreement on the part of
such Borrower to be performed or observed. Without Lender’s prior written
consent (not to be unreasonably withheld, conditioned or delayed), no Borrower
shall (a) surrender, terminate, cancel, extend or renew (unless on terms
substantially the same as the terms of the Management Agreement being so
extended or renewed) the Management Agreement or otherwise replace Property
Manager or enter into any other management agreement (except pursuant to
Section 5.12.2 below); (b) reduce or consent to the reduction of the term of the
Management Agreement(s); (c) increase or consent to the increase of the amount
of any charges under the Management Agreement; (d) otherwise modify, change,
supplement, alter or amend in any material respect, or waive or release any of
its rights and remedies under, the Management Agreement or (e) suffer or permit
the occurrence and continuance of a default beyond any applicable cure period
under the Management Agreement(s) (or any successor management agreement) if
such default permits Property Manager to terminate the Management Agreement (or
such successor management agreement).

5.12.2    Termination of Manager. If (i) as of any Calculation Date, Borrowers
fail to maintain a Debt Service Coverage Ratio of at least 1.20:1, (ii) an Event
of Default shall be continuing, (iii) Property Manager is in default under the
Property Management Agreement beyond any applicable notice and cure periods,
(iv) Property Manager shall become a debtor in any Bankruptcy Proceeding or
(v) upon the gross negligence, malfeasance or willful misconduct of Property
Manager, Borrowers shall, at the request of Lender, terminate the Management
Agreement and replace Property Manager with a replacement property manager
acceptable to Lender in Lender’s reasonable discretion and, if a Securitization
has occurred, the applicable Rating Agencies, on terms and conditions reasonably
satisfactory to Lender and, if a Securitization has occurred, the applicable
Rating Agencies. All calculations of the Debt Service Coverage Ratio for
purposes of this Section 5.12.2 shall be subject to verification by Lender.
Borrowers’ failure to appoint an acceptable property manager within thirty
(30) days after Lender’s request of Borrowers to terminate the Property
Management Agreement shall constitute an immediate Event of Default. Borrowers
may from time to time appoint a successor property manager to manage the
Properties, provided that such successor property manager and Property
Management Agreement shall be approved in writing by Lender in Lender’s
reasonable discretion and, if a Securitization has occurred, the applicable
Rating Agencies (and Lender’s approval may be conditioned upon Borrowers
delivering a Rating Comfort Letter if the Loan, by itself or together with other
loans, has been the subject of a Secondary Market Transaction, and if required
pursuant to a Pooling and Servicing Agreement from and after the occurrence of a
Secondary Market Transaction as to such successor property manager and Property
Management Agreement). If at any time Lender consents to the appointment of a
new property manager, such new property manager and Borrowers shall, as a
condition of Lender’s consent, execute a consent and subordination of management
agreement substantially in the form of the Consent and Subordination of Property
Manager of even date herewith executed and delivered by Property Manager to
Lender.

5.13    Special Purpose Bankruptcy Remote Entity. Each Borrower shall at all
times be a Special Purpose Bankruptcy Remote Entity. No Borrower shall directly
or indirectly make any change, amendment or modification to its organizational
documents, or otherwise take any action which could reasonably be expected to
result in such Borrower not being a Special Purpose Bankruptcy Remote Entity. A
“Special Purpose Bankruptcy Remote Entity” shall have the meaning set forth on
Schedule 5 hereto.

5.14    Assumption in Non-Consolidation Opinion. Each Borrower shall conduct its
business so that the assumptions (with respect to each Person) made in that
certain substantive non-consolidation opinion letter dated the date hereof
delivered by Borrowers’ counsel in connection with the Loan, shall be true and
correct in all respects.

5.15    Change in Business or Operation of Properties. Borrowers shall not
purchase or own any real property other than the Properties and shall not enter
into any line of business other than the ownership and operation of the
Properties, or make any material change in the scope or nature of their business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Properties as retail, office and garage properties (as applicable), or
terminate such business for any reason whatsoever (other than temporary
cessation in connection with renovations to a Property).

5.16    Debt Cancellation. No Borrower shall cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to such Borrower by any Person, except for adequate consideration
and in the ordinary course of such Borrower’s business.

5.17    Affiliate Transactions. No Borrower shall enter into, or be a party to,
any transaction with an Affiliate of any Borrower or any of the members of any
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to such Borrower or
such Affiliate than would be obtained in a comparable arm’s‑length transaction
with an unrelated third party.

5.18    Zoning. No Borrower shall initiate or consent to any zoning
reclassification of any portion of any Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Property in any manner that could reasonably be expected to result in such use
becoming a non‑conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, without the prior consent of Lender.

5.19    No Joint Assessment. No Borrower shall suffer, permit or initiate the
joint assessment of any Property (i) with any other real property constituting a
tax lot separate from such Property, and (ii) with any portion of such Property
which may reasonably be expected to be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such Property.

5.20    Principal Place of Business. No Borrower shall change its principal
place of business or chief executive office from the address set forth in
Section 6.1 hereof without first giving Lender thirty (30) days’ prior written
notice.

5.21    Change of Name, Identity or Structure. No Borrower shall change its
name, identity (including its trade name or names) or such Borrower’s corporate,
partnership or other structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in such Borrower’s structure, without first
obtaining the prior written consent of Lender, which consent shall not be
unreasonably withheld, delayed or conditioned so long as Borrower(s) continue to
be a special purpose Bankruptcy Remote Entity and the same constitutes a
permitted Transfer. Each Borrower shall execute and deliver to Lender, prior to
or contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, each Borrower shall execute a certificate in
form satisfactory to Lender in its reasonable discretion listing the trade names
under which such Borrower intends to operate the Property or Properties owned by
such Borrower, and representing and warranting that such Borrower does business
under no other trade name with respect to the Property.

5.22    Indebtedness. No Borrower shall directly or indirectly create, incur or
assume any indebtedness other than (i) the Debt and (ii) unsecured trade
payables incurred in the ordinary course of business relating to the ownership
and operation of the Property owned by such Borrower and (iii) Permitted
Equipment Financing (hereinafter defined), which in the case of such unsecured
trade payables and Permitted Equipment Financing (A) are not evidenced by a
note, (B) do not exceed, at any time, a maximum aggregate amount of three
percent (3%) of the Allocated Loan Amount of the Property owned by such Borrower
(or, when taken together with the unsecured trade payables of all Borrowers,
three percent (3%) of the original amount of the Principal) and (C) are paid
within thirty (30) days of the date incurred (collectively, “Permitted
Indebtedness”). As used herein, “Permitted Equipment Financing” means equipment
financing that is (i) entered into in the ordinary course of a Borrower’s
business, (ii) for equipment related to the ownership and operation of the
Property owned by such Borrower whose removal would not materially damage or
impair the value of such Property, and (iii) which is secured only by the
financed equipment..

5.23    License; Intellectual Property; Website.

5.23.1    Licenses. No Borrower shall Transfer any License required for the
operation of any of the Properties.

5.23.2    Intellectual Property. Each Borrower shall keep and maintain all
Intellectual Property relating to the use or operation of the Properties and all
Intellectual Property shall be held by and (if applicable) registered in the
name of such Borrower. Each Borrower shall not Transfer or let lapse any
Intellectual Property necessary for the operation or marketing of the Property
without Lender’s prior consent, not to be unreasonably withheld, delayed or
conditioned.

5.23.3    Website. Any website with respect to any of the Properties (other than
tenant websites) shall be maintained by or on behalf of Borrower that owns such
Property and any such website shall be registered in the name of Borrower that
owns such Property. No Borrower shall Transfer any such website without Lender’s
prior consent, not to be unreasonably withheld, delayed or conditioned.

5.24    Compliance with Restrictive Covenants. Borrowers shall at all times
comply in all material respects with all Operations Agreements. No Borrower will
enter into, modify, waive in any material respect or release any Easements,
Operations Agreements or other Permitted Encumbrances (other than entering into
customary utility and access easements which do not adversely affect the value,
use or operation of the Property), or suffer, consent to or permit the
foregoing, without Lender’s prior written consent, which consent may be granted
or denied in Lender’s sole discretion.

5.25    ERISA.
(a)    No Borrower shall engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any successor or assignee of any of its rights under the Note, this Agreement
or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Code. Borrowers’ covenant in this clause (a) is based on the
assumption that no portion of  the assets used by Lender in connection with the
transactions contemplated under this Agreement and the other Loan Documents
constitutes “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified in application by Section 3(42) of ERISA with respect to which any
Borrower is a party in interest (as defined in Section 3(14) of ERISA) or a
disqualified person (as defined in Section 4975 of the Code), or if it is a
party in interest or a disqualified person, Lender has determined that the
conditions of an applicable prohibited transaction exemption are satisfied.
(b)    No Borrower shall maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of any Borrower to,
maintain, sponsor, contribute to or become obligated to contribute to, any Plan
or permit the assets of any Borrower to become “plan assets” within the meaning
of 29 C.F.R. 2510.3-101, as modified in application by Section 3(42) of ERISA.
(c)    Borrowers shall deliver to Lender such certifications or other evidence
from time to time throughout the Term, as reasonably requested by Lender, that
(i) Borrowers and Guarantor are not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA and do not maintain a Plan;
(ii) Borrowers and Guarantor are not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(iii) the assets of Borrowers and Guarantor do not constitute “plan assets”
within the meaning of 29 C.F.R. Section 2510.3-101, as modified in application
by Section 3(42) of ERISA, or assets of any “benefit plan investor” as defined
in Section 3(42) of ERISA.

5.26    Prohibited Transfers.

5.26.1    Generally. No Borrower shall directly or indirectly make, suffer or
permit the occurrence of any Transfer other than a Permitted Transfer. Borrowers
shall provide Lender with copies of all organizational documents (if any)
relating to any Permitted Transfer. Borrowers shall pay on demand all of the
reasonable out-of-pocket costs and expenses incurred by Lender, including
reasonable out-of-pocket attorneys’ fees and expenses, and, if a Securitization
has occurred, including the fees and expenses of Rating Agencies, in connection
with considering any proposed Transfer, whether or not the same is permitted or
occurs.

5.26.2    Transfer and Assumption.
(a)    Notwithstanding the foregoing and subject to the terms and satisfaction
of all of the conditions precedent set forth in this Section 5.26.2, Borrowers
shall have the right to Transfer all (but not less than all) of the Properties
(which have not theretofore been released pursuant to Section 2.4.2 hereof) to
another party (the “Transferee Borrower”) and have the Transferee Borrower
assume all of Borrowers’ obligations under the Loan Documents, and have
replacement guarantors and indemnitors assume all of the obligations of the
indemnitors and guarantors of the Loan Documents (collectively, a “Transfer and
Assumption”). Borrowers may make a written application to Lender for Lender’s
consent to the Transfer and Assumption, subject to the conditions set forth in
paragraphs (b) and (c) of this Section 5.26.2. Together with such written
application, Borrowers will pay to Lender a review fee of $25,000. Borrowers
also shall pay on demand all of the reasonable out of pocket costs and expenses
incurred by Lender, including reasonable out-of-pocket attorneys’ fees and
expenses, and, if a Securitization has occurred, including the fees and expenses
of Rating Agencies and other outside entities, in connection with considering
any proposed Transfer and Assumption, whether or not the same is permitted or
occurs.
(b)    Lender’s consent, which may be withheld in Lender’s reasonable
discretion, to a Transfer and Assumption shall be subject to satisfaction of all
of the following conditions:
(i)    Borrowers have provided Lender with not less than forty-five (45) days
prior written notice, which notice shall contain sufficient detail to enable
Lender to determine that the Transferee Borrower complies with the requirements
set forth herein;
(ii)    No Default (other than Defaults that are expressly being assumed or
cured by the Transferee Borrower) or Event of Default is then continuing;
(iii)    Borrowers have submitted to Lender true, correct and complete copies of
any and all information and documents of any kind requested by Lender concerning
the Properties, the Transferee Borrower, replacement guarantors and indemnitors
and Borrowers;
(iv)    Evidence reasonably satisfactory to Lender has been provided showing
that the Transferee Borrower and such of its Affiliates as shall be designated
by Lender comply and will comply with Section 5.13 hereof, as those provisions
may be modified by Lender taking into account the ownership structure of the
Transferee Borrower and its Affiliates;
(v)    If the Loan, by itself or together with other loans, has been the subject
of a Secondary Market Transaction, then Lender shall have received a Rating
Comfort Letter from the applicable Rating Agencies (if required pursuant to a
Pooling and Servicing Agreement from and after the occurrence of a Secondary
Market Transaction);
(vi)    Borrowers shall have paid all of Lender’s reasonable out-of-pocket costs
and expenses in connection with considering the Transfer and Assumption, and
shall have paid the amount requested by Lender as a deposit against Lender’s
reasonable out-of-pocket costs and expenses in connection with the effecting the
Transfer and Assumption;
(vii)    Borrowers, the Transferee Borrower, and the replacement guarantors and
indemnitors shall have indicated in writing in form and substance reasonably
satisfactory to Lender their readiness and ability to satisfy the conditions set
forth in subsection (c) below;
(viii)    each Acceptable Replacement Guarantor shall execute and deliver to
Lender a guaranty of recourse obligations (in substantially the same form as the
Guaranty delivered to Lender by Guarantor on the date hereof), pursuant to
which, in each case, the Acceptable Replacement Guarantor(s) agree(s) to be
liable under each such guaranty of recourse obligations from and after the date
of such Transfer and Assumption (whereupon the previous guarantor shall be
released from any further liability under the guaranty of recourse obligations
for acts that arise from and after the date of such Transfer and Assumption and
such Acceptable Replacement Guarantor(s) shall be the “Guarantor” for all
purposes set forth in this Agreement);
(ix)    Satisfactory Patriot Act, OFAC and similar searches shall have been
received by Lender with respect to (A) each Acceptable Replacement Guarantor,
(B) the Transferee Borrower, (C) any Person that Controls Transferee Borrower or
owns an equity interest in the Transferee Borrower which equals or exceeds ten
percent (10%) and (D) any other Person reasonably required by Lender in order
for Lender to fulfill its then-current Patriot Act compliance guidelines;
(x)    (A) The Transferee Borrower shall be Controlled by a Person who is a
Qualified Transferee with a minimum ownership interest in the Transferee
Borrower reasonably acceptable to Lender, (B) each replacement guarantor and
indemnitor is an Acceptable Replacement Guarantor and (C) the identity,
experience, financial condition and creditworthiness of the Transferee Borrower
and the replacement guarantors and indemnitors shall be satisfactory to Lender
it being acknowledged that any Transferee Borrower that is owned and Controlled
by Qualified Real Estate Investor shall satisfy the provisions of this clause
(C); and
(xi)    The proposed property manager and proposed Property Management Agreement
shall be satisfactory to Lender in its reasonable discretion and, if a
Securitization has occurred, the applicable Rating Agencies.
(c)    If Lender consents to the Transfer and Assumption, the Transferee
Borrower and/or Borrower as the case may be, shall immediately deliver the
following to Lender:
(i)    Borrowers shall deliver to Lender an assumption fee in the amount of (i)
0.50% of the then unpaid Principal with respect to the first Transfer and
Assumption (provided a Transfer to a Qualified Real Estate Investor pursuant to
the definition of “Permitted Transfer” has not previously occurred) and (ii)
(1%) of the then unpaid Principal with respect to any Transfer and Assumption
thereafter (or with respect to any Transfer and Assumption after a Transfer to a
Qualified Real Estate Investor pursuant to the definition of “Permitted
Transfer”);
(ii)    Borrowers, the Transferee Borrower and the original and replacement
guarantors and indemnitors shall execute and deliver to Lender any and all
documents reasonably required by Lender, in form and substance required by
Lender, in Lender’s reasonable discretion;
(iii)    Counsel to the Transferee Borrower and replacement guarantors and
indemnitors shall deliver to Lender opinions in form and substance reasonably
satisfactory to Lender as to such matters as Lender shall reasonably require,
which may include opinions as to substantially the same matters and were
required in connection with the origination of the Loan (including a new
substantive non-consolidation opinion with respect to the Transferee Borrower);
(iv)    Borrowers shall cause to be delivered to Lender, an endorsement
(relating to the change in the identity of the vestee and execution and delivery
of the Transfer and Assumption documents) to the Title Insurance Policies in
form and substance acceptable to Lender, in Lender’s reasonable discretion (the
“Endorsement”); and
(v)    Borrowers shall deliver to Lender a payment in the amount of all
remaining unpaid reasonable out-of-pocket costs incurred by Lender in connection
with the Transfer and Assumption, including but not limited to, Lender’s
reasonable out-of-pocket attorneys’ fees and expenses, all recording fees, and
all fees payable to the title company for the delivery to Lender of the
Endorsement.
(d)    Notwithstanding anything to the contrary set forth in this Agreement,
upon the closing of a Transfer and Assumption and execution of a replacement
guaranty in accordance with the terms of this Section 5.26.2, Lender shall
release Borrowers and Guarantor from all obligations under the Loan Documents
arising from and after the date of the Transfer and Assumption.

5.27    Liens. Without Lender’s prior written consent, no Borrower shall create,
incur, assume, permit or suffer to exist any Lien on all or any portion of any
Property or any direct or indirect legal or beneficial ownership interest in any
Borrower, except Liens in favor of Lender and Permitted Encumbrances, unless
such Lien is bonded or discharged within thirty (30) days after any Borrower
first receives notice of such Lien. Provided, however, after prior notice to
Lender, a Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrowers shall promptly upon
final determination thereof pay the amount of any such Liens, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
to insure the payment of such Liens, Borrowers shall deliver to Lender either
(A) cash, or other security as may be approved by Lender, in an amount equal to
one hundred twenty-five percent (125%) of the contested amount or (B) a payment
and performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (vi) failure to pay such Liens will not subject Lender to any civil
or criminal liability, (vii) such contest shall not materially and adversely
affect the ownership, use or occupancy of the Property, and (viii) Borrowers
shall, upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (vii) of this Section 5.27. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien.

5.28    Dissolution. No Borrower shall (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of any Property or (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of such Borrower except to the extent expressly permitted by the Loan Documents.

5.29    Expenses.
(a)    Borrowers shall pay or, if Borrowers fail to pay, reimburse Lender upon
receipt of notice from Lender for all reasonable out-of-pocket costs and
expenses (including reasonable out-of-pocket attorneys’ fees and
disbursements) incurred by Lender or Servicer in connection with the Loan,
including (i) the preparation, negotiation, execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby and all
the costs of furnishing all opinions by counsel for Borrowers; (ii) Borrowers’
and Lender’s ongoing performance under and compliance with the Loan Documents,
including confirming compliance with environmental and insurance requirements to
the extent such costs and expenses are (A) incurred during the existence of an
Event of Default, or (B) incurred when the Loan is being “specially serviced”
pursuant to the Pooling and Servicing Agreement, or (C) are incurred as a result
of a request for an approval, consent, waiver, amendment or other action or
decision on the part of Lender by a Borrower; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications of or under any Loan Document and any other
documents or matters requested by a Borrower or required of any Borrower under
the terms of any Loan Document; (iv) filing and recording of any Loan Documents;
(v) title insurance, surveys, inspections and appraisals; (vi) the creation,
perfection or protection of Lender’s Liens in the Properties and the Cash
Management Accounts (including out-of-pocket fees and expenses for title and
lien searches, intangibles taxes, personal property taxes, mortgage recording
taxes, due diligence expenses, travel expenses, accounting firm fees, costs of
appraisals, environmental reports and Lender’s Consultant, surveys and
engineering reports); (vii) enforcing or preserving any rights in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting one or more
Borrowers, the Loan Documents, one or more of the Properties, or any other
security given for the Loan; (viii) fees charged by Servicer and, if a
Securitization has occurred, the Rating Agencies in connection with the Loan as
a result of (A) the existence of an Event of Default, (B) the Loan being
“specially serviced” pursuant to the Pooling and Servicing Agreement, or (C) a
request by Borrower or any modification thereof requested by Borrower and
(ix) enforcing any obligations of or collecting any payments due from Borrowers
under any Loan Document or with respect to any Property or in connection with
any refinancing or restructuring of the Loan in the nature of a “work-out”, or
any Bankruptcy Proceedings.
(b)    In addition, in connection with any Rating Comfort Letter, Review Waiver
or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrowers shall pay all of the reasonable
costs and expenses of Lender and Servicer and the costs and expenses of each
Rating Agency in connection therewith, and, if applicable, shall pay any fees
imposed by any Rating Agency in connection therewith resulting from a request
made by Borrower.
(c)    Any costs and expenses due and payable by Borrowers hereunder which are
not paid by Borrowers within ten (10) Business Days after demand may be paid
from any amounts in the Deposit Account, with notice thereof to any Borrower.
The obligations and liabilities of Borrowers under this Section 5.29 shall
survive the Term and the exercise by Lender of any of its rights or remedies
under the Loan Documents, including the acquisition of any Property by
foreclosure or a conveyance in lieu of foreclosure.

5.30    Indemnity. Borrowers shall defend, indemnify and hold harmless Lender
and each of its Affiliates and their respective successors and assigns,
including the directors, officers, partners, members, shareholders,
participants, employees, professionals and agents of any of the foregoing
(including any Servicer) and each other Person, if any, who Controls Lender, its
Affiliates or any of the foregoing (each, an “Indemnified Party”), from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for an Indemnified Party in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto, court costs and costs
of appeal at all appellate levels, investigation and laboratory fees, consultant
fees and litigation expenses but in all events excluding consequential,
punitive, special, exemplary and indirect damages), that may be imposed on,
incurred by, or asserted against any Indemnified Party (collectively, the
“Indemnified Liabilities”) in any manner, relating to or arising out of or by
reason of the Loan, including: (i) any breach by any Borrower of its obligations
under, or any misrepresentation by any Borrower contained in, any Loan Document;
(ii) the use or intended use of the proceeds of the Loan; (iii) any information
provided by or on behalf of any Borrower, or contained in any documentation
approved by any Borrower; (iv) ownership of any Mortgage, any Property or any
interest therein, or receipt of any Rents (including due to any Increased
Costs); (v) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about any Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vi) any
use, nonuse or condition in, on or about any Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Property; (viii) the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release, or threatened
release of any Hazardous Substance on, from or affecting any Property; (ix) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Substance; (x) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Substance; (xi) any violation of applicable Environmental Laws which
is based upon or in any way related to such Hazardous Substance, including the
out-of-pocket costs and expenses of any Remedial Work; (xii) any failure of any
Property to comply with any Legal Requirement; (xiii) any claim by brokers,
finders or similar persons claiming to be entitled to a commission in connection
with any Lease or other transaction involving any Property or any part thereof,
or any liability asserted against Lender with respect thereto; and (xiv) the
claims of any lessee of any portion of any Property or any Person acting through
or under any lessee or otherwise arising under or as a consequence of any Lease;
provided, however, that Borrowers shall not have any obligation to any
Indemnified Party hereunder to the extent that it is finally judicially
determined that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of such Indemnified Party. Any amounts
payable to any Indemnified Party by reason of the application of this paragraph
shall be payable within five (5) Business Days after demand and shall bear
interest at the Default Rate from the date loss or damage is sustained by any
Indemnified Party until paid. The obligations and liabilities of Borrowers under
this Section 5.30 shall survive the Term and the exercise by Lender of any of
its rights or remedies under the Loan Documents, including the acquisition of
any Property by foreclosure or a conveyance in lieu of foreclosure; provided
that Borrowers shall have no liability with respect to any event or condition at
any Property which is finally judicially determined to have which first occurred
or existed from and after the foreclosure or a conveyance in lieu of foreclosure
of such Property; it being agreed that Borrowers shall bear the burden of proof
that such event or condition first occurred or existed subsequent to the
foreclosure or conveyance in lieu thereof (except that Borrower shall
nonetheless remain liable with respect to any event or condition which is
finally judicially determined to have arisen due Borrower’s willful misconduct).
Notwithstanding the foregoing, in the event (i) the Loan is paid in full in the
ordinary course, (ii) Borrowers deliver to Lender a current Phase I
environmental site assessment with respect to the Property, and a follow up
Phase II environmental assessment report if required by the Phase I
environmental site assessment, and such other information or investigations as
Lender may require in its reasonable discretion which concludes that there is no
evidence that the Properties contain any Hazardous Substances in violation of
applicable Environmental Laws, as determined by Lender in its reasonable
discretion, (iii) Lender has not exercised any of its remedies to obtain an
entry of a judgment of foreclosure, exercise any power of sale, or delivery of a
deed in lieu of foreclosure, and (iv) as of the date the Loan is repaid in full
in the ordinary course, all of the representations and warranties contained
under this Agreement regarding Hazardous Substances and Environmental Laws are
true and correct, as determined by Indemnitee, Indemnitor shall be released from
its obligations set forth herein on the third (3rd) anniversary of the date on
which items (i)-(iv) above are all satisfied.

5.31    Patriot Act Compliance; Anti-Money Laundering Laws.
(a)    Borrowers will use their good faith and commercially reasonable efforts
to comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrowers and/or the Properties, including
those relating to money laundering and terrorism. Lender shall have the right,
from time to time, to audit Borrowers’ compliance with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrowers and/or the Properties, including those relating to money laundering
and terrorism. In the event that any Borrower fails to comply with the Patriot
Act or any such requirements of Governmental Authorities, then Lender may, at
its option, cause such Borrower to comply therewith and any and all reasonable
out-of-pocket costs and expenses incurred by Lender in connection therewith
shall be secured by the Mortgage and the other Loan Documents and shall be due
and payable within five (5) Business Days after demand.
(b)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, Borrowers
shall implement maintain and comply with appropriate procedures pursuant to
Legal Requirements to ensure that no Borrower nor Guarantor nor any partner in
any Borrower or Guarantor nor member of any such partner nor any other owner of
a direct or indirect interest in any Borrower or Guarantor (a) shall be listed
on any Government Lists, (b) shall be a person who has been determined by
competent authority to be subject to the prohibitions contained in Presidential
Executive Order No. 13224 (Sept. 23, 2001) or any other similar prohibitions
contained in the rules and regulations of OFAC or in any enabling legislation or
other Presidential Executive Orders in respect thereof, (c) shall have been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any Patriot Act Offense, or (d) shall be under
investigation by any Governmental Authority for alleged criminal activity.
(c)    At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, Borrowers
shall implement, maintain and comply with appropriate procedures pursuant to
Legal Requirements to ensure that (i) none of the funds or other assets of any
Borrower or Guarantor, any partner in any Borrower or Guarantor, any member of
any such partner or any other owner of a direct or indirect interest in any
Borrower or Guarantor shall constitute property of, or shall be beneficially
owned, directly or indirectly, by any Person is subject to Sanctions, (ii) no
Borrower or Guarantor, any partner in any Borrower or Guarantor, any member of
any such partner or any other owner of a direct or indirect interest in any
Borrower or Guarantor shall be a Sanctioned Person, (iii) no Sanctioned Person
shall have any interest of any nature whatsoever in any Borrower or Guarantor,
any partner in any Borrower or Guarantor, any member of any such partner or any
other owner of a direct or indirect interest in any Borrower or Guarantor with
the result that the investment in any Borrower or Guarantor, any partner in any
Borrower or Guarantor, any member of any such partner or any other owner of a
direct or indirect interest in any Borrower or Guarantor would be prohibited by
law or the Loan would be in violation of law, and (c) none of the funds of any
Borrower or Guarantor, any partner in any Borrower or Guarantor, any member of
any such partner or any other owner of a direct or indirect interest in any
Borrower or Guarantor shall be derived from any unlawful activity with the
result that the investment in Borrower or Guarantor, any partner in any Borrower
or Guarantor, any member of any such partner or any other owner of a direct or
indirect interest in any Borrower or Guarantor would be prohibited by law or the
Loan would be in violation of law.
(d)    No portion of the proceeds of any Loan will be used, directly or
indirectly, (i) in violation of Anti-Corruption Laws or Anti-Money Laundering
Laws, or (ii) for any payment, promise to pay, or authorization of any payment
(or giving of anything of value) to any governmental official or employee,
political party, official of a political party, candidate for political office
or anyone else acting in an official capacity, in order to obtain, retain or
direct business, or obtain any improper advantage, in violation of
Anti-Corruption Laws.

5.32    Approval of Major Contracts.
(a)    No Borrower shall, without Lender’s prior consent, not to be unreasonably
withheld, delayed or conditioned: (a) enter into, surrender or terminate any
Major Contract to which it is a party or to which such Borrower or the Property
owned by such Borrower is subject (unless the other party thereto is in material
default beyond all applicable notice and cure periods), (b) increase or consent
to the increase of the amount of any charges under any Major Contract to which
it is a party or to which such Borrower or the Property owned by such Borrower
is subject, except as provided therein or on an arm’s-length basis and
commercially reasonable terms; or (c) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under any
Major Contract to which it is a party or to which such Borrower or the Property
owned by such Borrower is subject in any material respect, except on an
arm’s-length basis and commercially reasonable terms.
(b)    Provided that no Event of Default is then continuing, to the extent, if
any, that Lender’s prior written approval is required pursuant to this
Section 5.32, such request for approval shall be deemed approved if (i) the
first correspondence from Borrowers to Lender requesting such approval or
consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER SECTION 5.32 OF THE LOAN AGREEMENT, DATED AS OF DATED AS OF APRIL
13, 2018, AND ENTERED INTO IN CONNECTION WITH THE LOAN MADE TO ARC NYC 400E67,
LLC, ET AL. FAILURE TO RESPOND TO THIS REQUEST WITHIN FIFTEEN (15) DAYS MAY
RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the
information and documents required above, and any other information reasonably
requested by Lender in writing prior to the expiration of such fifteen (15) Day
period in order to adequately review the same has been delivered; and (ii) if
Lender fails to respond or to deny such request for approval in writing within
the first (5) Days of such fifteen (15) Day period, a second notice requesting
approval is delivered to Lender from Borrowers in an envelope marked “PRIORITY”
containing a bold-faced, conspicuous (in a font size that is not less than
fourteen (14)) legend at the top of the first page thereof stating that “SECOND
AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 5.32 OF THE LOAN
AGREEMENT, DATED AS OF DATED AS OF APRIL 13, 2018, AND ENTERED INTO IN
CONNECTION WITH THE LOAN MADE TO ARC NYC 400E67, LLC, ET AL. IF YOU FAIL TO
PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR
CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN TEN (10) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender
fails to provide a substantive response to such request for approval within such
final ten (10) Business Day period.

5.33    Condominium Covenants
(a)    Each Borrower shall perform all of the obligations of the Unit owner
under the applicable Condominium Documents.
(b)    Each Borrower shall promptly pay, when due and payable all charges, dues
and assessments to the applicable Condo Association imposed on the Unit owner
under the applicable Condominium Documents, including without limitation, any
Common Charges. If any Borrower shall default in the performance or observance
of any material term, covenant or condition of any of the Condominium Documents
on the part of Borrower to be performed or observed, then, after the expiration
of any applicable notice and cure periods and without limiting the generality of
the other provisions of the Mortgage and this Agreement and without waiving or
releasing any Borrower from any of its obligations hereunder, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be reasonably appropriate to cause all of the
terms, covenants and conditions of such Condominium Documents on the part of any
Borrower, to be performed or observed or to be promptly performed or observed on
behalf of the applicable Borrower. Subject to the rights, obligations, and
limitations under the Condominium Documents, Lender and any person designated as
Lender’s agent by Lender shall have, and are hereby granted, the right to enter
upon any Property at any reasonable time, on reasonable notice and from time to
time for the purpose of taking any such action. If any Borrower fails to pay the
Common Charges before the same are delinquent, Lender may pay the same and such
amounts shall be added to the Debt and shall bear interest at the Default Rate
until paid. All sums so paid and expended by Lender and the interest thereon
shall be secured by the Mortgage.
(c)    Without Lender’s prior consent, not to be unreasonably withheld or
delayed, no Borrower shall (i) modify, change, supplement, alter, amend in any
material respect or terminate any of the Condominium Documents, (ii) waive or
release any material rights thereunder or (iii) consent to any material increase
in its obligations thereunder. Each Borrower hereby assigns to Lender, as
further security for the payment of the Debt and for the performance and
observance of the terms, covenants and conditions of the Mortgage and this
Agreement, all of the rights, privileges and prerogatives of such Borrower, to
modify, change, supplement, alter, amend or terminate any of the Condominium
Documents as provided above and any modification, change, supplement,
alteration, amendment or termination of any of the Condominium Documents in
violation of the foregoing without the prior consent of Lender shall be void and
of no force and effect. Borrowers may make any modification, change, supplement,
alteration, or amendment to the Condominium Documents without Lender’s consent
provided such an modification, change, supplement, alteration, amendment will
not have a Material Adverse Effect on (A) such Borrower or the applicable
Property, or such Borrower’s business, properties, operations or condition,
financial or otherwise, (B) adversely affect the rights of Lender to foreclose
the Lien of the Mortgage or exercise its other rights under the Loan Documents
or (C) otherwise impair the Lien of the Mortgage.
(d)    In each and every case in which, under the provisions of any Condominium
Documents, the consent or the vote of the “Unit Owners” or Condominium Board (as
defined below) is required, no Borrower shall vote or give such consent or allow
the members on the Condominium Board appointed by any Borrower to vote or give
such consent, in any manner that could impair the Lien of any Mortgage or the
security therefor without, in each and every case, the prior written consent of
Lender.
(e)    Each Borrower shall cause each of the members of the applicable
Condominium Board appointed by such Borrower to execute and deliver to Lender an
undated conditional resignation (a “Conditional Resignation”) of each such
member, whereby each such member tenders his/her resignation from the applicable
Condominium Board and instructs the applicable Condominium Board that the
successor members shall be designated by Lender, effective upon written notice
from Lender to such Condominium Board that an Event of Default has occurred; it
being understood and agreed to that such notice from the Lender shall be
conclusive evidence that an Event of Default has occurred and such Condominium
Board may rely on such notice from Lender without any further inquiry or
investigation. Upon the occurrence of an Event of Default and the acceleration
of the Loan, Lender may, by notice to Borrowers, tender any Conditional
Resignation, now or hereafter delivered in connection with the Loan to any
Condominium Board, whereupon the resignation of any such member shall become
effective and successor members to each Condominium Board shall be designated by
Lender.
(f)    Each Borrower shall cause each of the members of the applicable
Condominium Board appointed by such Borrower to execute and deliver to Lender an
undated irrevocable proxy coupled with an interest (a “Proxy”) of each such
member, whereby each such member irrevocable authorizes Lender to vote on such
member’s behalf with respect to matters for which such member has a vote on the
applicable Condominium Board, effective upon written notice from Lender to such
Condominium Board that an Event of Default has occurred; it being understood and
agreed to that such notice from the Lender shall be conclusive evidence that an
Event of Default has occurred and such Condominium Board may rely on such notice
from Lender without any further inquiry or investigation. Upon the occurrence of
an Event of Default and the acceleration of the Loan, Lender may, by notice to
Borrowers, each Proxy, now or hereafter delivered in connection with the Loan to
any Condominium Board.
(g)    No Borrower will remove or replace any of the members of any Condominium
Board appointed by such Borrower without delivering a Conditional Resignation
and Proxy by such replacement member prior to or concurrently with such removal
or replacement appointment.
(h)    Laurel Borrower shall use reasonable efforts to cause the Sponsor to
timely complete the 421-a Finalization Process and obtain a Final Certificate of
Eligibility. Laurel Borrower agrees that it shall make a request, in writing, to
the Sponsor within ten (10) days of the date hereof to complete the 421-a
Process.

5.34    Post-Closing Obligations.
(a)    Borrowers shall, within ninety (90) days after the Closing Date,
discharge or cause to be discharged all of the open permits or violations listed
on Schedule 10 and deliver to Lender reasonable evidence thereof, provided that
if any such open permit is of a nature such that it cannot be cured by the
payment of money and if such open permit requires work to be performed, acts to
be done or conditions to be removed which cannot by their nature, with due
diligence, be performed, done or removed, as the case may be, within such ninety
(90) day period and Borrowers shall have commenced to cure such open permit
within such ninety (90) day period, such period shall be deemed extended for so
long as shall be required by Borrowers in the exercise of due diligence to cure
such failure, but in no event shall such ninety (90) day period be so extended
to be a period in excess of one hundred fifty (150) days.
(b)    Laurel Borrower shall, use commercially reasonable efforts to deliver to
Lender, within fifteen (15) Business Days after the Closing Date, a fully
executed Subordination Non-Disturbance and Attornment Agreement with Cornell, in
form and substance reasonably satisfactory to Lender.

6.    NOTICES AND REPORTING

6.1    Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (a “Notice”) shall be given
in writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by electronic mail and confirmed
by electronic mail answer back, and, with respect to Notices to Lender, such
Notice (unless initially delivered by electronic mail) is also delivered to
Lender via electronic mail and if initially delivered by electronic mail, such
notice is also delivered by another method described hereunder, in each case
addressed as follows (or to such other address or Person as a party shall
designate from time to time by notice to the other party):
If to Lender:
Société Générale
245 Park Avenue
New York, New York 10167
Attention: COO – CM Loan Origination
Electronic Mail: US-Glfi-Abp-Cmbs-Notices@sgcib.com
with a copy to:
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, New York  10019
Attention: Stephen Gliatta, Esq.
Electronic Mail: steve.gliatta@apks.com
If to Borrowers
c/o American Realty Capital New York City REIT, Inc.
405 Park Avenue
New York, New York 10022
Attention: Legal Department
Email: mead@ar-global.com



with a copy to:
Duane Morris LLP
1540 Broadway
New York, New York 10022
Attention: Chester P. Lee, Esq.
Electronic Mail: cplee@duanemorris.com.
A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or in
the case of facsimile, upon the confirmation of such facsimile transmission.

6.2    Borrower Notices and Deliveries. Borrowers shall (a) give prompt written
notice to Lender after obtaining actual knowledge of: (i) any litigation,
governmental proceedings or claims or investigations pending or threatened in
writing against any Borrower or Sole Member which would reasonably be expected
to materially adversely affect any Borrower’s or Sole Member’s condition
(financial or otherwise) or business or any Property; (ii) any material adverse
change in any Borrower’s or Sole Member’s condition, financial or otherwise, or
of the occurrence of any Event of Default of which any Borrower has knowledge
and (iii) Event of Default of which a Borrower is aware, along with the nature
of such Event of Default, the period of time such Event of Default has existed
and the action then being taken by such Borrower to remedy such Event of
Default; and (b) furnish and provide to Lender: (i) any Securities and Exchange
Commission or other public filings, if any, of any Borrower, Sole Member,
Property Manager, or any Affiliate of any of the foregoing within two (2)
Business Days of such filing, (ii) all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, reasonably
requested, from time to time, by Lender to the extent in Borrowers’ actual
possession or can be reasonably obtained by Borrowers at no more than a de
minimis cost and (iii) any notices it receives from HPD or DOF regarding the
421-a Tax Benefits within five (5) Business Days of receipt of same by Borrower.

6.3    Financial Reporting.

6.3.1    Bookkeeping. Each Borrower shall keep on a calendar year basis, in
accordance with GAAP (or a tax basis of accounting consistently applied), and,
to the extent required under Section 9.1 hereof, the requirements of Regulation
AB, proper and accurate books, records and accounts reflecting all of the
financial affairs of such Borrower and all items of income and expense and any
services, Equipment or furnishings provided in connection with the operation of
the Property owned by such Borrower, whether such income or expense is realized
by such Borrower, Property Manager or any Affiliate of such Borrower. Lender
shall have the right from time to time during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
such Borrower or other Person maintaining them, and to make such copies or
extracts thereof as Lender shall desire. During the continuance of an Event of
Default, Borrowers shall pay any reasonable out-of-pocket costs incurred by
Lender to examine such books, records and accounts, as Lender shall determine to
be necessary or appropriate in the protection of Lender’s interest.

6.3.2    Annual Reports. Each Borrower shall furnish to Lender annually, within
120 days after each calendar year, a complete copy of (i) the REIT’s annual
financial statements audited by a “big four” accounting firm or another
independent certified public accountant (accompanied by an unqualified opinion
from such accounting firm or other independent certified public accountant)
reasonably acceptable to Lender and (ii) unaudited annual financial statements
of each Borrower, each in accordance with GAAP (or a tax basis of accounting
consistently applied), and, to the extent required under Section 9.1 hereof, the
requirements of Regulation AB, and containing balance sheets and statements of
profit and loss for such Borrower and the Property owned by such Borrower in
such detail as Lender may request. Such financial statements (x) shall be in
form and substance reasonably satisfactory to Lender, (y) shall set forth the
financial condition and the income and expenses for the Property owned by such
Borrower for the immediately preceding calendar year, including statements of
annual Net Operating Income as well as (1) a list of tenants, if any, occupying
more than twenty percent (20%) of the rentable space of the Property owned by
such Borrower, (2) a breakdown showing (a) the year in which each Lease then in
effect expires, (b) the percentage of rentable space covered by such Lease,
(c) the percentage of base rent with respect to which Leases shall expire in
each such year, expressed both on a per year and a cumulative basis and (3) a
comparison of the budgeted income and expenses and the actual income and
expenses for each calendar quarter and year-to-date for the Property owned by
such Borrower, together with a detailed explanation of any variances of the
greater of (A) $10,000 and (B) ten percent (10%) or more between budgeted and
actual amounts for such period and year-to-date; and (z) shall be accompanied by
an Officer’s Certificate certifying (1) that such statement is true, correct,
complete and accurate and presents fairly the financial condition of the
Property owned by such Borrower and has been prepared in accordance with GAAP
(or a tax basis of accounting consistently applied), and, to the extent required
under Section 9.1 hereof, the requirements of Regulation AB, (2) whether there
exists a Default or Event of Default, and if so, the nature thereof, the period
of time it has existed and the action then being taken to remedy it, (3) that as
of the date of such Officer’s Certificate, no litigation exists against any
Borrower or any Property in which the amount involved is $350,000 (in the
aggregate) or more or in which all or substantially all of the potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto and (4) with respect to the annual
financial statements of each Borrower, the amount by which operating expenses
incurred by any Borrower for such period were greater than or less than the
operating expenses reflected in the applicable Annual Budget.

6.3.3    Monthly/Quarterly Reports. Each Borrower shall furnish the following
items to Lender within sixty (60) days after (x) prior to a Securitization, the
end of each calendar month or (y) from and after a Securitization, the end of
each calendar quarter: (i) monthly and year-to-date operating statements, noting
Net Operating Income and other information necessary and sufficient under GAAP
(or a tax basis of accounting consistently applied) to fairly represent the
financial position and results of operation of the Property owned by such
Borrower during such calendar month or quarter (as applicable), all in form
satisfactory to Lender; (ii) a balance sheet for such calendar month or quarter
(as applicable); (iii) a statement of the actual Capital Expenses made by such
Borrower during each calendar month or quarter (as applicable) as of the last
day of such calendar month or quarter (as applicable); (iv) a statement that
such Borrower has not incurred any indebtedness other than Permitted
Indebtedness; (v) an aged receivables report, (vii) an updated copy of
Borrowers’ organizational chart identifying any Persons that hold a direct or
indirect interest in Borrower of 10% or more if such organizational chart has
changed since the last delivery thereof, (viii) copies of all Minor Leases not
previously sent to Lender together with Borrowers’ certification that it has
satisfied all of the conditions in Section 5.10.3 with respect to such Minor
Leases and (ix) rent rolls for each Property in substantially the same form and
including the same scope of information as included in the rent rolls delivered
at closing. Each such statement shall be accompanied by an Officer’s Certificate
certifying, to the signer’s knowledge, (1) that such items are true, correct,
accurate, and complete and fairly present the financial condition and results of
the operations of such Borrower and such Property in accordance with GAAP (or a
tax basis of accounting consistently applied) (subject to normal year-end
adjustments), and, to the extent required under Section 9.1 hereof, the
requirements of Regulation AB, (2) on a quarterly basis only, whether there
exists a Default or Event of Default, and if so, the nature thereof, the period
of time it has existed and the action then being taken to remedy it, (3) on a
quarterly basis only, that as of the date of such Officer’s Certificate, no
litigation exists against any Borrower or any Property in which the amount
involved is $350,000 (in the aggregate) or more or in which all or substantially
all of the potential liability is not covered by insurance, or, if so,
specifying such litigation and the actions being taking in relation thereto and
(4) the amount by which operating expenses incurred by any Borrower for such
period were greater than or less than the operating expenses reflected in the
applicable Annual Budget. Such financial statements shall contain such other
information as shall be reasonably requested by Lender for purposes of
calculations to be made by Lender pursuant to the terms hereof.

6.3.4    Other Reports.
(a)    Not later than ten (10) days following a Borrower’s receipt of same, such
Borrower shall deliver to Lender a complete copy of any financial statement or
report received by such Borrower by or on behalf of the applicable Condo
Association.
(b)     Laurel Borrower shall concurrently with sending a request to Sponsor for
completion of the 421-a Finalization Process pursuant to Section 5.33(h) hereof,
send a copy of such request to Lender. Laurel Borrower shall also promptly
provide Lender with copies of any subsequent communications sent or received
between Laurel Borrower and the Sponsor relating to the 421-a Finalization
Process and obtaining the Final Certificate of Eligibility.
(c)    Each Borrower shall furnish to Lender, within ten (10) Business Days
after request, such further detailed information with respect to the operation
of the Property owned by such Borrower and the financial affairs of such
Borrower, Sole Member or Property Manager as may be reasonably requested by
Lender or any applicable Rating Agency to the extent then in Borrower’s
possession. Each Borrower shall submit to Lender the financial data and
financial statements required, and within the time periods required, under
clauses (f) and (g) of Section 9.1, if and when available.

6.3.5    Annual Budget.
(a)    Each Borrower shall prepare and submit (or shall cause Property Manager
to prepare and submit) to Lender, by December 31st of each year during the Term,
a budget for the Property owned by such Borrower for the succeeding calendar
year and, promptly after preparation thereof, any revisions to such Annual
Budget (such budget and any revisions being the “Annual Budget”). Upon the
occurrence and during the continuance of a Cash Management Period, such Annual
Budget shall be subject to the approval of Lender, which approval shall not be
unreasonably withheld or delayed. Each Annual Budget submitted by such Borrower
while no Cash Management Period is continuing or approved (or deemed approved
pursuant to the terms of this Section 6.3.5) by Lender during the continuance of
a Cash Management Period and approved (or deemed approved pursuant to the terms
of this Section 6.3.5) by Lender is referred to herein as the “Approved Annual
Budget”. Provided no Event of Default is continuing, Lender’s failure to approve
or disapprove any Annual Budget or revision within thirty (30) days after
Lender’s receipt thereof shall be deemed to constitute Lender’s approval thereof
provided that Borrowers shall have complied with each of the conditions provided
for in Section 6.3.5(b) below. The Annual Budget shall consist of (i) an
operating expense budget showing, on a month-by-month basis, in reasonable
detail, each line item of such Borrower’s anticipated operating income and
operating expenses (on a cash and accrual basis), including amounts required to
establish, maintain and/or increase any monthly payments required hereunder (and
once such Annual Budget has , so long as no Cash Management Period is
continuing, been submitted to Lender or, during a Cash Management Period been
approved (or deemed approved pursuant to the terms of this Section 6.3.5) by
Lender, such operating expense budget shall be referred to herein as the
“Approved Operating Budget”), and (ii) a Capital Expense budget showing, on a
month-by-month basis, in reasonable detail, each line item of anticipated
Capital Expenses (and once such Annual Budget has , so long as no Cash
Management Period is continuing, been submitted to Lender or, during a Cash
Management Period been approved (or deemed approved pursuant to the terms of
this Section 6.3.5) by Lender, such Capital Expense budget shall be referred to
herein as the “Approved Capital Budget”). Until such time that any Annual Budget
has been approved (or deemed to have been approved) by Lender, the prior
Approved Annual Budget shall apply for all purposes hereunder (with such
adjustments for Approved Operating Expenses not otherwise contained in such
Approved Operating Budget and as otherwise reasonably determined by Lender
(including increases for any non-discretionary expenses)).
(b)    Provided no Event of Default is continuing, Lender’s failure to deny any
written request by such Borrower for Lender’s approval of the Annual Budget
required under this Section 6.3.5 shall be deemed to constitute Lender’s consent
to such Annual Budget provided such Borrower has sent written request to Lender
as provided in the following sentence and Lender has failed to respond to each
of the notices required therein in the time-frame specified therein. In order to
comply with the foregoing notice requirements to obtain Lender’s deemed approval
of the Annual Budget, Borrower shall provide a copy of such Annual Budget
together with a written notice sent in accordance with Section 6.1 hereof to
Lender marked “PRIORITY” and shall conspicuously state in 14 point or larger
bold type “FIRST NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 6.3.5 OF
THE LOAN AGREEMENT, DATED AS OF DATED AS OF APRIL 13, 2018, AND ENTERED INTO IN
CONNECTION WITH THE LOAN MADE TO ARCNYC400E67, LLC, ET AL. THIS IS BORROWER’S
FIRST NOTICE OF REQUEST FOR APPROVAL OF THE ANNUAL BUDGET HEREIN PROVIDED. IF
LENDER DOES NOT DECLINE APPROVAL IN WRITING OR REQUEST ADDITIONAL INFORMATION IN
WRITING WITHIN THIRTY (30) DAYS OF ITS RECEIPT OF THIS LETTER THE ANNUAL BUDGET
SHALL BE DEEMED APPROVED” and if Lender has failed to so respond by the
fifteenth (15th) day, such Borrower shall send a second notice also marked
“PRIORITY” and conspicuously stating in 14 point or larger bold type “SECOND AND
FINAL NOTICE: THIS IS A REQUEST FOR CONSENT UNDER SECTION 6.3.5 OF THE LOAN
AGREEMENT, DATED AS OF DATED AS OF APRIL 13, 2018, AND ENTERED INTO IN
CONNECTION WITH THE LOAN MADE TO ARCNYC400E67, LLC, ET AL. THIS IS BORROWER’S
SECOND AND FINAL NOTICE OF REQUEST FOR APPROVAL OF THE ANNUAL BUDGET HEREIN
PROVIDED. IF LENDER DOES NOT DECLINE APPROVAL IN WRITING OR REQUEST ADDITIONAL
INFORMATION IN WRITING WITHIN FIFTEEN (15) DAYS OF ITS RECEIPT OF THIS LETTER
THE ANNUAL BUDGET SHALL BE DEEMED APPROVED.”

6.3.6    Additional Operating Expenses.
(a)    During a Cash Management Period, in the event that a Borrower incurs or
will incur any operating expense, including Emergency Expenditures, that is not
in the Approved Annual Budget but is otherwise an Approved Operating Expense
(each an “Additional Operating Expense”), then such Borrower shall promptly (but
in no event shall such Borrower be required to do so more frequently than
monthly) deliver to Lender a reasonably detailed explanation of such Additional
Operating Expense(s) or, with respect to any such item that is subject to
Lender’s approval, such proposed Additional Operating Expense. Any Additional
Operating Expense submitted to Lender (and, if required, approved by Lender) in
accordance with this Agreement is referred to herein as an “Approved Additional
Operating Expense”.
(b)    Any funds distributed to a Borrower for the payment of Approved
Additional Operating Expenses (including any distribution to such Borrower
pursuant to Section 3.11(a)(vi) hereof) shall be used by such Borrower only to
pay for Approved Additional Operating Expenses or reimburse such Borrower for
Approved Additional Operating Expenses, as applicable.

6.3.7    Breach. If any Borrower fails to provide to Lender or its designee any
of the financial statements, certificates, reports or information (the “Required
Records”) required by this Article 6 within thirty (30) days after the date upon
which such Required Record is due, Borrowers shall pay to Lender, at Lender’s
option and in its discretion, an amount equal to $500 for each month that one or
more Required Records is not delivered; provided Lender has given Borrowers at
least fifteen (15) days’ prior notice of such failure. In addition, thirty (30)
days after any Borrower’s failure to deliver any Required Records, Lender shall
have the option, upon fifteen (15) days’ notice to Borrowers to gain access to
such Borrower’s books and records and prepare or have prepared at Borrowers’
expense, any Required Records not delivered by such Borrower.

7.    INSURANCE; CASUALTY; AND CONDEMNATION

7.1.1    Coverage. Each Borrower, at its sole cost, for the mutual benefit of
each Borrower and Lender, shall obtain and maintain or cause the Condo
Association to obtain and maintain (subject to the terms and requirements of the
Condominium Documents) during the Term the following policies of insurance with
respect to the Property or Properties owned by such Borrower:
(a)    Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including but not limited
to: fire, lightning, windstorm/named storm, vandalism, malicious mischief, and
subject to subsection (j) below, coverage for damage or destruction caused by
the acts of “Terrorists” (or such policies shall have no exclusion from coverage
with respect thereto) and such other insurable hazards as, under good and
reasonable insurance practices for this loan type, from time to time are insured
against for other property and buildings similar to the premises in nature, use,
location, height, and type of construction. Each such insurance policy shall
(i) be in an amount equal to 100% full replacement cost of the Improvements
without deduction for depreciation, (ii) have deductibles no greater than
$20,000 or with respect to windstorm/named storm and earthquake, shall not
exceed five percent (5%) of the total insurable value of the Property, (iii) be
paid when due and (iv) be issued on a replacement cost basis containing either
no coinsurance or an agreed amount endorsement waiving any coinsurance
provision, and shall cover, without limitation, all tenant improvements and
betterments that Borrowers are required to insure.
(b)    Flood insurance in accordance with Federal Reserve Board Regulation H if
any part of the Improvements or Personal Property is located in an area now or
hereafter designated by the Federal Emergency Management Agency as Flood Zone
“A” or “V,” or such other Special Hazard Flood Area if Lender so requires in its
sole and reasonable discretion. Such policy shall (i) be in an amount equal to
(A) the maximum amount of building and, if applicable, contents insurance
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended plus or (B) such additional coverage as reasonably required
by Lender, and (ii) have a maximum permissible deductible of $5,000 per
building.
(c)    Liability insurance with no exclusion for terrorism including (i)
commercial general liability insurance; (ii) liquor liability insurance, if the
Property is a hotel and liquor is sold anywhere on the premises; and (iii)
excess liability/umbrella insurance. Such liability insurance referenced in
7.1.1.c(i) and (ii) shall provide minimum limits of $1,000,000 per occurrence
and $2,000,000 in the aggregate for each policy year, with a maximum deductible
or self-insured retention of $25,000; excess liability/umbrella insurance
referenced in 7.1.1.c(iii) with a limit of not less than $50,000,000, and
following form of the underlying liability policies. The policies described in
this subsection shall include coverage for “Personal and Advertising Injury,”
“Contractual Liability” (covering, to the maximum extent permitted by law,
Borrowers’ obligation to indemnify Lender as required under this Agreement and
the other Loan Documents), and “Products and Completed Operations.”.
(d)    Loss of rents or business income insurance is required (i) with loss
payable to Lender , (ii) in an amount equal to the projected Gross Revenue from
the Property (less non-continuing expenses) for a period of at least eighteen
(18) months, for the initial period of restoration, plus a twelve (12) month
extended period of indemnity which provides that after the physical loss to such
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or
until the limit for such coverage as required above is exhausted, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period. The amount of such loss of rents or business income insurance shall
be reviewed each year at renewal during the Term, and adjusted accordingly as
and when the estimated or actual Rents or business income exposure increases.
(e)    If applicable, equipment breakdown insurance, formerly known as boiler
and machinery insurance, covering all boilers or pressure vessels, as well as
any resulting physical damage to the building improvements, including all tenant
improvements and betterments and loss or rents or business income that Borrowers
are required to insure pursuant to the lease, on a replacement cost basis and in
an amount reasonably acceptable to Lender.
(f)    If applicable, worker’s compensation coverage for any employees of each
Borrower, as required by any Legal Requirement.
(g)    During any period of restoration, renovation or construction, and if such
work is excluded under the “all risk” or “special form” and/or liability
insurance policies, builder’s risk or course of construction insurance in form
and substance and with coverages at such limits as shall be required by Lender
on a so called completed value basis in an amount equal to not less than the
100% of the full replacement cost of such Property, and construction operations
liability and Owner’s and Contractor’s Protective Liability (or its equivalent)
on terms consistent with the coverage requirements set forth in Section 7.1.1(a)
and (c) above, in form and substance reasonably acceptable to Lender.
(h)    Ordinance and law coverage, if at any time during the loan term any
Property is deemed to be a legal non-conforming use or structure, covering the
value of the undamaged portion (with a limit equal to replacement cost),
demolition and debris removal and the increased cost of construction in amounts
not to exceed 10% of the replacement cost.
(i)    Any blanket insurance Policy shall be subject to Lender approval and
shall otherwise provide the same protection as would a separate Policy insuring
only the Property in compliance with the provisions of Section 7.1.1(a).
(j)    Upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to Property located in or around the region in which the
Property is located.
(b)    Notwithstanding anything in subsections (a) and (d) above to the
contrary, Borrowers shall be required to obtain and maintain or cause to be
obtained and maintained coverage as part of its property insurance Policies
against loss or damage by terrorist acts in an amount equal to 100% of the “Full
Replacement Cost” of such Borrower’s Property plus loss of rents or business
income; and there shall also be no exclusion for acts of terrorism under the
general liability and excess liability/umbrella Policies, provided that such
coverage is available. There shall also be no exclusion for acts of terrorism
under the general liability and excess liability/umbrella Policies. In the event
that such coverage with respect to terrorist acts is not included as part of the
policies required by subsections (a) and (d) above and/or the general liability
and excess liability/umbrella Policies required by subsection (c) above,
Borrowers shall, nevertheless be required to obtain coverage for terrorism (as
stand alone coverage) in an amount equal to 100% of the “Full Replacement Cost”
of such Borrower’s Property under subsection (a) above, the loss of rents and/or
business interruption coverage under subsection (d) and general liability and
excess liability/umbrella coverage under subsection (c) above; provided that
such coverage is available. Borrowers shall obtain the coverage required under
this subsection (j) from a carrier which otherwise satisfies the rating criteria
specified in Section 7.1.2 below (a “Qualified Carrier”) or in the event that
such coverage is not available from a Qualified Carrier, Borrower shall obtain
such coverage from the highest rated insurance company providing such coverage.
For so long as the Terrorism Risk Insurance Program Reauthorization Act of 2015
or subsequent statute, reauthorization, extension thereof (“TRIPRA”) is in
effect and continues to cover both foreign and domestic acts, Lender shall
accept terrorism insurance with coverage against acts which are “certified”
within the meaning of TRIPRA. Notwithstanding the foregoing, in the event TRIPRA
is no longer in effect, Borrower shall be required to carry terrorism insurance
throughout the term of the Loan as required herein this clause (i), but in such
event Borrower shall not be required to pay any Insurance Premiums solely with
respect to such terrorism coverage in excess of the Terrorism Premium Cap
(hereinafter defined) and, if the cost of such terrorism coverage exceeds the
Terrorism Premium Cap, Borrower shall purchase the maximum amount of terrorism
coverage available with funds equal to the Terrorism Premium Cap; provided that,
if the Insurance Premiums payable with respect to such terrorism coverage
exceeds the Terrorism Premium Cap, Lender may, at its option (1) purchase such
stand-alone terrorism Policy, with Borrower paying such portion of the Insurance
Premiums with respect thereto equal to the Terrorism Premium Cap and the Lender
paying such portion of the Insurance Premiums in excess of the Terrorism Premium
Cap or (2) modify the deductible amounts, policy limits and other required
policy terms to reduce the Insurance Premiums payable with respect to such
stand-alone terrorism Policy to the Terrorism Premium Cap. As used herein,
(i) “Terrorism Premium Cap” means an amount equal to two times the amount of the
insurance premium that is payable in respect of the property and business
income/loss of rents insurance required under the Loan Documents (without giving
effect to the cost of terrorism and earthquake components of such property and
business interruption/rental loss insurance) at the time that such terrorism
coverage is excluded from the applicable Policy.

7.1.2    Policies. Unless otherwise approved by Lender in advance of placement,
all policies of insurance (the “Policies”) required pursuant to Section 7.1.1
above shall (i) be issued by companies approved by Lender and authorized or
approved to do business in the State, with a claims paying ability rating of
“A-” or better by S&P and “A2” or better by Moody’s, to the extent Moody’s rates
the insurance companies (provided, however for multi-layered policies, (A) if
four (4) or fewer insurance companies issue the Policies, then at least 75% of
the insurance coverage represented by the Policies must be provided by insurance
companies with a rating of “A-” or better by S&P and “A2” or better by Moody’s,
to the extent Moody’s rates the insurance companies, with no carrier below “BBB”
with S&P and “Baa2” by Moody’s, to the extent Moody’s rates the insurance
companies, or (B) if five (5) or more insurance companies issue the Policies,
then at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a rating of “A-” or better
by S&P and “A2” or better by Moody’s, to the extent Moody’s rates the insurance
companies, with no carrier below “BBB” with S&P and “Baa2” by Moody’s, to the
extent Moody’s rates the insurance companies), and a rating of A:VIII or better
in the current Best’s Insurance Reports; (ii) name Lender and its successors
and/or assigns as their interest may appear as the mortgagee and loss payee (in
the case of property and business income/loss of rents insurance), and an
additional insured (in the case of liability insurance, except the policy
referenced in Section 7.1(f); (iii) contain (in the case of property insurance),
a non-contributory standard mortgagee clause/ lender’s loss payable endorsement,
or their equivalents, naming Lender as the person to which all payments made by
such insurance company shall be paid; (iv) contain a waiver of subrogation in
favor of Lender, as applicable; (v) the complete copies thereof delivered to
Lender upon request; (vi) contain such provisions as Lender deems reasonably
necessary to protect its interest, including (A) endorsements providing that
neither any Borrower, Lender nor any other party shall be a co-insurer under the
Policies, (B) that Lender shall receive at least thirty (30) days’ prior written
notice of any modification, reduction or cancellation of the property Policies
(or ten (10) days for non-payment of premium), and the applicable Borrower or
its management company as first named insured on any Borrower policy shall
receive at least thirty (30) days’ prior written notice of any modification,
reduction or cancellation of liability Policies (or ten (10) days for
non-payment of premium), and (C) providing that Lender is permitted to make
payments to effect the continuation of such policies upon notice of cancellation
due to non-payment of premiums; (vii) the non-contributory standard mortgagee
clause/lender's loss payable endorsement (if any), which shall be subject to
Borrower’s reasonable efforts to maintain or their equivalent shall not be
invalidated by and shall insure Lender regardless of (A) any act, failure to act
or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (B) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or (C)
any foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Loan Documents; and (viii) be reasonably satisfactory in form
and substance to Lender and approved by Lender as to amounts, form, risk
coverage, deductibles, loss payees and insureds. Borrowers shall pay or cause to
be paid the premiums for such Policies (the “Insurance Premiums”) as the same
become due and payable and furnish to Lender evidence of the renewal of each of
the Policies together with (unless such Insurance Premiums have been paid by
Lender pursuant to Section 3.3 hereof) receipts for or other evidence of the
payment of the Insurance Premiums reasonably satisfactory to Lender. If
Borrowers do not furnish such evidence and receipts prior to the expiration of
any expiring Policy, then Lender may, but shall not be obligated to, procure
such insurance and pay the Insurance Premiums therefor, and Borrowers shall
reimburse Lender for the cost of such Insurance Premiums promptly on demand,
with interest accruing at the Default Rate. Borrowers shall deliver to Lender a
complete copy of each Policy within ten (10) days after request by Lender or as
soon as issued by the carrier. Borrower shall promptly forward to Lender a copy
of each written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies. Within thirty (30) days after request by Lender, Borrowers
shall obtain such increases in the amounts of coverage required hereunder as may
be reasonably requested by Lender, taking into consideration changes in the
value of money over time, changes in liability laws, changes in prudent customs
and practices, and the like which are consistent with those generally required
by prudent institutional commercial mortgage lenders originating comparable
mortgage loans for securitization. In the event of foreclosure of the Mortgage
or other transfer of title to the Property in extinguishment in whole or in part
of the Indebtedness, all right, title and interest of Borrower in and to the
Policies then in force with respect to the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or in
Lender or other transferee in the event of such other transfer of title.

7.1.3    Condominium. If, at any time and from time to time during the Loan, the
insurance policies maintained by any Condo Association on any Common Elements do
not fully comply with the requirements set forth in the Condominium Documents,
then Borrowers shall promptly notify Lender in writing and Borrowers shall
promptly, at its sole cost and expense to, either procure and maintain or cause
the applicable Condo Association to procure and maintain, in either case, to the
extent commercially available, provided, that, Borrower has an insurable
interest in connection with such insurance, either (x) “primary” insurance
coverage in the event that such Condo Association does not provide the
applicable insurance coverage required in the Condominium Documents or (y)
"excess and contingent" insurance coverage over and above any other valid and
collectible coverage then in existence, in the event that such Condo Association
does not have the sufficient insurance coverage required under the Condominium
Documents, as shall be necessary to bring such insurance coverage into full
compliance with all of the terms and conditions of the Condominium Documents.
Lender acknowledges that (i) the insurance policies maintained by each Condo
Association with respect to the Common Elements as of the date hereof are
acceptable to Lender, (ii) such insurance policies as so maintained by each
Condo Association are sufficient to satisfy the requirements of Section 7.1 with
respect to the Common Elements and (iii) such insurance policies satisfy the
requirements of the Condominium Documents with respect to the Common Elements as
of the date hereof. For the avoidance of doubt, the preceding sentence shall not
modify any responsibility or obligation hereunder on the part of Borrowers to
maintain insurance policies with respect the portion of the Properties that are
not comprised of Common Elements.

7.2    Casualty.

7.2.1    Notice; Restoration. If any Property is damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrowers shall give
prompt notice thereof to Lender. Following the occurrence of a Casualty,
Borrowers, regardless of whether insurance proceeds are available, shall
promptly proceed to restore, repair, replace or rebuild the affected Property in
accordance with Legal Requirements to be of at least equal value and of
substantially the same character as prior to such damage or destruction and
exercise its rights under the applicable Condominium Documents to cause the
applicable Condo Association to restore the affected Common Elements, as
applicable.

7.2.2    Settlement of Proceeds. If a Casualty covered by any of the Policies
(an “Insured Casualty”) occurs where the loss does not exceed 5% of the
Allocated Loan Amount for the subject Property, provided no Event of Default has
occurred and is continuing, Borrowers may settle and adjust any claim without
the prior consent of Lender; provided such adjustment is carried out in a
competent and timely manner, and Borrowers are hereby authorized to collect and
receipt for the insurance proceeds (the “Proceeds”). In the event of an Insured
Casualty where the loss equals or exceeds 5% of the Allocated Amount for the
subject Property (a “Significant Casualty”), Borrowers may settle and adjust any
claim with the prior consent of Lender (which consent shall not be unreasonably
withheld) unless an Event of Default has occurred and is continuing, in which
case Lender may, in its sole discretion, settle and adjust any claim without the
consent of Borrower and agree with the insurer(s) on the amount to be paid on
the loss. The Proceeds shall be due and payable solely to Lender and held by
Lender in the Casualty/Condemnation Subaccount and disbursed in accordance
herewith. If any Borrower or any party other than Lender is a payee on any check
representing Proceeds with respect to a Significant Casualty, such Borrower
shall immediately endorse, and cause all such third parties to endorse, such
check payable to the order of Lender. Each Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to endorse such check
payable to the order of Lender. The reasonable out-of-pocket expenses incurred
by Lender in the settlement, adjustment and collection of the Proceeds shall
become part of the Debt and shall be reimbursed by Borrowers to Lender upon
demand. Notwithstanding anything to the contrary contained herein, if in
connection with a Casualty any insurance carrier makes a payment under a
property insurance Policy that Borrowers propose be treated as business or
rental interruption insurance, then, notwithstanding any designation (or lack of
designation) by the insurance carrier as to the purpose of such payment, as
between Lender and Borrowers, such payment shall not be treated as business or
rental interruption insurance proceeds unless Borrowers have demonstrated to
Lender's satisfaction that the remaining net Proceeds that will be received from
the property insurance carriers are sufficient to pay 100% of the cost of fully
restoring the Improvements or, if such net Proceeds are to be applied to repay
the Debt in accordance with the terms hereof, that such remaining net Proceeds
will be sufficient to pay the Debt in full.

7.3    Condemnation.

7.3.1    Notice; Restoration. Borrowers shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting any Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrowers, regardless of whether an
Award is available, shall promptly proceed to restore, repair, replace or
rebuild the affected Property in accordance with Legal Requirements to the
extent practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation and
exercise its rights under the applicable Condominium Documents to cause the
applicable Condo Association to restore the affected Common Elements, as
applicable.

7.3.2    Collection of Award. Lender is hereby irrevocably appointed as each
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment in respect of a Condemnation
(an “Award”) and to make any compromise, adjustment or settlement in connection
with such Condemnation to the extent of Borrowers’ rights under the applicable
Condominium Documents; provided, however, so long as no Event of Default has
occurred and is continuing, Lender shall consult with Borrower (which
consultation shall not be binding on Lender) in connection with any compromise,
adjustment or settlement in connection with any Condemnation. Notwithstanding
any Condemnation (or any transfer made in lieu of or in anticipation of such
Condemnation), Borrowers shall continue to pay the Debt at the time and in the
manner provided for in the Loan Documents, and the Debt shall not be reduced
unless and until any Award shall have been actually received and applied by
Lender to expenses of collecting the Award and to discharge of the Debt. Lender
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided in the Note. If any Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt. Borrowers shall cause any Award that is
payable to Borrower to be paid directly to Lender. Lender shall hold such Award
in the Casualty/Condemnation Subaccount and disburse such Award in accordance
with the terms hereof.

7.4    Application of Proceeds or Award.

7.4.1    Application to Restoration. If an Insured Casualty or Condemnation
occurs where (i) the loss is in an aggregate amount less than (x) fifteen
percent (15%) of the fair market value for the affected Property with respect to
a Condemnation or (y) 25% of the fair market value of the affected Property with
respect to a Casualty, (ii) in the reasonable judgment of Lender, the affected
Property can be restored within twelve (12) months, and prior to four (4) months
before the Stated Maturity Date and prior to the expiration of the rental or
business interruption insurance with respect thereto, to the affected Property’s
pre-existing condition and utility as existed immediately prior to such Insured
Casualty or Condemnation and to an economic unit not less valuable and not less
useful than the same was immediately prior to the Insured Casualty or
Condemnation, and after such restoration will adequately secure the Debt;
(iii) less than (x) thirty percent (30%), in the case of an Insured Casualty or
(y) fifteen percent (15%), in the case of a Condemnation, of the rentable area
of the affected Improvements or the Common Elements has been damaged, destroyed
or rendered unusable as a result of such Insured Casualty or Condemnation;
(iv) Leases demising in the aggregate at least sixty-five percent (65%) of the
total rentable space in the applicable Property and in effect as of the date of
the occurrence of such Insured Casualty or Condemnation remain in full force and
effect during and after the completion of the Restoration (hereinafter defined)
or in lieu thereof, Lender has determined in its sole but good faith discretion
that, following the exhaustion of any loss or rents insurance, the Debt Service
Coverage Ratio shall equal or exceed 2.0:1.0; (v) no Event of Default shall have
occurred and be then continuing and (vi) Lender shall be satisfied that
Restoration will be completed in accordance with any requirements under the
applicable Condominium Document, then the Proceeds or the Award, as the case may
be (after reimbursement of any expenses incurred by Lender), shall be applied to
reimburse Borrowers for the cost of restoring, repairing, replacing or
rebuilding the affected Property (the “Restoration”), in the manner set forth
herein. Borrowers shall commence and diligently prosecute such Restoration.
Notwithstanding the foregoing, in no event shall Lender be obligated to apply
the Proceeds or Award to reimburse any Borrower for the cost of Restoration
unless, in addition to satisfaction of the foregoing conditions, both
(x) Borrowers shall pay (and if required by Lender, Borrowers shall deposit with
Lender in advance) all costs of such Restoration in excess of the net amount of
the Proceeds or the Award made available pursuant to the terms hereof; and
(y) Lender shall have received evidence reasonably satisfactory to it that
during the period of the Restoration, the Rents for such Property will be at
least equal to the sum of the operating expenses and Debt Service for such
Property and other reserve payments required hereunder, as reasonably determined
by Lender.

7.4.2    Application to Debt.
(a)    Except as provided in Section 7.4.1 above, any Proceeds and/or Award may,
at the option of Lender in its discretion, be applied to the payment of
(i) accrued but unpaid interest on the Note, (ii) the unpaid Principal and
(iii) other charges due under the Note and/or any of the other Loan Documents,
or applied to reimburse Borrowers for the cost of any Restoration, in the manner
set forth in Section 7.4.3 below. Any such prepayment of the Loan made pursuant
to this Section 7.4.2 shall be without any Yield Maintenance Premium, unless an
Event of Default has occurred and is continuing at the time the Proceeds are
received from the insurance company or the Award is received from the condemning
authority, as the case may be, in which event Borrowers shall pay to Lender an
additional amount equal to the Yield Maintenance Premium, if any, that may be
required with respect to the amount of the Proceeds or Award applied to the
unpaid Principal. Notwithstanding anything to the contrary contained herein and
provided that an Event of Default shall not then be continuing, if any Proceeds
or Award are not required to be made available for a Restoration and are
retained and applied by Lender toward the payment of the Debt, Borrowers shall
have the right, within 120 days after Lender applies such Proceeds or Award to
the Debt, to obtain the release of the affected Property from the Lien of the
Mortgage encumbering such Property by paying to Lender the Release Amount for
such Property (minus the amount of the Proceeds or Award applied by Lender
towards the Debt) and such prepayment of the Loan shall be without any Yield
Maintenance Premium.
(b)    Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 7.4, if the Loan is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of a
Mortgage following a Casualty or Condemnation (but taking into account any
proposed Restoration of the remaining Property), the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property(ies) are
greater than 125% (such value to be determined, in Lender’s reasonable)
discretion, by any commercially reasonable method permitted to a REMIC Trust;
and which shall exclude the value of personal property or going concern value,
if any), the principal balance of the Loan must be paid down by an amount equal
to the least of the following amounts: (i) the net Award (after payment of
Lender’s reasonable out-of-pocket costs and expenses and any other fees and
expenses that have been approved by Lender), (ii) the fair market value of the
released property at the time of the release, or (iii) an amount such that the
loan-to-value ratio of the Loan (as so determined by Lender) does not increase
after the release, unless Lender receives an opinion of counsel that if such
amount is not paid, the applicable Securitization will not fail to maintain its
status as a REMIC Trust as a result of the related release of such portion of
the Lien of the Mortgage. If and to the extent the preceding sentence applies,
only such amount of the net Award, if any, in excess of the amount required to
pay down the principal balance of the Loan may be released for purposes of
Restoration or released to Borrowers as otherwise expressly provided in this
Section 7.4.

7.4.3    Procedure for Application to Restoration. If any Borrower is entitled
to reimbursement out of the Proceeds or an Award held by Lender, such Proceeds
or Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (i) evidence satisfactory to Lender
in its reasonable discretion of the estimated cost of completion of the
Restoration, (ii) a fixed price or guaranteed maximum cost construction contract
for Restoration satisfactory to Lender in its reasonable discretion, (iii) prior
to the commencement of Restoration, all immediately available funds in addition
to the Proceeds or Award that in Lender’s judgment are required to complete the
proposed Restoration, (iv) such architect’s certificates, waivers of lien,
contractor’s sworn statements, title insurance endorsements, bonds, plats of
survey, permits, approvals, licenses and such other documents and items as
Lender may reasonably require and approve in Lender’s reasonable discretion, and
(v) all plans and specifications for such Restoration, such plans and
specifications to be approved by Lender in its reasonable discretion prior to
commencement of any work. Lender may, at Borrowers’ expense, retain a consultant
to review and approve all requests for disbursements, which approval shall also
be a condition precedent to any disbursement. No payment made prior to the final
completion of the Restoration shall exceed ninety percent (90%) of the value of
the work performed from time to time or, subsequent to the completion of fifty
percent (50%) of the costs of the Restoration, ninety five percent (95%) of the
value of the work performed from time to time; funds other than the Proceeds or
Award shall be disbursed prior to disbursement of such Proceeds or Award; and at
all times, the undisbursed balance of such Proceeds or Award remaining in the
hands of Lender, together with funds deposited for that purpose or irrevocably
committed to the reasonable satisfaction of Lender by or on behalf of Borrowers
for that purpose, shall be at least sufficient in the reasonable judgment of
Lender to pay for the cost of completion of the Restoration, free and clear of
all Liens or claims for Lien. Provided no Event of Default then exists, any
surplus that remains out of the Proceeds held by Lender after payment of such
costs of Restoration shall be paid to Borrowers. Any surplus that remains out of
the Award received by Lender after payment of such costs of Restoration shall,
in the discretion of Lender, be retained by Lender and applied to payment of the
Debt or returned to Borrowers.

7.5    Condominium Documents. Notwithstanding anything to the contrary contained
in the foregoing Sections 7.2 through 7.4, to the extent the applicable
Condominium Documents require that all or any portion of any Proceeds or Awards
be paid to the applicable Condominium Board and that such Condominium Board hold
or otherwise control such Proceeds or Awards and complete a Restoration, then
the obligations of Borrowers to deliver (or cause to be delivered) Proceeds or
Awards to Lender and to complete such Restoration shall be deemed satisfied
provided that:  (i) such Borrower exercises its rights as owner of the Unit
(through voting, appointment of members or the Condominium Board and any rights
otherwise available to such Borrower under the applicable Condominium Documents)
to cause such Condominium Board to comply with its obligations regarding the
Restoration; (ii) such Borrower applies any Proceeds or Awards otherwise
received by it in accordance with this Article 7 and completes the Restoration
of any portions of the affected Property that the applicable Condominium Board
is not required to restore; and (iii) such Borrower complies with any
requirements applicable it as owner of the Unit under the applicable Condominium
Documents in order to enable Lender to obtain all rights to which mortgagees of
commercial units are entitled under such Condominium Documents with respect to
Proceeds and Awards and other matters described in this Article 7; provided,
however, that if the applicable Condominium Documents are hereafter terminated,
the provisions of this Section 7.5 shall automatically cease to be of any force
or effect. Nothing in this Section 7.5 shall preclude Borrowers’ payment
obligations (if any) under this Article 7.

8.    DEFAULTS

8.1    Events of Default. An “Event of Default” shall exist with respect to the
Loan if any of the following shall occur:
(a)    (1)     any regularly scheduled portion of the Debt is not paid when due,
or
(i)    Borrower shall fail to pay when due any payment required under Sections
3.3, 3.4, 3.5, 3.7 or 3.9 hereof; or
(ii)    any non-regularly scheduled payment is not paid within five (5) Business
Days after written demand by Lender.
(b)    any Real Property Taxes are not paid when due (unless, if such past due
Real Property Taxes are Real Estate Taxes and Lender is paying such Real Estate
Taxes pursuant to Section 3.3 hereof), subject to Borrowers’ right to contest
Real Property Taxes in accordance with Section 5.2 hereof; or
(c)    the Policies are not kept in full force and effect, or evidence of the
Policies being in full force and effect is not delivered to Lender as required
in Section 7.1.2;
(d)    a Transfer other than a Permitted Transfer occurs;
(e)    any certification, representation or warranty made by any Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished by any
Borrower or Guarantor in connection with any Loan Document, shall be false or
misleading in any material respect as of the date the certification,
representation or warranty was made; provided, however, that if such false or
misleading representation or warranty was not an intentional misrepresentation
or warranty and is susceptible of being cured, so long as such misrepresentation
does not have a Material Adverse Effect, Borrowers shall have the right to cure
the underlying facts or circumstances that cause the applicable representation
or warranty to have been false or misleading (as opposed to merely providing
notice to Lender of such facts or circumstances) within fifteen (15) Business
Days after the earlier of (i) written notice from Lender, and (ii) Borrowers’
knowledge of such false or misleading representation or warranty.
(f)    any Borrower or Guarantor shall make an assignment for the benefit of
creditors, or shall generally not be paying its debts as they become due;
(g)    a receiver, liquidator or trustee shall be appointed for any Borrower or
Guarantor; or any Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent; or any Bankruptcy Proceeding, or any other petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal, state or foreign law, shall be filed by or against, consented to, or
acquiesced in by, any Borrower or Guarantor, as the case may be; or any
proceeding for the dissolution or liquidation of any Borrower or Guarantor shall
be instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by such Borrower or Guarantor,
as the case may be, only upon the same not being discharged, stayed or dismissed
within sixty (60) days;
(h)    Borrower breaches any covenant contained in Sections 5.12.1(a) 5.15, 5.22
(other than with respect to non-material breaches the covenants with respect to
trade payables for which Borrower shall have fifteen (15) days to cure from the
date it has knowledge of such breach), 5.25, 5.27, or 5.28 hereof;
(i)    except as expressly permitted hereunder, the alteration, improvement,
demolition or removal of all or any portion of any of the Improvements by
Borrower without the prior written consent of Lender;
(j)    a breach of any representation set forth in Section 4.1(b) hereof or a
breach of any covenant set forth in Section 5.13 hereof (any such case, an “SPE
Breach”); provided, however, that an SPE Breach shall not constitute an Event of
Default if (A) it was unintentional, immaterial and non-recurring and (B) such
breach is curable, and Borrowers shall promptly cure the same within ten (10)
Business Days after having knowledge of the same, and (C) within fifteen (15)
calendar days of the request by Lender, Borrower causes its legal counsel
reasonably acceptable to Lender to render an updated or new substantive
non-consolidation opinion reasonably acceptable to Lender, taking into account
the SPE Breach in question and any actions taken by Borrower, Sole Member,
Property Manager to cure the SPE Breach, and affirmatively concluding that such
SPE Breach, after given effect to such curative actions, shall not amend in an
adverse manner, impair, or negate the opinions rendered in the substantive
non-consolidation opinion most recently delivered to Lender, which opinion shall
be acceptable to Lender in its reasonable discretion;
(k)    an Event of Default as defined or described elsewhere in this Agreement
or in any other Loan Document occurs; or any other event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
or to permit Lender to accelerate the maturity of any portion of the Debt;
(l)    any Loan Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or satisfaction in full
of the Debt, ceases to be in full force and effect; or any Borrower or Guarantor
or any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Borrower or Guarantor denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document;
(m)    except to the extent expressly permitted by the terms of this Agreement
or any other Loan Document, Lender shall fail to have an enforceable, perfected,
first priority security interest in the Mortgage;
(n)    a default occurs under any term, covenant or provision set forth herein
or in any other Loan Document which specifically contains a notice requirement
or grace period and such notice has been given and such grace period has
expired;
(o)    any of the assumptions contained in any substantive non-consolidation
opinion, delivered to Lender by Borrowers’ counsel in connection with the Loan
or otherwise hereunder, were not true and correct as of the date of such opinion
or thereafter became untrue or incorrect; provided, however, that no Event of
Default shall be deemed to have occurred if (i) such untruth was inadvertent,
immaterial and non-recurring, (ii) such untruth is curable, and Borrowers shall
promptly cure the same within ten (10) Business Days after having knowledge of
the same, and (iii) within fifteen (15) calendar days after having knowledge
thereof, Borrower causes its counsel to deliver a revised or updated substantive
non-consolidation opinion to the effect that the failure of such factual
assumption to be true shall not amend in an adverse manner, impair, negate or
impair or qualify the opinions rendered in the substantive non-consolidation
opinion most recently delivered to Lender, which opinion shall be acceptable to
Lender in its reasonable discretion; or
(p)    a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten (10) days after notice to Borrowers (and Guarantor,
if applicable) from Lender, in the case of any default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other default; provided, however, that if such non-monetary
default is susceptible of cure but cannot reasonably be cured within such thirty
(30)-day period, and Borrowers (or Guarantor, if applicable) shall have
commenced to cure such default within such thirty (30)-day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30)-day
period shall be extended for an additional period of time as is reasonably
necessary for Borrowers (or Guarantor, if applicable) in the exercise of due
diligence to cure such default, such additional period not to exceed one hundred
twenty (120) days.

8.2    Remedies.

8.2.1    Acceleration. During the continuance of an Event of Default (other than
an Event of Default described in paragraph (f) or (g) of Section 8.1 above) and
at any time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand (and each Borrower hereby
expressly waives any such notice or demand), that Lender deems advisable to
protect and enforce its rights against any or all Borrowers and in and to the
Properties; including declaring the Debt to be immediately due and payable
(including unpaid interest), Default Rate interest, Late Payment Charges, Yield
Maintenance Premium and any other amounts owing by Borrowers), without notice or
demand; and upon any Event of Default described in paragraph (f) or (g) of
Section 8.1 above, the Debt (including unpaid interest, Default Rate interest,
Late Payment Charges, Yield Maintenance Premium and any other amounts owing by
Borrowers) shall immediately and automatically become due and payable, without
notice or demand, and each Borrower hereby expressly waives any such notice or
demand, anything contained in any Loan Document to the contrary notwithstanding.

8.2.2    Remedies Cumulative. Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrowers under the Loan Documents or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared, or be automatically, due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in the Loan Documents. Without limiting the generality of the
foregoing, each Borrower agrees that if an Event of Default is continuing,
(i) to the extent permitted by applicable law, Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties,
the Mortgage has been foreclosed, the Properties have been sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full. To
the extent permitted by applicable law, nothing contained in any Loan Document
shall be construed as requiring Lender to resort to any particular Property or
any portion of any Property for the satisfaction of any of the Debt in
preference or priority to any other portion, and Lender may seek satisfaction
out of all or less than all of the Properties or any part of any Property, in
its discretion.

8.2.3    Severance.
(a)    During the continuance of an Event of Default, Lender shall have the
right from time to time to partially foreclose any Mortgage in any manner and
for any amounts secured by any Mortgage then due and payable as determined by
Lender in its sole discretion, including the following circumstances: (i) in the
event any Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
any Mortgage to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose any Mortgage to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Properties shall remain subject to the Mortgage to secure payment of the
sums secured by the Mortgage and not previously recovered.
(b)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, mortgages and other security documents in such
denominations and priorities of payment and liens as Lender shall determine in
its sole discretion for purposes of evidencing and enforcing its rights and
remedies provided hereunder that in no event shall Borrowers obligations be
increased or Borrowers’ rights decreased in connection therewith. Each Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Each
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such severance, each
Borrower ratifying all that such attorney shall do by virtue thereof.

8.2.4    Delay. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of any Mortgage to the extent necessary
to foreclose on all or any portion of any Property, the Rents, the Cash
Management Accounts or any other collateral.

8.2.5    Lender’s Right to Perform. If any Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrowers’ receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrowers to Lender within five (5) Business Days
after demand and if not paid shall be added to the Debt (and to the extent
permitted under applicable laws, secured by the Mortgage and other Loan
Documents) and shall bear interest thereafter at the Default Rate from the date
such sums are due. Notwithstanding the foregoing, Lender shall have no
obligation to send notice to any Borrower of any such failure.

9.    SPECIAL PROVISIONS

9.1    Sale of Mortgage and Securitization. Subject to Section 9.4 hereof and
the limitations set forth in Section 9.3 hereof:
(a)    Lender shall have the right (i) to sell, assign, syndicate or otherwise
transfer the Loan or any portion thereof as a whole loan, (ii) to sell
participation interests in the Loan, or (iii) to securitize the Loan or any
portion thereof in a single asset securitization or a pooled loan
securitization. (The transactions referred to in clauses (i), (ii) and (iii) are
each hereinafter referred to as a “Secondary Market Transaction” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization”. Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”).
At Lender’s election, each note and/or component comprising the Loan may be
subject to one or more Secondary Market Transactions.
(b)    If requested by Lender, Borrowers shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be required in
the marketplace, by prospective investors, the Rating Agencies, applicable Legal
Requirements and/or otherwise in the marketplace in connection with any
Secondary Market Transactions (provided same shall not increase Borrower’s
obligations or decrease Borrowers’ rights), including to:
(i)    (A) provide updated financial and other information with respect to the
Properties, the business operated at the Properties, Borrowers and Property
Manager, including the information set forth on Schedule 8 attached hereto,
(B) provide updated budgets and rent rolls (including itemized percentage of
floor area occupied and percentage of aggregate base rent for each tenant)
relating to the Properties, and (C) provide updated appraisals, market studies,
environmental reports (Phase Is and, if appropriate, Phase IIs), property
condition reports and other due diligence investigations of the Properties
(collectively, the “Updated Information”), together, if customary, with
appropriate verification of the Updated Information through letters of auditors
or opinions of counsel acceptable to the Rating Agencies and reasonably
acceptable to Lender;
(ii)    provide opinions of counsel, which may be relied upon by Lender, the
trustee in any Securitization, underwriters, NRSROs and their respective
counsel, agents and representatives, as to non-consolidation or any other
opinion customary for borrowers to deliver in Secondary Market Transactions with
respect to the Properties, the Loan Documents, and Borrowers and their
Affiliates, which counsel and opinions shall be reasonably satisfactory to
Lender and the Rating Agencies; and
(iii)    provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrowers alone or Borrowers and one or more
Affiliates of any Borrower (including any guarantor or other Person that is
directly or indirectly committed by contract or otherwise to make payments on
all or a part of the Loan) collectively, or the Properties alone or the
Properties and Related Properties collectively, will be a Significant Obligor,
Borrowers shall furnish to Lender upon request the following financial
information:
(i)    if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Properties and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or
(ii)    if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Properties for the three most recent Fiscal Years and applicable interim
periods, meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender
determines that the Properties are the Significant Obligor and the Properties
(other than properties that are hotels, nursing homes, or other properties that
would be deemed to constitute a business and not real estate under Regulation
S-X or other legal requirements) were acquired from an unaffiliated third party
and the other conditions set forth in Rule 3-14 of Regulation S-X have been met,
the financial statements required by Rule 3-14 of Regulation S-X)).
(d)    Further, if requested by Lender, Borrowers shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any tenant of any Property if, in connection with a Securitization, Lender
expects there to be, as of the cut-off date for such Securitization, a
concentration with respect to such tenant or group of Affiliated tenants within
all of the mortgage loans included or expected to be included in the
Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor. Borrowers shall furnish to Lender, in
connection with the preparation of the Disclosure Documents and on an ongoing
basis, financial data and/or financial statements with respect to such tenants
meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (x) filings pursuant to the Exchange Act in
connection with or relating to the Securitization (an “Exchange Act Filing”) are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(e)    If Lender determines that Borrowers alone or Borrowers and one or more
Affiliates of any Borrower collectively, or the Properties alone or the
Properties and Related Properties collectively, are a Significant Obligor, then
Borrowers shall furnish to Lender, on an ongoing basis, selected financial data
or financial statements meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) Exchange Act Filings are
required to be made under applicable Legal Requirements or (y) comparable
information is required to otherwise be “available” to holders of the Securities
under Regulation AB or applicable Legal Requirements.
(f)    Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:
(i)    with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, within ten (10) Business Days
after notice from Lender to the extent such information is in Borrower’s
possession (or can reasonably be obtained by a Borrower or Sponsor at no
additional cost other than de minimis costs); and
(ii)    with respect to ongoing information required under Section 9.1(d) and
(e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrowers and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrowers.
(g)    If requested by Lender, Borrowers shall provide Lender, promptly, and in
any event within five (5) Business Days following Lender’s request therefor,
with any other or additional financial statements, or financial, statistical or
operating information, as Lender shall reasonably determine to be required
pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation AB, or
any amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
Lender.
(h)    If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, Borrowers shall provide Lender, promptly upon request, a list
of tenants of the Properties (including all affiliates of such tenants) that in
the aggregate (1) occupy 10% or more (but less than 20%) of the total floor area
of the improvements or represent 10% or more (but less than 20%) of aggregate
base rent, and (2) occupy 20% or more of the total floor area of the
improvements or represent 20% or more of aggregate base.
(i)    All financial statements provided by Borrowers pursuant to this
Section 9.1(c), (d), (e) or (f) shall be prepared in accordance with GAAP (or a
tax basis of accounting consistently applied), and shall meet the requirements
of Regulation S-K or Regulation S-X, as applicable, Regulation AB, and other
applicable Legal Requirements. All financial statements relating to a Fiscal
Year shall be audited by independent accountants in accordance with generally
accepted auditing standards, Regulation S-X or Regulation S-K, as applicable,
Regulation AB, and all other applicable Legal Requirements, shall be accompanied
by the manually executed report of the independent accountants thereon, which
report shall meet the requirements of Regulation S-K or Regulation S-X, as
applicable, Regulation AB, and all other applicable Legal Requirements, and
shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing (or comparable information is required to
otherwise be available to holders of the Securities under Regulation AB or
applicable Legal Requirements), all of which shall be provided at the same time
as the related financial statements are required to be provided. All other
financial statements shall be certified by the chief financial officer of each
Borrower, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this paragraph.

9.2    Securitization Indemnification.
(a)    Borrowers understand that information provided to Lender by Borrowers and
their agents, counsel and representatives may be included in preliminary and
final disclosure documents in connection with any Secondary Market Transaction,
including a Securitization, including an offering circular, a prospectus,
prospectus supplement, private placement memorandum or other offering document
(each, a “Disclosure Document”) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and may be made available to investors or
prospective investors in the Securities, investment banking firms, NRSROs,
accounting firms, law firms and other third-party advisory and service providers
relating to any Secondary Market Transaction, including a Securitization.
Borrowers also understand that the findings and conclusions of any third-party
due diligence report obtained by Lender, the Issuer or the Securitization
placement agent or underwriter may be made publicly available if required, and
in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any
rules promulgated thereunder.
(b)    Borrowers hereby agree to indemnify SG (whether or not it is Lender), any
Affiliate of SG that has filed any registration statement relating to the
Securitization or has acted as the sponsor or depositor in connection with the
Securitization, any Affiliate of SG that acts as an underwriter, placement agent
or initial purchaser of Securities issued in the Securitization, Lender (and for
purposes of this Section 9.2, Lender shall include its officers and directors),
each Person who controls SG within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act and each partner, participant,
shareholder, member, managing member, agent, representative, counsel, officer,
director, trustee and employee of each of the foregoing (collectively, the “SG
Group”), the issuer of the Securities (the “Issuer” and for purposes of this
Section 9.2, Issuer shall include its officers, director and each Person who
controls the Issuer within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and any placement agent or underwriter with
respect to the Securitization, each of their respective officers and directors
and each Person who controls the placement agent or underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the SG Group, the
Issuer or the Underwriter Group may become subject insofar as the Liabilities
arise out of, or are based upon:
(i)    any untrue statement of any material fact contained in the information
provided to Lender by Borrowers and their agents, counsel and representatives;
(ii)    the omission to state therein a material fact required to be stated in
such information or necessary in order to make the statements in such
information, in light of the circumstances under which they were made, not
misleading; or
(iii)    a breach of the representations and warranties made by Borrowers in
Section 4.8 of this Agreement.
Borrowers also agree to reimburse Lender, the SG Group, the Issuer and/or the
Underwriter Group for any legal or other reasonable out-of-pocket expenses
reasonably incurred by Lender, the SG Group, the Issuer and/or the Underwriter
Group in connection with investigating or defending the Liabilities. Borrowers’
liability under this paragraph will be limited to Liability that arises out of,
or is based upon, an untrue statement or omission made in reliance upon, and in
conformity with, information furnished to Lender by or on behalf of Borrowers in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Properties.
This indemnification provision will be in addition to any liability which
Borrowers may otherwise have.
(c)    In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrowers agree
to (i) indemnify Lender, the SG Group, the Issuer and the Underwriter Group for
Liabilities to which Lender, the SG Group, the Issuer and/or the Underwriter
Group may become subject insofar as the Liabilities arise out of, or are based
upon, an untrue statement or omission made in reliance upon, and in conformity
with, information furnished to Lender by or on behalf of Borrowers in connection
with the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including financial statements of Borrower,
operating statements and rent rolls with respect to the Properties, and
(ii) reimburse Lender, the SG Group, the Issuer and/or the Underwriter Group for
any reasonable out-of-pocket legal or other expenses reasonably incurred by
Lender, the SG Group, the Issuer and/or the Underwriter Group in connection with
defending or investigating the Liabilities.
(d)    Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party. Without the prior written consent of the relevant indemnified party
(which consent shall not be unreasonably withheld or delayed), no indemnifying
party shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any indemnified party is
an actual or potential party to such claim, action, suit or proceeding) unless
the indemnifying party shall have given the relevant indemnified party
reasonable prior written notice thereof and shall have obtained an unconditional
release of each indemnified party hereunder from all liability arising out of
such claim, action, suit or proceedings.
(e)    In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in Section 9.2(b) or (c) is for
any reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrowers’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrowers hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.
(f)    The liabilities and obligations of both Borrowers and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

9.3    Severance of Loan. Subject to Section 9.4 below, Lender, without in any
way limiting Lender’s other rights hereunder, in its sole and absolute
discretion, shall have the right, at any time (whether prior to, in connection
with, or after any Secondary Market Transaction), with respect to all or any
portion of the Loan, to modify, split and/or sever all or any portion of the
Loan as hereinafter provided. Without limiting the foregoing, Lender may
(i) cause the Note and the Mortgage to be split into a first and second mortgage
loan, (ii) create one or more senior and subordinate notes (i.e., an A/B or
A/B/C structure), (iii) create multiple components of the Note or Notes (and
allocate or reallocate the principal balance of the Loan among such components),
(iv) otherwise sever the Loan into two (2) or more loans secured by mortgages
and by a pledge of partnership or membership interests (directly or indirectly)
in any Borrower (i.e., a senior loan/mezzanine loan structure), in each such
case described in clauses (i) through (iv) above, in whatever proportion and
whatever priority Lender determines, and (v) modify the Loan Documents with
respect to the newly created Notes or components of the Note or Notes such that
the pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum rating
levels for the Loan. Notwithstanding the foregoing, no such amendment described
above shall (i) modify or amend any material economic term of the Loan, or
(ii) materially increase the obligations, or decrease the rights, of any
Borrower or Guarantor under the Loan Documents; provided, however, in each such
instance the outstanding principal balance of all the Notes evidencing the Loan
(or components of such Notes) after the effective date of such modification
equals the outstanding principal balance of the Loan immediately prior to such
modification and the weighted average of the interest rates for all such Notes
(or components of such Notes) after the effective date of such modification
equals the interest rate of the original Note immediately prior to such
modification. In the event of a Casualty or Condemnation where the Proceeds or
Award, as the case may be, are not made available for Restoration in accordance
with this Agreement, such Proceeds or Award, as the case may be, may be applied
to the Notes (or components thereof) in sequential order (and Borrowers’
acknowledge that such application may increase the weighted average interest
rates of the Notes). In addition, upon an Event of Default, payments may be
applied by Lender among the Notes (or components thereof) in such order and
proportion as Lender may elect (and Borrowers’ acknowledge that such application
may increase the weighted average interest rates of the Notes). If requested by
Lender, Borrowers (and Borrowers’ constituent members, if applicable, and
Guarantor) shall execute within ten (10) Business Days after such request, such
documentation as Lender may reasonably request to evidence and/or effectuate any
such modification or severance. At Lender’s election, each note comprising the
Loan may be subject to one or more Securitizations. Lender shall have the right
to modify the Note and/or Notes and any components in accordance with this
Section 9.3 and, provided that such modification shall comply with the terms of
this Section 9.3, it shall become immediately effective.

9.4    Costs and Expenses. Notwithstanding anything to the contrary contained in
this Article 9, Borrowers shall not be required to incur any costs or expenses
(other than to a de minimis extent) in the performance of its obligations under
Sections 9.1, 9.2 (excluding the indemnity obligations set forth therein) or
Section 9.3 above.

10.    MISCELLANEOUS

10.1    Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of any Borrower to perform and observe the
obligations contained in the Loan Documents by any action or proceeding wherein
a money judgment shall be sought against such Borrower its direct or indirect
partners, members, beneficiaries, principals, trustees, owners, shareholders,
officers, directors and employees (other than Guarantor under the Guaranty),
except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest and rights under the Loan Documents, or in
all or any of the Properties, the Rents or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against a Borrower only to the extent of such Borrower’s interest in
the Properties, in the Rents and in any other collateral given to Lender, and
Lender shall not sue for, seek or demand any deficiency judgment against a
Borrower in any such action or proceeding under or by reason of or under or in
connection with any Loan Document. The provisions of this Section 10.1 shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by any Loan Document; (ii) impair the right of Lender to
name one or more Borrowers as a party defendant in any action or suit for
foreclosure and sale under any Mortgage; (iii) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignments of Leases and Rents;
(vi) constitute a prohibition against Lender to commence any other appropriate
action or proceeding in order for Lender to fully realize the security granted
by any Mortgage or to exercise its remedies against all or any of the
Properties; or (vii) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrowers, by money judgment or otherwise, to the
extent of any actual out-of-pocket loss, damage, cost, expense, liability, claim
or other obligation reasonably incurred by Lender (including attorneys’ fees and
costs reasonably incurred but in all events excluding any consequential,
punitive and special exemplary damages) arising out of or in connection with the
following (all such liability and obligation of Borrower for any or all of the
following being referred to herein as “Borrowers’ Recourse Liabilities”):
(a)    fraud, willful misconduct, intentional misrepresentation or intentional
failure to disclose a material fact by or on behalf of any Borrower, Guarantor
or any Affiliate of Borrower or Guarantor, or any of their respective agents or
representatives in connection with the Loan (which acted at the direction or
specific knowledge of senior executive personnel of Borrower or Guarantor),
including by reason of any claim under the Racketeer Influenced and Corrupt
Organizations Act (RICO);
(b)    the forfeiture by any Borrower of any of the Properties, or any portion
thereof, because of the conduct of criminal activity by any Borrower or
Guarantor or any of their respective agents or representatives in connection
therewith;
(c)    intentional physical waste of any Property or any portion thereof (it
being agreed that intentional physical waste shall include any Borrower’s
inaction (e.g., the failure to maintain the Property)), or after an Event of
Default the removal or disposal of any portion of any Property; provided that,
there shall be no recourse liability under this clause (iii) unless sufficient
cash (A) is available from Property income on a current basis to prevent such
physical waste (and made available to Borrower by Lender out of a reserve
account or otherwise) and not so used by any Borrower to prevent such physical
waste, or (B) is otherwise made available from a disbursement by Lender to any
Borrower or out of funds in a reserve account then held by Lender in an amount
sufficient to prevent such physical waste and not so used by Borrower to prevent
such physical waste;
(d)    any Proceeds paid by reason of any Insured Casualty or any Award received
in connection with a Condemnation or other sums or payments attributable to any
Property not applied in accordance with the provisions of the Loan Documents
(except to the extent that the applicable Borrower did not have the legal right,
because of a bankruptcy, receivership or similar judicial proceeding, to direct
disbursement of such sums or payments);
(e)    all Rents of any Property received or collected by or on behalf of any
Borrower after an Event of Default and not applied to payment of Principal and
interest due under the Note, and to the payment of actual and reasonable
operating expenses of such Property, as they become due or payable (except to
the extent that such application of such funds is prevented by bankruptcy,
receivership, or similar judicial proceeding in which such Borrower is legally
prevented from directing the disbursement of such sums);
(f)    misappropriation or conversion by or on behalf of any Borrower (including
failure to turn over to Lender on demand following an Event of Default) of any
gross revenues (including Rents, advance deposits, any other deposits, rents
collected in advance, funds held by Borrowers for the benefit of another party
and Lease Termination Payments, unless prohibited by law);
(g)    the failure to pay Real Property Taxes but only to the extent sufficient
cash is available from Property income on a current basis to enable it to pay
such Real Property Taxes (and made available to Borrowers by Lender), provided
Borrowers shall not be liable to the extent funds to pay such amounts are
available in the Tax and Insurance Subaccount and Lender failed to pay same;
(h)    the breach of any representation, warranty, covenant or indemnification
in any Loan Document concerning Environmental Laws or Hazardous Substances,
including Section 4.21 hereof and Section 5.8 hereof, and clauses (viii) through
(xi) of Section 5.30 hereof;
(i)    the failure to pay charges for labor or materials or other charges that
can create Liens on any portion of any of the Properties, but only to the extent
sufficient cash is available from Property income on a current basis to enable
it to pay such charges (and made available to Borrowers by Lender from a reserve
account or otherwise);
(j)    any security deposits, advance deposits or any other deposits collected
with respect to any of the Properties which are not delivered to Lender in
accordance with the provisions of the Loan Documents unless applied to sums due
under the applicable Lease (in accordance with the terms of the applicable
Lease) or prohibited by law;
(k)    failure to obtain and maintain the fully paid for Policies in accordance
with Section 7.1.1 hereof, but only to the extent such failure is the result of
non-payment of insurance premiums and sufficient cash is available from Property
income on a current basis to enable it to pay such insurance premiums (and made
available to Borrower by Lender from a reserve account or otherwise);
(l)    Borrower’s indemnification of Lender set forth in Section 9.2 of the Loan
Agreement;
(m)    an Event of Default described in Section 8.1(d) hereof which does not
constitute a Springing Recourse Event shall have occurred;
(n)    a breach of any of the representations set forth in the “Recycled SPE
Certificate” delivered to Lender in connection with the Loan or a breach of the
representation set forth in Section 4.1(b) hereof or a breach in the covenants
set forth in Section 5.13 hereof; and/or
(o)    any retroactive revocation of the 421-a Tax Benefits with respect to the
Laurel Property for any period preceding the date of such revocation, which
revocation was the result of a Final Certificate of Eligibility not being issued
with respect to the Laurel Property and results in amounts that were not paid to
the DOF by the Laurel Borrower during such period on account of the 421-a Tax
Benefits then becoming due and payable to DOF on account of such revocation (it
being acknowledged that this Section 10.1(o) shall be deemed null and void upon
receipt of a Final Certificate of Eligibility).
Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt in
accordance with the Loan Documents, and (B) Lender’s agreement not to pursue
personal liability of Borrowers as set forth above SHALL BECOME NULL AND VOID
and shall be of no further force and effect, and the Debt shall be fully
recourse to Borrowers in the event that one or more of the following occurs
(each, a “Springing Recourse Event”):
(i)    an Event of Default described in Section 8.1(d) hereof shall have
occurred with respect to a Transfer (other than a Permitted Transfer): (i) by
Borrower of the fee interest in the Property (or the granting by Borrower of a
leasehold interest in all or substantially all of the Property without Lender’s
consent pursuant to one or multiple related Leases) or (ii) by a direct or
indirect equity owner in Borrower of any equity interest (direct or indirect) in
Borrower (including by granting a pledge secured by any equity interest (direct
or indirect) in any Borrower unless the Transfer effectuated by the foreclosure
of any such pledge or other security interest would be a Permitted Transfer);
(ii)    or (iii) that results in a change of Control of any Borrower, in each
such case, in violation of this Agreement;
(iii)    a breach of any of the representations set forth in the “Recycled SPE
Certificate” delivered to Lender in connection with the Loan or a breach of the
representation set forth in Section 4.1(b) hereof or a breach in the covenants
set forth in Section 5.13 hereof, provided, however, the foregoing recourse
shall only be triggered if in connection with a pending bankruptcy proceeding a
court of competent jurisdiction has ordered the substantive consolidation of the
assets and liabilities of any Borrower with any other Person and, if such court
issues a judicial opinion in support of its ruling, such breach is cited by the
court as a factor in such substantive consolidation (it being agreed that (a) if
no such judicial opinion is issued in support of its ruling to order the
substantive consolidation of the assets and liabilities of any Borrower with any
other Person, then the foregoing recourse shall nonetheless be triggered and (b)
if the court issues a judicial opinion in support of its ruling to order the
substantive consolidation of the assets and liabilities of any Borrower with any
other Person and such breach is not cited as a factor in such substantive
consolidation, then the foregoing recourse shall not be triggered);
(iv)    any Borrower files a voluntary petition under the Bankruptcy Code or
files a petition for bankruptcy, reorganization or similar proceeding pursuant
to any other Federal or state bankruptcy, insolvency or similar law;
(v)    any Borrower is substantively consolidated with any other Person; unless
such consolidation was involuntary and not consented to by any Borrower, or
Guarantor or any Affiliate thereof;
(vi)    the filing of an involuntary petition against any Borrower under the
Bankruptcy Code or an involuntary petition for bankruptcy, reorganization or
similar proceeding pursuant to any other Federal or state bankruptcy, insolvency
or similar law by any other Person in which (x) such Borrower or any Affiliate,
officer, director or representative which, directly or indirectly, Controls such
Borrower colludes with or otherwise assists such Person, and/or (y) any Borrower
or any Affiliate, officer, director or representative which, directly or
indirectly, Controls any Borrower solicits or causes to be solicited petitioning
creditors for any involuntary petition against any Borrower by any Person;
(vii)    any Borrower or any Affiliate, officer, director or representative
which, directly or indirectly, Controls any Borrower files an answer consenting
to, or otherwise acquiescing in, or joining in, any involuntary petition filed
against it by any other Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law provided that neither Borrowers nor Guarantor
shall have liability under this clause in connection with the delivery of
financial statements or any other filing required to be delivered pursuant to a
subpoena or any order entered in a bankruptcy proceeding or required under
applicable law or in connection with any such petition made by any Person which
is not an Affiliate of a Borrower;
(viii)    any Borrower or any Affiliate, officer, director or representative
which, directly or indirectly, Controls Borrower consents to, or acquiesces in,
or joins in, an application for the appointment of a custodian, receiver,
liquidator, trustee or examiner for Borrower or any portion of the Property
provided that neither Borrowers nor Guarantor shall have liability under this
clause in connection with the delivery of financial statements or any other
filing required to be delivered pursuant to a subpoena or any order entered in a
bankruptcy proceeding or required under applicable law in connection with any
such petition made by any Person which is not an Affiliate of a Borrower;
(ix)    any Borrower makes an assignment for the benefit of creditors or admits,
in writing or in any legal proceeding, its insolvency or inability to pay its
debts as they become due provided that neither Borrowers nor Guarantor shall
have liability under this clause in connection with the delivery of accurate
financial statements or any other accurate filing required to be delivered
pursuant to a subpoena or any order entered in a bankruptcy proceeding or in
connection with any such petition made by any Person which is not an Affiliate
of a Borrower; and/or
(x)    if Guarantor, any Borrower or any Affiliate of any of the foregoing, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Lender under or in connection with the Note, the
Mortgage or any other Loan Document, seeks a defense, judicial intervention or
injunctive or other equitable relief of any kind in bad faith or in bad faith
asserts in a pleading filed in connection with a judicial proceeding any defense
against Lender or any right in connection with any security for the Loan.

10.2    Brokers and Financial Advisors.
(a)    Each Borrower hereby represents that it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the Loan whose fees shall be paid by Borrowers pursuant to a
separate agreement. Borrowers shall indemnify and hold Lender harmless from and
against any and all out-of-pocket claims, liabilities, costs and expenses
(including out-of-pocket attorneys’ fees, whether incurred in connection with
enforcing this indemnity or defending claims of third parties) of any kind in
any way relating to or arising from a claim by any Person (including Broker)
that such Person acted on behalf of Borrowers in connection with the
transactions contemplated herein. The provisions of this Section 10.2 shall
survive the expiration and termination of this Agreement and the repayment of
the Debt.

10.3    Retention of Servicer. Lender reserves the right to retain Servicer to
act as its agent hereunder with such powers as are specifically delegated to
Servicer by Lender, whether pursuant to the terms of this Agreement, any Pooling
and Servicing Agreement, the Deposit Account Agreement or otherwise, together
with such other powers as are reasonably incidental thereto. Borrowers shall pay
any customary fees and expenses of Servicer (i) in connection with a release of
any Property (or any portion thereof), (ii) once the Loan becomes “specially
serviced” under the terms of the Pooling and Servicing Agreement, (iii) in
connection with an assumption or modification of the Loan, (iv) in connection
with the enforcement of the Loan Documents or (v) in connection with any other
action or approval taken by Servicer hereunder on behalf of Lender, (which shall
not include ongoing regular servicing fees relating to the day-to-day servicing
of the Loan, for which Borrowers shall not be charged).

10.4    Survival; Successors and Assigns. This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as any of the Debt is unpaid or such longer period if
expressly set forth in this Agreement. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All of Borrowers’
covenants and agreements in this Agreement shall inure to the benefit of the
respective legal representatives, successors and assigns of Lender.

10.5    Lender’s Discretion; Rating Agency Review Waiver.
(a)    Whenever pursuant to this Agreement or any other Loan Document, Lender
exercises any right given to it to approve or disapprove, or consent or withhold
consent, or any arrangement or term is to be satisfactory to Lender or is to be
in Lender’s discretion, the decision of Lender to approve or disapprove, to
consent or withhold consent, or to decide whether arrangements or terms are
satisfactory or not satisfactory, or acceptable or unacceptable or in Lender’s
discretion shall (except as is otherwise specifically herein provided) be in the
sole and absolute but good faith discretion of Lender and shall be final and
conclusive. Additionally, whenever in this Agreement or any other Loan Document,
Lender exercises any right given to it to approve or disapprove, or consent or
withhold consent, or any arrangement or term is to be satisfactory to Lender in
Lender’s reasonable discretion, or Lender agrees to not withhold, condition or
delay its consent, the decision of Lender to approve or disapprove, to consent,
condition, delay or withhold consent, or to decide whether arrangements or terms
are satisfactory or not satisfactory, or acceptable or unacceptable or in
Lender’s discretion shall (except as is otherwise specifically herein provided)
be in the sole and absolute discretion of Lender while an Event of Default is
continuing unless otherwise specifically herein provided.
(b)    Whenever, pursuant to this Agreement or any other Loan Documents, a
Rating Comfort Letter is required from each applicable Rating Agency, in the
event that any applicable Rating Agency “declines review”, “waives review” or
otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Comfort Letter will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Comfort Letter requirement with respect to such Rating Agency shall be deemed to
be satisfied with respect to such matter. It is expressly agreed and understood,
however, that receipt of a Review Waiver (i) from any one Rating Agency shall
not be binding or apply with respect to any other Rating Agency and (ii) with
respect to one matter shall not apply or be deemed to apply to any subsequent
matter for which Rating Comfort Letter is required.
(c)    Prior to a Securitization or in the event that there is a Review Waiver,
if Lender does not have a separate and independent approval right with respect
to the matter in question, then the term Rating Comfort Letter shall be deemed
instead to require the prior written consent of Lender.

10.6    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED ACCORDING TO,
THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, THE LAW OF
THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY
OF ALL LOAN DOCUMENTS AND THE DEBT. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND EACH BORROWER WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER
AGREES THAT SERVICE OF PROCESS UPON SUCH BORROWER AT THE ADDRESS FOR SUCH
BORROWER SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED
TO SUCH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER (i) SHALL GIVE PROMPT NOTICE
TO LENDER OF ANY CHANGE IN THE ADDRESS FOR SUCH BORROWER SET FORTH HEREIN,
(ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY DESIGNATE
AN AUTHORIZED AGENT IF SUCH BORROWER CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK. NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE THE RIGHT TO INSTITUTE
ANY LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT OR FORECLOSURE OF ANY
LIEN ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR STATE COURT IN ANY
JURISDICTION(S) THAT LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE DISCRETION, AND
EACH BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.

10.7    Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in a writing signed by
the party or parties against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on, any Borrower shall entitle any Borrower to any other or future notice
or demand in the same, similar or other circumstances. Neither any failure nor
any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, or under any other Loan Document, shall operate as or
constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under any Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under the Loan Documents, or to declare an
Event of Default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.

10.8    Trial by Jury. EACH BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER.

10.9    Headings/Schedules. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose. The
Schedules attached hereto, are hereby incorporated by reference as a part of
this Agreement with the same force and effect as if set forth in the body
hereof.

10.10    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.11    Preferences. During the continuance of an Event of Default, Lender
shall have the continuing and exclusive right to apply or reverse and reapply
any and all payments by Borrowers to any portion of the Debt. To the extent
Borrowers make a payment to Lender, or Lender receives proceeds of any
collateral, which is in whole or part subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state, or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Debt or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender. This provision shall survive the expiration or termination
of this Agreement and the repayment of the Debt.

10.12    Waiver of Notice. No Borrower shall be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to such Borrower and except with respect to matters
for which such Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Each Borrower hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
no Loan Document specifically and expressly requires the giving of notice by
Lender to such Borrower.

10.13    Remedies of Borrower. If a claim or adjudication is made that Lender or
any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrowers agree that, other than arising from Lender’s willful
misconduct, illegal acts or gross negligence, neither Lender nor its agents,
including Servicer, shall be liable for any monetary damages, and Borrowers’
sole remedy shall be to commence an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.
Each Borrower specifically waives any claim against Lender and its agents,
including Servicer, with respect to actions taken by Lender or its agents on
Borrowers’ behalf. To the fullest extent permitted by applicable law, Borrowers
shall not assert, and hereby waive, any claim against Lender, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Loan,
or the use of the proceeds thereof.

10.14    Prior Agreements. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

10.15    Offsets, Counterclaims and Defenses. Each Borrower hereby waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against one or more Borrowers by Lender or its
agents, including Servicer, or otherwise offset any obligations to make payments
required under the Loan Documents. Any assignee of Lender’s interest in and to
the Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which one or more Borrowers may otherwise have against
any assignor of such documents, and no such offset, counterclaim or defense
shall be interposed or asserted by one or more Borrowers in any action or
proceeding brought by any such assignee upon such documents, and any such right
to interpose or assert any such offset, counterclaim or defense in any such
action or proceeding is hereby expressly waived by Borrowers.

10.16    Publicity. All news releases, publicity or advertising by any Borrower
or its Affiliates through any media intended to reach the general public, which
refers to the Loan Documents, the Loan, Lender or any of Lender’s Affiliates, a
Loan purchaser, Servicer or the trustee in a Secondary Market Transaction, shall
be subject to the prior written approval of Lender. Lender shall have the right
to issue any of the foregoing without any Borrower’s approval.

10.17    No Usury. Borrowers and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 10.17 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrowers results in Borrowers having paid any interest in excess of that
permitted by applicable law, then it is Borrowers’ and Lender’s express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrowers), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate from time to time in effect and applicable to the
Debt for so long as the Debt is outstanding. Notwithstanding anything to the
contrary contained in any Loan Document, it is not the intention of Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

10.18    Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that each is represented by separate counsel in connection with the
negotiation, drafting, execution and delivery of the Loan Documents and that the
Loan Documents shall not be subject to the principle of construing their meaning
against the party that drafted them. Borrowers acknowledge that, with respect to
the Loan, Borrowers shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrowers, and Borrowers hereby
irrevocably waive the right to raise any defense or take any action on the basis
of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrowers acknowledge that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrowers or its
Affiliates.

10.19    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrowers and Lender intend that the relationships created under the Loan
Documents be solely that of borrower and lender. Nothing herein or therein is
intended to create a joint venture, partnership, fiduciary, advisor,
tenancy-in-common or joint tenancy relationship between Borrowers and Lender (or
any of Lender’s Affiliates) nor to grant Lender (or any of Lender’s Affiliates)
any interest in any of the Properties other than that of mortgagee, beneficiary
or lender.
(b)    The Loan Documents are solely for the benefit of Lender and Borrowers and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than Lender and Borrowers any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

10.20    Yield Maintenance Premium. Borrowers acknowledge that (a) Lender is
making the Loan in consideration of the receipt by Lender of all interest and
other benefits intended to be conferred by the Loan Documents and (b) if
payments of Principal are made to Lender prior to the Stated Maturity Date, for
any reason whatsoever, whether voluntary, as a result of Lender’s acceleration
of the Loan after an Event of Default, by operation of law or otherwise, Lender
will not receive all such interest and other benefits and may, in addition,
incur costs. For these reasons, and to induce Lender to make the Loan, each
Borrower agrees that, except as expressly provided in Article 7 hereof, all
prepayments, if any, whether voluntary or involuntary, will be accompanied by
the Yield Maintenance Premium; provided, however, that the foregoing shall not
be deemed to imply that the Loan may be voluntarily prepaid in any manner or
under any circumstance other than as expressly set forth in this Agreement. Such
Yield Maintenance Premium shall be required whether payment is made by one or
more Borrowers, by a Person on behalf of one or more Borrowers, or by the
purchaser at any foreclosure sale, and may be included in any bid by Lender at
such sale. Each Borrower further acknowledges that (A) it is a knowledgeable
real estate developer and/or investor; (B) it fully understands the effect of
the provisions of this Section 10.20, as well as the other provisions of the
Loan Documents; (C) the making of the Loan by Lender at the Interest Rate and
other terms set forth in the Loan Documents are sufficient consideration for
Borrowers’ obligation to pay a Yield Maintenance Premium (if required); and
(D) Lender would not make the Loan on the terms set forth herein without the
inclusion of such provisions. Each Borrower also acknowledges that the
provisions of this Agreement limiting the right of prepayment and providing for
the payment of the Yield Maintenance Premium and other charges specified herein
were independently negotiated and bargained for, and constitute a specific
material part of the consideration given by Borrowers to Lender for the making
of the Loan except as expressly permitted hereunder.

10.21    Assignments and Participations. In addition to any other rights of
Lender hereunder, the Loan, the Note, the Loan Documents and/or Lender’s rights,
title, obligations and interests therein may be sold, assigned, participated or
otherwise transferred by Lender and any of its successors and assigns to any
Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person. Upon any assignment permitted hereunder, all references to Lender in
this Agreement and in any Loan Document shall be deemed to refer to such
assignee or successor in interest and such assignee or successor in interest
shall thereafter stand in the place of Lender in all respects. Except as
expressly permitted herein, Borrower may not assign its rights, title, interests
or obligations under this Agreement or under any of the Loan Documents.

10.22    Waiver of Marshalling of Assets. To the fullest extent permitted by
law, each Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of such Borrower, such Borrower’s members or
partners, as applicable, and others with interests in such Borrower, and of the
Property owned by such Borrower, and shall not assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property owned by such Borrower for
the collection of the Debt without any prior or different resort for collection,
or of the right of Lender to the payment of the Debt out of the net proceeds of
the Property in preference to every other claimant whatsoever.

10.23    Creation of Security Interest. Notwithstanding any other provision set
forth in this Agreement, the Note, the Mortgage or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgage and any other
Loan Document (including the advances owing to it) in favor of any Person,
including any central bank or Federal Reserve Bank in accordance with Regulation
A of the Board of Governors of the Federal Reserve System.

10.24    Cross Default; Cross Collateralization. Each Borrower acknowledges that
Lender has made the Loan to Borrowers upon the security of its collective
interest in the Properties and in reliance upon the aggregate of the Properties
taken together being of greater value as collateral security than the sum of the
Properties taken separately. Each Borrower agrees that the Mortgage encumbers
the Property owned by it and the Properties owned by each other Borrower and
each Property is cross-collateralized and cross-defaulted with each other
Property so that (i) an Event of Default with applicable to any Borrower or
Property shall give rise to remedies against all Borrowers and all Properties;
(ii) an Event of Default under the Note, this Agreement or any other Loan
Document shall constitute an Event of Default under the Mortgage; and (iii) the
Mortgage shall constitute single blanket lien on all of the Properties as
security for the Debt.

10.25    Contribution Among Borrowers. Notwithstanding that Borrowers are
jointly and severally liable to Lender for payment of the Loan, as among
Borrowers, each shall be liable only for such Borrower’s Allocated Amount (as
hereinafter defined) and, accordingly, each Borrower whose Property or other
assets are, from time to time, utilized to satisfy a portion of the Debt in
excess of such Borrower’s Allocated Loan Amount, shall be entitled, commencing
95 days after payment in full of the Debt, to contribution from each of the
other Borrowers pro-rata in accordance with their respective liabilities in
accordance with this Agreement. The “Allocated Amount” for each Borrower shall
equal the Allocated Loan Amount for the Property owned by such Borrower.

10.26    Joint and Several. Each Borrower shall be jointly and severally liable
for payment of the Debt and performance of all other obligations of Borrowers
(or any of them) under this Agreement or any other Loan Document.

10.27    Intentionally Omitted.



10.28    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
(a)    Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among the respective parties
thereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(b)    As used in this Section 10.28 the following terms have the following
meanings ascribed thereto: (i) “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution; (ii)“Bail-In
Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule;
(iii) “EEA Financial Institution” means (x) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority; (y) any entity established in an EEA Member
Country which is a parent of an institution described in clause (x) of this
definition, or (x) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (x) or (y)
of this definition and is subject to consolidated supervision with its parent;
(iv) “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway; (v) “EEA Resolution Authority” means any
public administrative authority or any person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution;
(vi) “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time; and (vii) “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule.

10.29    Set-Off. In addition to any rights and remedies of Lender provided by
this Agreement and by law, Lender shall have the right in its sole discretion,
without prior notice to any Borrower, any such notice being expressly waived by
each Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by any Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate thereof to or for the credit or the account of Borrowers. Lender
agrees promptly to notify Borrowers after any such set-off and application made
by Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.


24



--------------------------------------------------------------------------------






10.30    Negation of Implied Right to Cure Events of Default. Notwithstanding
anything contained in this Agreement or any of the other Loan Documents
providing that certain rights, remedies or privileges are only available to
Lender during the “continuance” of an Event of Default (or words of similar
import), Borrower expressly acknowledges and agrees that it does not have the
right to cure an Event of Default once the same has occurred under this
Agreement or any other Loan Document, in each case without the consent of
Lender, which consent may be withheld, delayed or denied by Lender in its
discretion.



10.31    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

10.32    Registered Obligations.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, the Note is, and any other promissory notes issued
under the Loan Documents shall be, registered as to both principal and any
stated interest.
(b)    If Lender sells a participation interest in the Loan, such Lender shall,
acting solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Department of Treasury regulations.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(c)    Lender or its designee, acting for this purpose solely as a non-fiduciary
agent of Borrowers, shall maintain a register (the “Register”) for the
recordation of the name and address of each Lender, the outstanding Principal,
accrued and unpaid interest and other fees due it hereunder (any such amount a
“Borrower Obligation”) and whether such Lender is the original Lender or an
assignee pursuant to an assignment under Section 10.21 hereof. The Register
shall be made available for inspection by Borrower or Lender at any reasonable
time and from time to time upon reasonable prior notice. The entries in the
Register shall be conclusive, absent manifest error, and Borrower and Lender
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the owner of any Borrower Obligation held by such holder, as
indicated in the Register, for all purposes of this Agreement.

10.33    Confidentiality. Lender shall use any information supplied by or on
behalf of Borrower under this Agreement only in connection with the Loan,
including, without limitation, in connection with the servicing of the Loan and
the exercise and enforcement of Lender of any rights and remedies hereunder or
under any other Loan Document. Lender agrees to keep, all rent rolls and other
information supplied by Borrower under this Agreement or the other Loan
Documents that Borrower, in its reasonable discretion, deems to be proprietary
in nature (collectively, the “Confidential Information”) confidential; provided,
however, that nothing contained herein shall prohibit distribution of the
Confidential Information to auditors, regulatory authorities or any Persons that
may be entitled by law to such information; provided further, however, that
Lender shall inform the recipients of such information described in this
sentence (other than the regulatory authorities and other Persons that are
entitled by law to the Confidential Information) that such recipients considered
to be subject to the same confidentiality obligations as is set forth herein
applicable to Bank. Notwithstanding the foregoing, (i) Lender may disclose the
tax treatment and tax structure of the Loan and all materials of any kind
including, without limitation, opinions or other tax analysis, that are provided
to Lender relating to such tax treatment or tax structure and (ii) Lender may
disclose such information to the extent necessary in connection with a Secondary
Market Transaction in accordance with Article 9 hereof.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWERS:
ARC NYC400E67, LLC, and
ARC NYC200RIVER01, LLC
each a Delaware limited liability company


By:
New York City Operating Partnership, L.P., a Delaware limited partnership, its
sole member



By:
American Realty Capital New York City REIT, Inc., a Maryland corporation, its
general partner





By:                        
Name:
Title:






[signatures continue on following page]


25



--------------------------------------------------------------------------------







LENDER:
SOCIETE GENERALE
By:    __________________________

    Name:

    Title:






    

--------------------------------------------------------------------------------






Schedule 1

List of Borrowers/Location of Properties/Units


 
Borrower Entity
Property Name
Address
Condominium
Unit(s) Comprising Property
1
ARC NYC400E67, LLC
Laurel Property
1240 First Avenue, New York, NY
The Laurel Condominium
RET1 (aka Retl1)


RET2 (aka Retl2)


Gar (aka Garge)
2
ARC NYC200RIVER01, LLC
200 Riverside Property
200 Riverside Boulevard, New York, NY
200 Riverside Boulevard Trump Place Condominium
Commercial Unit 4-Garage





Sch. 1 - 1

--------------------------------------------------------------------------------






Schedule 2

Intentionally Omitted




    






Sch. 2 - 1



--------------------------------------------------------------------------------






Schedule 3

Exceptions to Representations and Warranties












Sch. 3 - 1



--------------------------------------------------------------------------------






Schedule 4

Organization of Borrower
(See Attached)




Sch. 4 - 1



--------------------------------------------------------------------------------






Schedule 5
Definition of Special Purpose Bankruptcy Remote Entity
(I)    A “Special Purpose Bankruptcy Remote Entity” means (x) a limited
liability company that is a Single Member Bankruptcy Remote LLC or (y) a
corporation, limited partnership or limited liability company which at all times
since its formation and at all times thereafter:
(i)    was and will be organized solely for the purpose of (A) owning,
operating, leasing and maintaining the Property or (B) acting as a general
partner of the limited partnership that owns the Property or member of the
limited liability company that owns the Property;
(ii)    has not engaged and will not engage in any business unrelated to (A) the
ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;
(iii)    has not had and will not have any assets other than those related to
the Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;
(iv)    has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable);
(v)    if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations;
(vi)    if such entity is a corporation, has and will have at least two (2)
Independent Directors, and has not caused or allowed and will not cause or allow
the board of directors of such entity to take any action requiring the unanimous
affirmative vote of 100% of the members of its board of directors unless all of
the directors and all Independent Directors shall have participated in such
vote, and the organizational documents of such entity shall provide that no
Independent Director may be removed or replaced without Cause and unless such
entity provides Lender with not less than three (3) Business Days’ prior written
notice of (a) any proposed removal of an Independent Director, together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director;
(vii)    if such entity is a limited liability company other than a single
member limited liability company, has and will have at least one (1) member that
has been and will


Sch. 5 - 1



--------------------------------------------------------------------------------





be a Special Purpose Bankruptcy Remote Entity that has been and will be a
corporation and such corporation is the managing member of such limited
liability company;
(viii)    if such entity is a limited liability company, has and will have
articles of organization, a certificate of formation and/or an operating
agreement, as applicable, providing that (A) such entity will dissolve only upon
the bankruptcy of the managing member, (B) the vote of a majority-in-interest of
the remaining members is sufficient to continue the life of the limited
liability company in the event of such bankruptcy of the managing member and
(C) if the vote of a majority-in-interest of the remaining members to continue
the life of the limited liability company following the bankruptcy of the
managing member is not obtained, the limited liability company may not liquidate
the Property without the consent of the applicable Rating Agencies for as long
as the Loan is outstanding;
(ix)    has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors), as applicable, will
not, with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that might cause such entity to become
insolvent;
(x)    has remained and intends to remain solvent and has maintained and intends
to maintain adequate capital in light of its contemplated business operations,
provided, however, the foregoing shall not require any direct or indirect
member, partner or shareholder of Borrower to make any additional capital
contributions to Borrower;
(xi)    has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
(xii)    has maintained and will maintain its accounts, books and records
separate from any other Person (other than another Borrower) and will file its
own tax returns (except to the extent that it has been or is required to file
consolidated tax returns by law or is treated as a disregarded entity);
(xiii)    has maintained and will maintain its books, records, resolutions and
agreements as official records;
(xiv)    has not commingled and will not commingle its funds or assets with
those of any other Person;
(xv)    has held and will hold its assets in its own name;
(xvi)    has conducted and will conduct its business in its name;


Sch. 5 - 2



--------------------------------------------------------------------------------





(xvii)    has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person;
(xviii)    has paid and intends to pay its own liabilities, including the
salaries of its own employees, out of its own funds and assets, provided,
however, the foregoing shall not require any direct or indirect member, partner
or shareholder of Borrower to make any additional capital contributions to
Borrower;
(xix)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(xx)    has maintained and will maintain an arm’s-length relationship with its
Affiliates;
(xxi)    (a) if such entity owns the Property, has not and will not have any
indebtedness other than Permitted Indebtedness, or (b) if such entity acts as
the general partner of a limited partnership which owns the Property, has not
and will not have any indebtedness other than unsecured trade payables in the
ordinary course of business relating to acting as general partner of the limited
partnership which owns the Property which (1) do not exceed, at any time,
$10,000 and (2) are paid within thirty (30) days of the date incurred, or (c) if
such entity acts as a managing member of a limited liability company which owns
the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as a member of
the limited liability company which owns the Property which (1) do not exceed,
at any time, $10,000 and (2) are paid within thirty (30) days of the date
incurred;
(xxii)    has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;
(xxiii)    has not and will not acquire obligations or securities of its
partners, members or shareholders;
(xxiv)    has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;
(xxv)    except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;
(xxvi)    has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;
(xxvii)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;


Sch. 5 - 3



--------------------------------------------------------------------------------





(xxviii)    has not made and will not make loans to any Person;
(xxix)    has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;
(xxx)    has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(xxxi)    has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;
(xxxii)    has and will have an express acknowledgment in its organizational
documents that Lender is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents; and
(xxxiii)    will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable.
(II)    “Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter:
(i)    was and will be organized solely for the purpose of owning, operating,
leasing and maintaining the Property;
(ii)    has not engaged and will not engage in any business unrelated to the
ownership of the Property;
(iii)    has not had and will not have any assets other than those related to
the Property;
(iv)    has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
liability company agreement or certificate of formation;
(v)    has not, and without the unanimous consent of all of directors (including
all Independent Directors), as applicable, will not, with respect to itself or
to any other entity in which it has a direct or indirect legal or beneficial
ownership interest (A) file a bankruptcy, insolvency or reorganization petition
or otherwise institute insolvency proceedings or otherwise seek any relief under
any laws relating to the relief from debts or the protection


Sch. 5 - 4



--------------------------------------------------------------------------------





of debtors generally, (B) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for such entity or for all or any portion of such entity’s properties, (C) make
any assignment for the benefit of such entity’s creditors or (D) take any action
that might cause such entity to become insolvent;
(vi)    has remained and intends to remain solvent and has maintained and
intends to maintain adequate capital in light of its contemplated business
operations, provided, however, the foregoing shall not require any direct or
indirect member, partner or shareholder of Borrower to make any additional
capital contributions to Borrower;
(vii)    has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;
(viii)    has maintained and will maintain its books, records, resolutions and
agreements as official records;
(ix)    has not commingled and will not commingle its funds or assets with those
of any other Person (other than other Borrowers party to this Agreement);
(x)    has held and will hold its assets in its own name;
(xi)    has conducted and will conduct its business in its name;
(xii)    has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person (other than
another Borrower) except as permitted by GAAP or tax basis accounting; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated Person nor constitute obligations of the
consolidated Person;
(xiii)    has paid and intends to pay its own liabilities, including the
salaries of its own employees, out of its own funds and assets, provided,
however, the foregoing shall not require any direct or indirect member, partner
or shareholder of Borrower to make any additional capital contributions to
Borrower;
(xiv)    has observed and will observe all limited liability company
formalities;
(xv)    has maintained and will maintain an arm’s-length relationship with its
Affiliates;
(xvi)    has not and will not have any indebtedness other than Permitted
Indebtedness;
(xvii)    has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;


Sch. 5 - 5



--------------------------------------------------------------------------------





(xviii)    has not and will not acquire obligations or securities of its
partners, members or shareholders;
(xix)    has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;
(xx)    except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;
(xxi)    has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;
(xxii)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxiii)    has not made and will not make loans to any Person;
(xxiv)    has not identified and will not identify its members or any Affiliate
of any of them, as a division or part of it;
(xxv)    has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;
(xxvi)    has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation;
(xxvii)    has and will have an express acknowledgment in its organizational
documents that Lender is an intended third-party beneficiary of the “special
purpose” provisions of such organizational documents;
(xxviii)    will consider the interests of its creditors in connection with all
limited liability company actions;
(xxix)    has maintained and will maintain its accounts, books and records
separate from any other person;
(xxx)    has and will have an operating agreement which provides that (A) the
business and affairs of Borrower shall be managed by or under the direction of a
board of one or more directors designated by Sole Member, and at all times there
shall be at least two (2) duly appointed Independent Directors on the board of
directors, and the board of


Sch. 5 - 6



--------------------------------------------------------------------------------





directors will not take any action requiring the unanimous affirmative vote of
100% of the members of its board of directors unless, at the time of such action
there are at least two (2) members of the board of directors who are Independent
Directors, and all of the directors and all Independent Directors shall have
participated in such vote and (B) the Independent Directors shall not have any
fiduciary duties to any member, any officer or any other Person bound by the
Borrower’s organizational documents; provided, however, the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing;
(xxxi)    has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding, (A) upon the occurrence of any
event that causes Sole Member to cease to be a member of Borrower (other than
(x) upon an assignment by Sole Member of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower and the Loan Documents, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), the person acting as an Independent Director of Borrower
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of Borrower, automatically be admitted as the sole member
of Borrower (the “Special Member”) and shall preserve and continue the existence
of Borrower without dissolution, (B) no Special Member may resign or transfer
its rights as Special Member unless (x) a successor Special Member has been
admitted to Borrower as a Special Member, and (y) such successor Special Member
has also accepted its appointment as an Independent Director, (C) no Independent
Director may be removed or replaced without Cause and unless the company
provides Lender with not less than three (3) Business Days’ prior written notice
of (a) any proposed removal of an Independent Director, together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director, together with a certification that
such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director, and (D) except as expressly permitted
pursuant to the terms of this Agreement, Sole Member may not resign and no
additional member shall be admitted to Borrower; and
(xxxii)    has and will have an operating agreement which provides that, as long
as any portion of the Debt remains outstanding, (A) Borrower shall be dissolved,
and its affairs shall be wound up only upon the first to occur of the following:
(x) the termination of the legal existence of the last remaining member of
Borrower or the occurrence of any other event which terminates the continued
membership of the last remaining member of Borrower in Borrower unless the
business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Delaware Act”) or
(y) the entry of a decree of judicial dissolution under Section 18‑802 of the
Delaware Act; (B) upon the occurrence of any event that causes the last
remaining member of Borrower to cease to be a member of Borrower or that causes
Sole Member to cease to be a member of Borrower (other than (x) upon an
assignment by Sole Member of all of its limited liability company interest in
Borrower and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted


Sch. 5 - 7



--------------------------------------------------------------------------------





pursuant to the organizational documents of Borrower and the Loan Documents), to
the fullest extent permitted by law, the personal representative of such member
shall be authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such member in Borrower, agree
in writing to continue the existence of Borrower and to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of Borrower, effective as of the occurrence of the event that
terminated the continued membership of such member in Borrower; (C) the
bankruptcy of Sole Member or a Special Member shall not cause such member or
Special Member, respectively, to cease to be a member of Borrower and upon the
occurrence of such an event, the business of Borrower shall continue without
dissolution; (D) in the event of dissolution of Borrower, Borrower shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of Borrower in an orderly manner), and the assets of Borrower
shall be applied in the manner, and in the order of priority, set forth in
Section 18‑804 of the Delaware Act; and (E) to the fullest extent permitted by
law, each of Sole Member and the Special Members shall irrevocably waive any
right or power that they might have to cause Borrower or any of its assets to be
partitioned, to cause the appointment of a receiver for all or any portion of
the assets of Borrower, to compel any sale of all or any portion of the assets
of Borrower pursuant to any applicable law or to file a complaint or to
institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of Borrower.
(III)     “Cause” shall mean, with respect to an Independent Director or
Independent Manager, (i) acts or omissions by such Independent Director or
Independent Manager, as applicable, that constitute willful disregard of, or
gross negligence with respect to such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Person no longer meets the criteria provided in the
definition of Independent Director or Independent Manager, as applicable.
(IV)    “Independent Director” or “Independent Manager” means a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company (defined below), (d) who is duly appointed as an Independent Director or
Independent Manager and is not, will not be while serving as Independent
Director or Independent Manager (except pursuant to an express provision in
Borrower’s operating agreement providing for the appointment of such Independent
Director or Independent Manager to


Sch. 5 - 8



--------------------------------------------------------------------------------





become a “special member” upon Sole Member ceasing to be a member of Borrower)
and shall not have been at any time during the preceding five (5) years, any of
the following:
(i)    a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;
(ii)    a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;
(iii)    a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person; or
(iv)    a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person.
A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual's annual income for that year.
A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.
(V)    “Nationally Recognized Service Company” means any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., National
Corporate Research, Ltd., Wilmington Trust Company or such other nationally
recognized company that provides independent director, independent manager or
independent member services and that is reasonably satisfactory to Lender, in
each case that is not an Affiliate of Borrower and that provides professional
independent directors and other corporate services in the ordinary course of its
business.






Sch. 5 - 9



--------------------------------------------------------------------------------






Schedule 6

Allocated Loan Amounts
Property
Allocated Loan Amount
Laurel Property
$44,610,000
 
 
200 Riverside Property
5,390,000
Total
$50,000,000











Sch. 6 - 1



--------------------------------------------------------------------------------






Schedule 7

Rent Rolls

(See Attached)






Sch. 7 - 1



--------------------------------------------------------------------------------






Schedule 8
Secondary Market Transaction Information
(A)
Any proposed program for the renovation, improvement or development of the
Properties, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

(B)
The general competitive conditions to which the Properties are or may be
subject.

(C)
Management of the Properties.

(D)
Occupancy rate expressed as a percentage for each of the last five years.

(E)
Principal business, occupations and professions carried on in, or from the
Properties.

(F)
Number of tenants occupying 10% or more of the total rentable square footage of
any of the Properties and principal nature of business of such tenant, and the
principal provisions of the Leases with those tenants including, but not limited
to: rental per annum, expiration date, and renewal options.

(G)
The average effective annual rental per square foot or unit for each of the last
three years prior to the date of filing.

(H)
Schedule of the Lease expirations for each of the ten years starting with the
year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

(1)    The number of tenants whose Leases will expire.
(2)    The total area in square feet covered by such Leases.
(3)    The annual rental represented by such Leases.
(4)    The percentage of gross annual rental represented by such Leases.






Sch. 8 - 1
    

--------------------------------------------------------------------------------






Schedule 9

Intellectual Property/Websites


None


Sch. 9 - 1



--------------------------------------------------------------------------------






Schedule 10

Violations


1.Violation Number: 111416ACC110527
Issue Date: 11/14/2016
Description: Violation Issued To Elevator - Fail to correct defects on 2014
Category 1 Inspection/Test


2.    Violation Number: 010317ACC109443
Issue Date: 01/03/2017
Description: Violation Issued To Elevator - Fail to correct defects on 2015
Category 1 Inspection/Test


3.    Violation Number: 091517EVCAT104045
Issue Date: 09/15/2017
Description: Violation Issued To Elevator - Failure to file category 1 2016
Inspection/Test


4.    Violation Number: 091517EVCAT104046
Issue Date: 09/15/2017
Description: Violation Issued To Elevator - Failure to file category 1 2016
Inspection/Test




All of the above described violations affect the Garage Unit at the Laurel
Property






Sch. 10 - 1



--------------------------------------------------------------------------------






Schedule 11
Intentionally Deleted


Sch. 11 - 1



--------------------------------------------------------------------------------






Schedule 12
Physical Conditions Reports


1.
Property Condition Report, prepared by EBI Consulting as EBI Project No.
1118000917, dated as of March 2, 2018 for Societe Generale. (The Laurel
Commercial Condominium).



2.
Property Condition Report, prepared by EBI Consulting as EBI Project No.
1118000919, dated as of March 2, 2018 for Societe Generale. (Icon Parking Garage
Condominium).



    






Sch. 12 - 1



--------------------------------------------------------------------------------






Schedule 13


Condominium Documents and Condominium Boards


1.
Laurel Condominium Documents:     Declaration of Condominium dated October 6,
2008 for the condominium named The Laurel Condominium, including the By-Laws of
the Laurel Condominium attached thereto, which Declaration has been amended by
(i) the First Amendment to Declaration of The Laurel Condominium dated December
8, 2008 and (ii) the Second Amendment to Declaration of The Laurel Condominium
dated February 17, 2011.
Condominium Offering Plan for The Laurel Condominium, as amended.

Laurel Condominium Board:    The Board of Managers of the Laurel Condominium, as
defined in the above described Laurel Condominium Documents, which Board of
Managers is comprised of the Residential Board Members and the Commercial Board
Members (it being acknowledged by Lender that Borrower has not appointed and has
no right to appoint any Residential Board Members).



2.
200 Riverside Property Condominium Documents:    Declaration of Condominium
Establishing 200 Riverside Boulevard at Trump Place, dated January 29, 1999,
together with the By-laws attached thereto, as amended by (i) the First
Amendment to Condominium Declaration, dated as of January 29, 1999, (ii) the
Second Amendment to Condominium Declaration, dated as of September 15, 1999,
(iii) the Third Amendment to Condominium Declaration, dated as of January 29,
1999, (iv) the Fourth Amendment to Condominium Declaration, dated as of January
9, 2001, (v) the Fifth Amendment to Condominium Declaration, dated as of May 1,
2001 and (vi) the Sixth Amendment to Condominium Declaration, dated as of
November 20, 2002.

Condominium Offering Plan for The 200 Riverside at Trump Place Condominium, as
amended.

200 Riverside Property Condominium Documents:    The Board of Managers of the
200 Riverside at Trump Place Condominium, as defined in the above described2 00
Riverside at Trump Place Condominium Documents, which Board of Managers is
comprised of the Residential Committee and the Non- Residential Committee (it
being acknowledged by Lender that Borrower has not appointed and has no right to
appoint any Residential Committee Members).



Sch. 13 - 1



--------------------------------------------------------------------------------






Schedule 14




Intentionally Deleted








Sch. 14 - 1



--------------------------------------------------------------------------------






Schedule 15
Tenants Paying Taxes Directly to Taxing Authority


200 Riverside Parking LLC, the tenant at the 200 Riverside Property






Sch. 15 - 1



--------------------------------------------------------------------------------






Schedule 16
Zoning Reports
1.
Zoning Report, prepared by The Planning & Zoning Resource Company as PZR Site
Number 110586-2, dated as of March 14, 2018, last revised March 23, 2018, for
the Laurel Property.

2.
Zoning Report, prepared by The Planning & Zoning Resource Company as PZR Site
Number 110586-3, dated as of March 16, 2018, last revised March 3, 2018, for the
200 Riverside Property.





Sch. 16 - 1



--------------------------------------------------------------------------------






Schedule 17
Qualified Replacement Manager
CBRE
Cushman & Wakefield




Sch. 17 - 1



--------------------------------------------------------------------------------








Schedule 18
Environmental Reports
1.
Phase I Environmental Site Assessment Report, prepared by EBI Consulting as EBI
Project No. 1118000917, dated as of March 5, 2018 for the Laurel Property.

2.
Phase I Environmental Site Assessment Report, prepared by EBI Consulting as EBI
Project No. 1118000919, dated as of March 6, 2018 for the 200 Riverside
Property.









Sch. 19 - 1

